Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 17 November 2000.
Statement by the President
Many Members of the House wanted us to commemorate the hundredth anniversary of Mr Gaetano Martino' s birth.
It is my great honour today to pay tribute to the memory of this great European, whose name is inextricably linked to the Messina Conference which, in 1955, paved the way for the European Community.
Mr Gaetano Martino was an illustrious doctor and politician. He was a credit to the European Parliament as a Member for ten years, and was twice elected President of Parliament in the 1960s.
His presidency of Parliament crowned a long political career which led him to hold high office firstly in the Italian National Parliament and then within the Italian Government, where he was, in turn, Minister for National Education and Minister for Foreign Affairs.
As a Minister and as a Member of the European Parliament, he fought a particularly bold campaign in favour of the European University Institute in Florence.
Indeed, he considered Europe' s shared foundations to be both cultural and spiritual.
From the very outset, the construction of Europe proved to be a difficult road, strewn with obstacles, which Mr Gaetano Martino, however, with the support of his deep-seated humanist culture and his unwavering faith in Europe, successfully negotiated. This is illustrated by the fact that, on 1 June 1955, i.e. less than a year after the failure of the ambitious plan for a European Defence Community, he started to weave the fabric of unification anew by proposing the Messina Conference which became, as we all know, the wellspring for the 1957 Treaties of Rome. So the European engine, which had just about stalled, suddenly came to life and the common market became a reality.
We have decided to publish Gaetano Martino' s collected speeches in a single volume. They are truly edifying for young people who did not live through the difficult post-war period. In 1958, speaking from the chair in Strasbourg, he made the following declaration, "For the first time in the history of this continent which has been marked by wars more than by peace we are witnesses to the general unification of the economy. The future is thereby assured, and the prospect is taking shape of a great Community embracing people of different languages, customs and beliefs, with this Parliament as one of the institutional bodies."
Ladies and gentlemen, a few days away from the European Council in Nice, I can only express the wish that the legacy of Gaetano Martino and the Messina spirit continue to be a source of inspiration for us all, especially all those who are responsible for the future destiny of this continent.
Ladies and gentlemen, like all of you, I am sure, I would have liked to have been able to open this part-session without having to announce further news of the latest victims of ETA terrorism.
Unfortunately, our democracies have been sent a new message of violence in the form of the particularly heinous murder of Ernest Lluch.
On 22 November, the very day of the 25th anniversary of the coronation of King Juan Carlos, which paved the way to democracy in Spain, one of the key figures in this democracy has, in turn, paid with his life for his belief in freedom, tolerance and respect for the rights of others.
He was Health Minister for your country in your government, Mr Barón Crespo. In the 1960s, you fought together, Mr Colom i Naval, for democracy in Spain. Known as a key player in the Spanish transition to democracy and for his contribution to Catalonia' s autonomous status, loved for his warmth, respected for his qualities as a politician and a great academic, Ernest Lluch was targeted by his murderers purely because of his dedication to the rule of law.
I should like to express my deepest sympathy to his family and friends and to all those in Spain who believe in the strength of democracy.
Approximately a million Spanish citizens, of all political persuasions, have stood up to protest against this despicable murder. The European Parliament has a duty to let them know that we stand with them, and so I propose, once again, that we observe a minute' s silence to express our solidarity and deep feeling.
(The House rose and observed a minute' s silence)
Approval of the Minutes of the previous sitting
The Minutes of the sitting of Friday, 17 November have been distributed.
Are there any comments?
There are none.
(The Minutes were approved)
We shall deal with procedural motions after the debate on the Nice Summit, as you have requested. You are aware that we have a very full agenda and I have therefore taken this decision by virtue of the powers accorded me under the Rules of Procedure in order to ensure the smooth running of parliamentary business. So please keep them safe until then.
Madam President, I must protest against this decision, on the grounds that procedural motions can be made for very important, very serious reasons. This is not an appropriate way of proceeding. Last time you put this item off until after the agenda was established. That was bad enough. Now, you might as well put it off until after the explanations of votes. You are perfectly entitled to do so pursuant to Rule 18, but it must not be thought that procedural motions have nothing to do with the specific, topical issues which the Members wish to raise at the beginning of a sitting, and it is important that Parliament should hear them. Let me register my protest against this decision.
This has been noted, Mr Dell' Alba.
Agenda
Madam President, I totally support this proposal since I was one of those who asked for this item to be entered. On many occasions Parliament has expressed itself in favour of a firm stand on the Kyoto commitments. I therefore feel that the European delegation at the Conference in The Hague was right to adopt this hard line. Now, however, we must, as a matter of urgency, work on a new draft declaration. I therefore think that we must proceed in the way you have suggested, until there is a resolution followed by a vote at our December part-session in Strasbourg.
(Parliament gave its assent to the proposal)
Welcome
It is my very great pleasure to welcome to the official gallery, a delegation from the Russian Duma and the Federation Council, led by the Duma Vice-Presidents - Mr Vladimir Lukin and Mrs Irina Khakamada, and the Federation Council Vice-President, Mr Vladimir Varnavskyi.
This delegation has come to Brussels to meet its counterparts in the European Parliament on the occasion of the third meeting of the Delegation to the EU-Russia Parliamentary Cooperation Committee.
I hope that your debates and discussions will prove fruitful, and I wish you a most pleasant stay in Belgium. Welcome to the European Parliament.
The Hague Conference on Climate Change
The next item is the Commission statement on the Conference on Climate Change in The Hague. I shall immediately give the floor to Mrs Wallström to speak on behalf of the Commission.
Madam President, ladies and gentlemen, thank you for inviting me to share with you my impressions of the sixth conference of the parties, the so-called COP6, to the United Nations framework convention on climate change, that took place the past two weeks in The Hague. After intensive negotiations, both at technical and ministerial level, on the basis of draft decisions with approximately 500 square brackets, it was not possible to reach a comprehensive agreement on key political issues.
The European Union negotiating position concentrated on safeguarding the environmental integrity of the Kyoto protocol in the areas of land-use change and forestry, the "sinks" issue, the relation between the Kyoto mechanism and domestic action, known as "supplementarity" , and compliance. This meant that in the negotiations with other parties, trade-offs between these issues had to be explored.
With good technical progress on the rules for the Kyoto mechanisms and the development of a compliance system, final negotiations focused mainly on trade-offs between "supplementarity" and "sinks" . However, there was not enough time to fully evaluate last minute compromise proposals on the use of "sinks" in terms of their impact on the different countries inside and outside the European Union. Nevertheless, there was sufficient evidence that the environmental integrity would be seriously compromised. Therefore, the European Union decided not to accept these proposals.
In order not to let the mandate of the Buenos Aires plan of action, that ran until the so-called COP6 conference, expire without any concrete result or follow-up, parties have decided to suspend COP6 and resume the conference in May 2001.
COP6 was not all negative - far from it. We made some good progress. For example, a set of proposals responding to developing countries' needs and concerns was drawn up, including new funding and new institutions, but also a more focused approach on climate change within the global environment facility - the so-called GEF. Also progress was made at the technical level on other issues, such as policies and measures to reduce emissions, capacity building, technology transfer, emissions trading, joint implementation and compliance. All efforts should be made to finalise these decisions at the resumed session in May.
Another positive outcome of COP6 is that it helped to obtain a better understanding of other parties' positions. This knowledge is extremely useful and should be built on further in the coming months. Mr Pronk was a very dedicated president of COP6. The proposal he made at the end of the second week outlines a package and constitutes one of the bases for further discussion and negotiation in the coming months. However, insufficient time was left to finalise the negotiations on the basis of his document; too much precious negotiating time was lost on ministerial statements and the repetition of well-known positions. Consequently, there was not enough time to analyse all the impacts of the different proposals relating to sinks that were made in the final hours. This is an issue that remains the subject of significant uncertainty.
We all knew that, in order to get an agreement with the United States and its allies of the "umbrella group" , the European Union would have to make concessions. In the end, however, the concessions obtained from other parties on "supplementarity" , compliance and the Kyoto mechanisms were insufficient to compensate for the weakening of emission-reduction targets, that would have been the result if the proposal on "sinks" had been accepted.
Where do we go from here? As a priority, evaluation and preparation of further discussions should take place within the European Union. With a view to preparing this next session, the EU should not reopen discussions on all issues, but focus on key priorities, notably "sinks" mechanisms, "supplementarity" and a strong compliance regime. A smooth transition from the French to the Swedish Presidency has to be ensured and close contact should also be kept with Mr Pronk. The EU must review its positions on the key issues and, where appropriate, make new proposals.
The Commission is fully committed to developing a strong common EU line together with the incoming presidency. In addition to further coordination within the European Union, contacts with other parties should be intensified. An absolute pre-condition for an agreement on "sinks" at the next session is to have one common set of data, instead of every party doing its own calculation. The EU will deepen its relations with all major groups and will also contact the new US administration as soon as possible.
Finally, as the rules and modalities for the functioning of the Kyoto protocol have not been adopted, ratification of the protocol will have to be postponed until after the next session and the meeting of COP6. However, the internal preparation for ratification through the European climate change programme and the development of a European Union emissions trading scheme will continue.
Thank you for your attention and I am willing to answer any questions you might have.
Madam President, I am sorry that the Commissioner obviously had a very frustrating time at The Hague, but I congratulate her on remaining optimistic. The European Parliament delegation to the talks was equally disappointed at the outcome, although we were not surprised. Certainly we could have foreseen, as she could, the problem that arose over "sinks" .
Those who read the French and British press will realise that there is quite a lot of attention on what seems to have been the breakdown in the relationship between Mrs Voynet, the French minister, and Mr Prescott, the British minister. They were, in a sense, an accident waiting to happen - like the Titanic and the iceberg. Mr Prescott is now holed below the water line and we do not know how long he will remain afloat.
One of the things we feel, at least I feel in a personal capacity, is the trouble is that a Green minister has absolutely no room to negotiate on Green issues. Madam Voynet was bound not to give way to the American point of view. You would not expect any less of her, would you?
My question to the Commissioner is: Does she feel that there is any flexibility likely to arise in the European Union position on "sinks" ; secondly, when does she forecast that the talks are likely to resume; and thirdly, was Mr Prescott' s statement to the House of Commons actually true? He said in the House of Commons that the agreement which he had laboriously brokered with all the skills of a Sherman tank would have prevented developed countries from gaining credits from the clean development mechanism for planting forests in developing countries, which sounds rather good. This was felt by many countries, particularly the green groups, to be a huge loophole. The agreement would have placed a ceiling on the use of forest sinks by the United States, Japan and Canada, a ceiling which Europe had been asking for, and strengthen the scientific requirements applied to the domestic sinks.
Given the - surprise - glowing report by Mr Prescott on the deal which he had himself brokered, why was it that not only Madam Voynet but, I believe, and this is my last question to the Commissioner, most of the other environment ministers in Europe all rejected that? It seems from Mr Prescott' s report to his own Parliament that he was making them an offer they could not refuse?
In conclusion I regret that this has happened, but I hope that we will in the end share Mrs Wallström' s optimism and get the kind of agreement on climate change which we need.
Madam President, first of all, I should like to say to the Commission that it has done its job well. It is my wish that the European Union will continue to speak with one voice at the forthcoming international gatherings, and I consider it utterly futile to spend our time now apportioning blame to individual ministers. That will get us nowhere.
We know that the failure of this conference is not the end of what has been a very lengthy and highly complex process; the process will continue. However, we must ask ourselves where improvements can be made. The first point, which I also frame as a question to the Commission, is whether this method we have chosen here, with conferences at which representatives of 180 nations have to agree on a joint document, does not ask too much of us, especially when time is pressing towards the end and the differences between the main parties have not yet been settled. Is it not time that this issue was dealt with by the U.S. and European Heads of State and Government at the G7 summits?
Secondly, this does not mean that I aim to give us such an easy time. When we point the finger at the Americans, we must not forget that a number of fingers are pointed back at us. It is not as if we Europeans had all done our homework. CO2 emissions are on the increase here too; we know that, and we have discussed it often enough. The question is whether we actually need a global convention before we can start to reduce our own emissions. May I remind the Commission of its communication on emissions trading and on the conference in The Hague, in which it spoke of being able, in certain circumstances, to present a draft directive in which the quotas agreed by the environment ministers in 1998 would be prescribed and in which sanctions would be laid down for quota violations. My question is this: are you willing to do that, to present such an instrument, even though we have not completed the Kyoto process? Is there actually anything to stop us introducing emissions trading in the European Union in the year 2005, now that a number of countries have already made a start on emissions trading within their national borders?
My final comment is that I find it right and proper that you have remained firm on the issue of "sinks" , primarily because it is extremely difficult to measure "sinks" accurately. We were supposed to bring home measurable results, by which I mean physically measurable results, but that aim has not been compatible with the Americans' position.
Madam President, these negotiations were always going to be hard but Commission officials believed that a deal would be done at the end of the day because political leaders across the world simply had too much to lose by returning home empty-handed. It is a matter of huge disappointment that agreement was not reached and I very much regret that the end of the convention was marred by a dispute between Britain' s Deputy Prime Minister and the French Presidency over the compromise proposals he put forward.
The fact that after Mr Prescott' s rather noisy departure, the Americans tabled new proposals, which came closer to the EU position, demonstrates that the French Presidency was right to hold firm. We were getting closer, but sadly time ran out. The fear is that the momentum has been lost and the American negotiators will change and we start afresh in May.
The disagreement within Europe is all the more regrettable because my overriding impression of the convention was of a European Union negotiating as a closely-knit team, from a position which crossed party lines and united Member States behind shared principles, a shared outlook and a shared sense of anger at the refusal of the Americans to face up to their responsibilities as the world' s largest emitters of greenhouse gases.
From all we have heard, we must assume that the US Senate will not ratify the Kyoto protocol, however hard we compromise. Therefore, we must give greater priority to bringing in and gaining the support of nations elsewhere, to getting emissions trading up and running, and to taking real action to reduce global warming gases in this Union. Let us hope we get agreement in May; in the meantime let Europe take the lead.
The USA remains of great importance. Money talks in American politics more than it does within our Union. US industry and the oil companies are telling their politicians that they must reject the Kyoto protocol, whatever the American public say. My question to the Commissioner is this: How can we persuade American industry that it is in their commercial interests to support the protocol, so that they pull purse strings and pull the American politicians into line? How do we drag them kicking and screaming into the 21st century with all its problems?
Madam President, the conference on the world climate may have broken down but substantial progress was made nonetheless. Nuclear energy has no chance of making a comeback. The developing countries said: if you northern countries are going to stop using nuclear energy then we do not want it either, not even if it is subsidised. Progress was also made in the field of enforcement. The developing countries are to receive USD 1 billion after 2005. If the clean development mechanism starts working then they will receive between USD 5 billion and USD 25 billion in addition, annually.
President Pronk acquitted himself well as far as the developing countries are concerned but his compromise was lacking in terms of environmental issues. The forests proved to be the major stumbling block this time round. Three years ago, in Kyoto, the United States wanted to use Russia as a means of getting round having to take any measures in their own country. Now the Clinton administration wanted the cheapest measures, i.e. to allow forests to grow. Of course forests eat up CO2 but once they are fully grown this no longer happens. Besides, forests burn down, which is happening increasingly often.
The solution must be found in energy efficiency and renewable sources of energy. The negotiators working on behalf of the European Union certainly wanted to leave quite a lot of leeway for forests, but no more than 20% of all measures to be adopted. Prescott' s deal, whereby the United States would be allowed to emit 1/3 via forests, 1/3 via hot air and 1/3 via CDM, was a poor and unacceptable deal. Fortunately, 14 of the 15 Ministers for the Environment were of the same mind on this issue.
But we must press on, and equality must be incorporated in Bonn, in May 2001. Every citizen of the world has an equal right to CO2-emission, i.e. the Americans do not have the right to emit 200 times as much as the Africans. Only if equality is incorporated will the developing countries start to participate in the fight against climate change after 2012. In order to stabilise the climate on the basis of equality, the United States will have to cut back on their emissions by 90% and the European Union will have to cut back by 80%. China will then have to stabilise its emissions, and then India will be allowed to double its emissions. There needs to be a breakthrough in May next year, without the United States if need be. The Kyoto Protocol can, and must, be ratified, even without the United States. I hope we will come to see the wisdom of this.
Madam President, industry and transport cause the earth' s atmosphere to warm up artificially. If this global warming continues, then part of the territory of the EU Member States will become sea or desert. We will need to drastically alter our economy if we are to keep the world and Europe habitable on a permanent basis. Parliament has recently pronounced itself in favour of a number of steps that will take us in the right direction.
The European position during the climate conference, which ended - and evidently broke down - in The Hague last Saturday, was characterised by two sharply conflicting views. One view is that we should stick closely to the 1997 agreements in order to reduce emissions by a generous 5%, as compared with 1990. It is felt that we should now honour the Kyoto commitments already entered into, and that a willingness to compromise with America represents a betrayal of Europe' s commitment.
The other view is that the Kyoto obligations have never been feasible because there is too much opposition from America, Japan, and Australia, and the only way to reach an international agreement now, would be to reduce their commitments to take action. Creative accountancy would enable us to give the impression that they have already fulfilled a substantial number of their obligations.
The European Union made an error of judgement where the second view is concerned, because the green Environment Ministers of France and Germany were not prepared to forget Kyoto. We will still need to find a compromise of this kind at the follow-up conference due to take place in May 2001, in Bonn. My group favours the first view.
It is important for Europe to stick with a position taken up previously, even though it means that the United States will not be in a position to subscribe to an agreement of this kind for the period of the Bush administration. Taking the long-term view, it is important that we convince the American public of the dangers of the do-nothing option, rather than agreeing a compromise with our opponents.
The United States produce the largest amount of pollution per capita. As yet, American public opinion has not given a great deal of credence to the notion that the deserts will expand and there will be an increase in hurricanes. They have a high standard of living over there and the price of petroleum products is low. The people feel that any actual changes will be to the detriment of industry and consumers. It is therefore unlikely that an international agreement would now be able to gain approval from the US Congress.
Finally, the Third World is only in the very early stages of industrialisation. Poverty has forced these countries to sell their CO2 emission rights to rich countries, which want to use them to reduce their own obligations. At the end of the day, these countries will not give up their rights to progress. The emission of greenhouse gases will increase dramatically as a result. That is why we need to keep these realities in mind in the follow-up to the climate conference. A compromise cannot mean forgetting what was agreed in Kyoto.
Madam President, I am extremely disappointed, like the vast majority of the House and the previous speakers, that the UN world climate change summit was not a success in The Hague. It is regrettable that the participants did not reach an agreement on how best to reduce greenhouse gas emissions in the future.
The Kyoto accord of three years ago set out a timetable for the reduction of greenhouse gas emissions. This Kyoto protocol must not be watered down under any circumstances. In fact, the opposite is the case. The industrialised world in particular may have to set even stricter limits for the reduction of greenhouse gases in the future, if we are to ensure that the impact of global warming is to be arrested and ultimately controlled.
The challenge facing us in the issue of climate change is clearly one of the greatest challenges in the 21st century, if we are all to have a planet to live on in the future. If we do not address this issue in a structured and streamlined manner, then global warming will increase, with serious side-effects for land, marine and aerial environments, not to mention human life. It has already been said that the next meeting to discuss the issue of the reduction of greenhouse gas emissions will take place in Bonn, which will coincide with a publication by the United Nations intergovernmental panel on climate change. This panel is made up of some 3,000 scientists from all around the world who will give their assessment as to what measures are needed to reduce greenhouse gas emissions.
The Environment Committee of this Parliament has been at the forefront in addressing the issue of climate change in the past. We are walking closely with the Commissioner for the environment, Mrs Wallström, on a number of EU regulations and directives, which will help control greenhouse gases in the European Union. The European Union must take a lead in this matter. The Environment Committee and Parliament have set a good example in the past as to how we should collectively address the issue of greenhouse gas reductions in the future.
We must continue with vigour and determination in the future on this issue. Future generations will pay a price for our inactivity in this very important subject. I compliment Commissioner Wallström on her efforts in The Hague and wish her more success.
Madam President, we too were very disappointed that the Conference on Climate Change in The Hague broke down. Any discussion as to where the blame lies leads all too easily to the United States being singled out for criticism. As I see it, the fact that no agreement was reached was ultimately down to the intransigence of the European Union.
The discussion in The Hague focused mainly on the question as to what exactly can be taken into account as regards the reductions agreed in Kyoto. In October we were able, during the discussion of the proposal concerning trade in emissions, to opt for efficient and effective ways of reducing emissions. Unfortunately, Parliament failed to make a clear choice at the time.
As far as the 50% is concerned, I feel I must point out that this objective should never be the be all and end all. If we could reach an agreement with the United States which allows them to work towards a lower realisation percentage in their own country, this would always be preferable to having no agreement at all. The same applies to the partial inclusion of the CO2 sinks, such as the additional planting of forests.
Although I do not have a good word to say about the US stance, one thing I do know is that the United States were prepared to achieve an acceptable compromise at the end of the conference. The intransigence of the European Union, led by the French Minister for the Environment, Mrs Voynet, stood in the way of a potential agreement. Some people value the European Union' s stance because they stuck to their guns. In reality, the chances of reaching agreement in the future are slimmer, which means that an effective strategy for tackling the climate problem is an even more remote prospect.
Madam President, I share the honourable Members' intense disappointment at the outcome of the Conference in The Hague, which is effectively an outright failure. I should not, however, like to enter into personal squabbles, and I think we should refrain from that sort of completely negative discussion. I should like to congratulate the Commission, and Mrs Wallström, on keeping to the commitments it had always made towards reducing emissions, including among others greenhouse gas emissions.
Without doubt, it was better to have no agreement at all than a poor one and it is true that, in this instance, the American proposal was a third-rate proposal, and one which was completely unacceptable to Europe.
In any case, an agreement can only be accepted and acceptable if there is a balance between North and South, between developing countries and industrialised countries. I am already extremely concerned about resorting to the right to pollute. In my opinion, this can only hinder the economic development of countries that are already extremely underdeveloped.
The United States' position, resorting to the idea of forests being carbon sinks, is unacceptable, for, then, no one would make any effort. We must reject these American diktats. This situation highlights the limitation of a Europe which, with its rotation of presidencies, does not have a strong political image to present to the United States and does not speak with a single voice. It also clearly highlights, once again, the desperate need to reform the European institutions and the way they operate. When will we have a President of the European Union that is strong and capable alone of representing Europe with regard to our partners?
Let us conclude, however, on a hopeful note. The Conference in The Hague is to be resumed, as you have informed us, Commissioner, next spring in Bonn. You may count on our support, Commissioner, so we might be able to stand up to the United States and take up the gauntlet.
Madam President, Commissioner, ladies and gentlemen, let us not beat about the bush, the climate conference in The Hague was a flop, which is disappointing because it is becoming increasingly apparent that climate change is happening much faster than anticipated. Therefore the world needs a powerful political signal. Kyoto must not remain an empty promise. The failure of the climate conference sends out the wrong signal to the public. Many people will start thinking that the climate problems are not all that bad if those involved in the international politics of it are content not to do anything. This would also undermine the level of support for sustainable energy and energy efficiency.
Climate change has a huge impact on the developing countries. Countries such as India, Bangladesh, Indonesia and Thailand have to contend with floods that affect millions of people. We set great store by the 'polluter pays' principle, but hitherto, it has been the third world countries themselves that have been saddled with the bill and adapting to climate change. This is unacceptable to my mind.
Commissioner, the statements on the failure of the climate conference were lacking in credibility. The negotiators declared afterwards that an agreement had been within reach. They said there was no shortage of political will, the parties moved closer to each other' s positions, and demonstrated increased understanding of each other' s cultures. Unfortunately though, they ran out of time. I do not find that very credible. Behind all the fine words lurks political impotence. The European Union is going to have to carefully assess its own role. It is not enough to blame the United States or to complain about the lack of flexibility shown by others. We have repeatedly said ourselves that no agreement is better than a bad agreement, but that does not mean that we should make our own political wish list the yardstick of a sound agreement. The climate conference will resume in the spring. So now we must look to the future.
Commissioner, I would like to thank you for the cooperation we have enjoyed. Finally, I would like to put three questions to you. Firstly, how would you yourself assess the European Union' s stance, and what practical lessons would you draw from the failure of the conference? Secondly, how do you intend to proceed in the coming months? Will you enter into debate with the United States over the forest problem and the scientific issues and lack of clarity that are still at large in this respect? Thirdly, which aspects do you think the EU should make more concessions on? Personally, I feel we could probably moderate our demands somewhat on the point of supplementarity. Your opinion on this would be much appreciated, and I thank you for your attention.
Madam President, thank you, Commissioner Wallström, for your intervention. I think the EU successfully kept its act together, apart perhaps from in the last critical hours. Clearly, however, there are many losers following a conference of this kind. I think that we, as politicians, have lost out because we have sent a very bad signal to a great many committed people by failing to reach an agreement.
Secondly, I think that the section of commerce and industry which looks seriously at this problem and which would like to have some ground rules has also lost out. Therefore, it is, of course, incredibly important for there to be another conference soon. I think the EU was right not to give way on carbon sinks. This is not just because of the difficulties of verification and measurement but also because more and more researchers maintain - whether rightly or wrongly, I do not know - that today' s carbon sinks may well be tomorrow' s carbon sources. Or, to put it another way: forests stop being carbon sinks and become carbon sources. If that is the case, then it would obviously be extremely risky to add this to the equation at the present stage, when it is still so difficult to come up with definitions. I should prefer to say, Commissioner, that, in the ongoing dialogue with the Americans, it would be better to be more generous when it comes to emissions trading in general than to introduce something which is extremely difficult to substantiate on the basis purely of research.
I was a part of the parliamentary delegation. We had a meeting with a number of American Members of Congress. I was quite alarmed at the arrogance and ignorance shown by the Americans. I got the feeling that they do not want to ratify the Kyoto protocol under any circumstances. One conclusion I came to is that we need more in the way of transatlantic dialogue on these issues - not only dialogue between governments and the Commission but also, and especially, between Members of Congress. That is perhaps something which we in the European Parliament can help bring about.
Finally, a question: even if a conference in May were not to succeed, is the Commissioner prepared to go further, to be in the vanguard, take the lead and recommend ratification by the EU?
Madam President, ladies and gentlemen, as Chairman of the European Parliament delegation to COP­VI, I wish to begin by expressing my pleasure at the excellent relationship that has developed between the Commission and Parliament over this last week. If there is one area in which there has been no lack of unity, it is in this relationship. I am bound to regret the fact, however, that the will of some ministers of the 15 Member States has been directed more towards racing to attend press conferences than creating a genuine spirit of unity that will guarantee a global policy on climate change.
Madam President, we knew that this COP­VI would be of particularly great importance: it represented abandoning the stage of discussion in which we had been stuck since 1992 and moving on towards action. Since we were not able to reach an agreement, we failed in our objective of moving on towards action. To put it frankly, if we have to make an assessment of what took place, we could say that out of the three parties participating in the Conference, only one tried to reach an agreement and tried to achieve a global policy on climate change, and that was the European Union. The United States - but let us also state quite clearly that it was the entire "umbrella group" - concocted a whole series of excuses for not reaching any type of agreement at COP­VI, in The Hague. By May, by Bonn, the European Union must take action on two fronts: firstly through diplomacy, since the scenario that the United States will ratify the agreement is the least likely, and so diplomatic action must be developed with the other members of the umbrella group. Secondly, we must act within the Union in order to guarantee our credibility. Only if we have this credibility will the European Union be able to lead the debate and the action at COP­VI "B" in Bonn.
Madam President, thank you for your support and a special thanks to the European Parliamentary delegation who were there in The Hague. I actually remember meeting Mrs Corbey, who was there the whole time, going to a session at 5.30 one morning. You were all very supportive during the session and I thank you for that.
We sometimes discuss the climate change issue as if its effects will only be felt in the long term by our children and grandchildren. However, climate change has already happened, it is already there. The ice caps are measurably melting. Small island states in the Pacific are slowly disappearing because of the rise in sea level. We see the effects in our everyday lives. Even though the experts are very careful not to say that any particular storm or extreme weather condition is due to climate change, we will see more extreme weather as climate change continues. So it is also for us. Of course it is an issue for coming generations, but it is a fact, especially for people living in poor countries, as has also been said.
What can we do now? Now is not the time to apportion blame or to point fingers. Now is the time to decide that we cannot fail once more. Failing to achieve an agreement at the next COP6 meeting is not an option. I am quite optimistic because I felt we came so close and that all the ministers there understand that a five per cent reduction as in the Kyoto Protocol is only a small part of the commitment we will have to make for the future. This is only the start. Maybe we should not be too worried about taking a little more time, a few months more, to decide on the rules and the framework, the legal framework, that must be put in place in order to operate the huge economic market that will be created. Of course we need some clear operational rules to regulate an emissions trading market worth twelve billion dollars. We had too much left on the table for these negotiations and we will have to try to sort that out. We will have to make our own assessment of what happened, and prepare the documents to make contacts with different parties, and of course with the "umbrella group" . It is very much up to the American administration to tell us with whom we should speak. We will also have to continue our contacts with developing countries. That is how we can take this issue forward constructively.
Now let me just answer the questions on whether we were flexible. Sometimes these negotiations are extremely chaotic, and I think that you can always go home and look back saying that we made this mistake or that mistake. However, for the environment ministers present at The Hague, and you know we have also set the tone here, the main objectives were to defend the credibility and integrity of the Kyoto Protocol. So we would not allow any creative accounting on, for example, certain issues. The Americans presented us with a proposal that would have reduced their commitment by between 70 and 90 per cent. We simply could not accept that. Should we lower our ambitions when we know we need to do more? At the same time, we made concessions. We opened up discussions on what we had earlier said were big loopholes, or potentially of big loopholes.
We were very constructive and we negotiated until the last minute of these talks in The Hague. We will continue to be willing to make concessions, but I think we were flexible while at the same time defending our main objectives, and we should continue to do that. We now know what kind of questions we will have on the table for this last part. I am hopeful, I really think that the awareness is there. All ministers know that they cannot escape this huge task of combating climate change; this was also clear from the meeting in The Hague. We will do everything to be able to turn this into an agreement and actually be able to sign it. Of course the follow up of the next COP6 or the continuation of COP6 will be to ratify an agreement inside the Union. We can start emissions trading earlier. We can take a lot of measures, which the Commission will propose. As soon as we get the chance, as soon as the legal framework is in place, we will move.
I again thank you for this debate. I have taken note of everything that has been said, we will of course follow up and be willing to come back whenever Parliament asks us to.
Many thanks both to the Commissioner and to the Members of the House.
The debate is closed.
Preparation of Nice European Council and trade policy
The next item is the statements by the Council and the Commission on the preparation of the Nice European Council from 7 to 9 December 2000, including trade policy.
We are pleased to welcome Mr Hubert Védrine.
Mr President-in-Office of the Council, you have the floor.
Madam President, ladies and gentlemen, I am here to tell the House about the Presidency' s preparations for the Nice European Council. There are some very important items on the agenda but even so they far from reflect all the work that has been done and all the results that have already been obtained during the last six months.
The European Council will, naturally, only be asked to deal with issues which cannot be dealt with at any other level, primarily institutional reform, and to provide the general political guidelines and impetus. The President of the Republic himself is coming here on 12 December to present a report on the Presidency. The major issue facing the members of the European Council at Nice will clearly be the reform of the institutions and the finalisation of what we all hope will become the Treaty of Nice.
Before the European Council, Pierre Moscovici and I will still be holding a Ministerial Conclave, next Sunday, to which I have invited Mr Brok and Mr Tsatsos, as well as a session of the IGC, on Monday at the General Affairs Council. We will then get a more precise picture of how the negotiations are progressing in their final phase, on the eve of Nice. I hope we will have a full exchange of views with the President of Parliament at that time.
So today I will just be bringing you up to date on the main issues under discussion.
Real progress on qualified majority and enhanced cooperation was made at the informal European Council of Biarritz. There was also a beneficial clarification of the issues around the Commission and the weighting of votes, allowing each Member State to get a better idea of the objectives and difficulties of the others. Pierre Moscovici reported to you on that on 24 October. We have been building on that foundation over the last few weeks taking all the points of view into account with a view to arriving at a compromise, but keeping our sights set on an ambitious agreement at Nice. We sometimes hear the Presidency accused of lacking ambition; there are no grounds for saying that today. That is clearly demonstrated by the texts submitted to the IGC, despite the extreme difficulty of the subject matter, and I really do sense a genuine determination to succeed on the part of the Fifteen.
Good progress has been made on qualified majority voting, which could be extended to another thirty areas, if some Member States make the effort to confirm this. Some countries still have major problems regarding the coordination of social security systems, tax, asylum, visa and immigration matters and trade negotiations on services - a very important issue. But we will approach Nice with a positive attitude, determined to make progress as many aspects of these sensitive issues as possible.
The role of the European Parliament is naturally one of the important elements in the debate. In many areas where qualified majority voting would be introduced the move to codecision already has majority support, and that goes a long way towards meeting your expectations.
The Fifteen are now close to agreement on making enhanced cooperation more flexible. You discussed this on 24 October, and on several points the Intergovernmental Conference is reaching solutions close to those advocated by Parliament. The minimum number of participating Member States should be set at eight while the clause allowing appeal to the European Council, which currently constitutes a real right of veto, would be replaced by a power of retrieval. Parliament has made proposals on its role in triggering enhanced cooperation in the Community sphere. These will be discussed.
As regards the CFSP, several Member States have emphasised its specific nature which, in their view, warrants special mechanisms, and they have been stressing that particularly in the last few days. We will be discussing this at next Sunday' s conclave.
On the Commission, two options were on the table at Biarritz: capping the number of Commissioners, or a Commission made up of one representative from each Member State. But a third solution has emerged from the negotiations which might allow everyone' s concerns to be taken into account. This would involve setting a ceiling on the Commission, to come into play once enlargement reaches a certain numerical level. That ceiling would be linked to a system of equal rotation. This at least provides a serious avenue to be explored in Nice, one that still remains to be defined and clarified but on which a clear majority of the delegations is ready to work. Progress has also been made on increasing the powers of the President of the Commission and a possible increase in the number of Vice-Presidents.
Finally on the weighting of votes in the Council, there are also two main options on the table since the Biarritz declaration: either a double majority or a simple reweighting. There is perceptible movement - I say that with caution because several Member States may not yet have determined their final position - but support has begun to emerge for a simple reweighting whose exact scope and conditions remain to be defined, of course. Several scenarios have been considered and studies carried out. It will be up to the European Council to decide.
Let me add that we have not yet reached agreement on the distribution of seats in the European Parliament. Your own proposal has obviously been submitted by the Presidency and is one of the two options on the table. There too, a solution will have to be found at Nice.
To end this brief report on the negotiations, we have also made good progress on strengthening Article 7 of the Treaty which should in future provide for an early warning system in the event of a threatened violation of the European Union' s fundamental principles. On the other hand, the idea of a reference to the Charter of Fundamental Rights in Article 6, championed by the European Parliament in its recommendation of 14 November, and placed on the table at the IGC by the French Presidency, was vigorously rejected by several Member States. Some even asserted that such a reference would jeopardise the Charter' s proclamation. It may be regrettable, but I have to recognise the position.
Finally, a word on the Court of Justice. The work is almost complete. All the delegations agree on giving the European Parliament the possibility of seeking the Court' s opinion on a draft international agreement. On the other hand, even though the Presidency has also proposed extending to Parliament the right of appeal to the Court under Article 230, several delegations are against that at this stage. I want to be as objective as possible about the situation before this very important Council. In Nice, as you know, our aim is to achieve a good agreement, which naturally means compromise, but compromise that is constructive, not regressive. At Nice, the Heads of State and Government and the ministers will devote all the time that is necessary to that discussion. They have even arranged for the Council to continue through Sunday if that is absolutely essential.
Finding an agreement which will enable the Union to operate after the new accessions currently in active preparation is vital for the future of the European Union and indeed the enlarged Union.
The Nice European Council will also be tackling other major issues on which the French Presidency has worked with a great deal of determination.
First, the Charter of Fundamental Rights. I am glad the European Parliament approved the Convention' s draft by a large majority. It was also accepted by the Heads of State and Government in Biarritz. The conditions are now in place for the proclamation of this Charter by the three institutions at Nice. We will therefore have fulfilled the mandate laid down by the Cologne European Council and the European Union will have at its disposal a very strong benchmark, clearly setting out the rights and values in which it believes. The discussion on a possible legal status for this Charter will be pursued after Nice and could form part of a broader, longer term debate on the future of the European Union.
The European Council will also discuss the state of progress of the accession negotiations and hence of the enlargement. You yourselves debated this on 3 October. As you know, back in July, the French Presidency asked the Commission to step up the accession negotiations and move forward to the crucial issues, the heart of the matter, the problem areas, and prepare a detailed assessment of each candidate' s state of preparedness, the progress of all the negotiations and problems still to be resolved by and for each country. Our objective was to prepare an overview of the process and decide how to take it forward from this point.
At the General Affairs Council of 20 November we had a very good debate based on the excellent documents the Commission had forwarded to the Council. I think the stepping up of the negotiations has been widely welcomed and at the next General Affairs Council, and then at the European Council, we will be able to adopt a clear and ambitious line for the continuation of the discussions on the basis of the principles set in Helsinki, which should lead directly to the desired outcome.
At Nice, the European Council will be preceded by a summit meeting of the European Conference. A meeting of that conference has just taken place at ministerial level, at Sochaux. At the Nice meeting there will be an exchange of views with all the candidate countries on the reform of the European Union' s institutions, and more generally on the outlook for the future of Europe. Your President is invited, of course.
By bringing the existing Member States of the European Union and the countries which will eventually belong to it together around one table, I believe the European Conference plays a unique and valuable role. I hope we can profit from it even more in the future, notably by opening it up to other European countries.
A brief mention of the European defence system: some important decisions will be submitted to the European Council, but I will come back to that later, in the debate on Mrs Lalumière' s report.
Finally, the Nice European Council will reflect the priority the French Presidency accords to economic and social issues and all the issues where the European Union can really respond to the concerns of Europeans. The many statements the Presidency has presented before Parliament have clearly demonstrated this priority. Several goals had in fact already been set under the Portuguese Presidency, in Lisbon and Feira. They should be fulfilled, in economic terms, by building on the efforts to make the European Union give greater priority to growth and employment. The Lisbon European Council approved guidelines designed to promote an innovative and competitive European economy.
The aim was, in particular, to enrich the broad economic policy guidelines and ensure better coordination with the employment guidelines. So a report will be passed to the European Council which will finalise the definition of performance indicators in spheres such as employment, innovation, economic reform and social cohesion. Similarly, employment guidelines are to be forwarded to the European Council together with an Autumn 2000 employment package.
As you know, last Monday the Ecofin Council reached a decisive agreement on fiscal harmonisation. These matters had been under discussion for several months, not to say several years, arousing strong reservations on the part of some Member States. So this is a very important step forward by the whole Fifteen, and the European Council will certainly take formal note of it.
The development of Europe' s social dimension is a vital complement to the considerable advances on the economic front. In this sphere, following on from Lisbon, the French Presidency made the adoption of the social agenda one of its priorities. The Presidency invited all the institutions concerned - this Parliament, but equally the Economic and Social Committee, the Committee of the Regions, European social partners and the intergovernmental organisations - to contribute to drawing up this agenda. This social agenda, largely inspired by a Commission communication, was approved yesterday by the Employment and Social Affairs Council. This has been a good week for working conditions in Europe. The social agenda draws together the objectives and initiatives which need to be taken over the next five to ten years, particularly in the areas of labour law, social protection, social mobility, lifelong training, and the fight against discrimination and exclusion. It will be forwarded to Nice, where we naturally hope it will be endorsed.
The protection of employees' rights and improvement of their working conditions have also been high on the French Presidency' s agenda. The European Council will thus be informed of the state of progress of the negotiations on the directive on the information and consultation of workers, and on the European company project, assuming these issues have not already been settled by then, as unfortunately they are running into persistent opposition.
Following on from Lisbon, the French Presidency had also set itself the objective of strengthening Europe' s knowledge-based society. Here the Council has approved a plan of action to remove obstacles to the mobility of students, teachers and researchers. This action plan will also be forwarded to the Nice European Council. So you can see that I am certainly not exaggerating when I say we have an important agenda and a very full agenda for the Nice Council.
Moreover, on the basis of the Feira conclusions for the implementation of a Commission Action Plan "e-Europe 2002 - an information society for all" , the Council has worked on progress indicators. A report on the measures the Presidency has taken in this area will be presented to the European Council in Nice. Consumer protection is an increasing concern for Europeans, for obvious reasons which I need not expand upon. The French Presidency set itself the objective of improving the definition of the precautionary principle. A group was therefore set up at the beginning of the presidency' s term in order to work on this. The resulting resolution will be examined tomorrow by the Internal Market Council, again with a view to the Nice Council.
Current events mean that the subject of food safety and, in particular, the establishment of an independent European food agency will be discussed extensively by the Heads of State and Government in Nice.
Another increasing source of concern for Europeans, related to the development of maritime traffic and the occasional disadvantages arising form this, is the safety of maritime transport. A first package of measures was approved at the October Transport Council. The Biarritz European Council took note of the Commission report on the necessary additional measures. I know that the European Parliament is working on the first package. You know, moreover, the importance which Member States attach to adopting texts quickly. Without prejudice to Parliament' s prerogatives, the Presidency has in addition called for the implementation of these measures to be brought forward, where possible. This entire area must be given fresh political impetus in Nice with a view to the final Transport Council on 20 and 21 December, for it is true that the French Presidency does not come to an end in Nice.
The French Presidency wished to support the updating of the Commission' s 1996 communication on the services of general economic interest with some consideration of the place of public services or, to use the accepted term, general interest services in Europe. The Presidency wanted to restate the basic principles governing the Community' s approach in this area, including primarily the freedom of Member States to define and organise their own public services while respecting the rules of the Treaty. These principles will be highlighted in a statement which the Presidency wishes to annex to the Nice conclusions.
Finally, we have prepared a statement for the European Council on the specific economic, social and cultural characteristics of sport and its social functions in Europe.
You can see that we have a very full discussion programme for Nice. Your President will naturally have the opportunity to express the views of your institution on all these subjects and to discuss them with the Heads of State and Government.
Madam President, Minister, ladies and gentlemen, next week the European Council meets in Nice. This summit gives the Heads of State and Government an historic opportunity that they cannot afford to miss. It will, indeed, provide the opportunity to address a range of issues: to focus on the road map for enlargement, to consolidate the Lisbon process and a social agenda and to proclaim the Charter of Fundamental Rights. These are all important issues, but today, at your suggestion, I want to focus on the important decisions to be taken in Nice.
There are several aspects to this debate, and I will touch briefly on three of them: firstly, the need to close the Intergovernmental Conference by adopting a treaty that has genuine added value; secondly, our security policy on crisis management; and finally, the need to mark out the way beyond Nice.
First, then, a new treaty. The primary purpose of a new treaty is to ensure that the Union will continue to be able to function after enlargement. Our institutions, originally designed for six Member States, will soon have to manage a Union nearly five times that size. We must be ready for this dramatic enlargement. Any left-overs from Nice would hamper our progress. We require the candidate countries to meet all the criteria before accession: we too must live up to our obligations. This means ensuring that the Union can take effective and democratic decisions which fulfil the expectations of Europe's citizens.
Throughout last winter, the Commission devoted a lot of energy to explaining why and on what specific issues the initial agenda of the IGC was to be extended. In particular, in our written opinion at the end of January, we established the minimum degree of ambition necessary to secure a successful outcome for the Conference.
I am now pleased to say that the negotiators are close to an agreement on the provisions governing, for example, closer cooperation, the Court of Justice, the democratic values of Article 7 and deepening the involvement of European political parties in the democratic life of our Member States and institutions. I sense that we are approaching a reasonable compromise on the composition of the Commission and the weighting of votes in the Council. Provided that a number of basic principles are respected, I believe that the Conference can go ahead and reach an agreement on those issues that satisfies the expectations and needs of both large and small countries.
Whatever the number of Commissioners, the important thing is to give the President of the Commission all the powers needed to run the College effectively. Similarly, any change in the weighting of votes in the Council must also guarantee that decisions cannot be taken against the will of the majority of Member States. And the simplest and best way to do so is through a double majority system, even if we are aware of the difficulties this will entail.
So we are slowly moving in the right direction. However, there is one issue on which our lack of progress causes me great concern, and in the view of both our institutions, it is the single most important issue facing us as we prepare for enlargement. It is the issue of qualified majority voting. If the Union is to be effective, the Conference must make substantial progress on this, and that also means extending the codecision procedure.
(Applause)Member States naturally find it politically difficult to give up the right of veto in sensitive areas such as social policy, asylum and immigration, common trade policy, cohesion and taxation, even when this relates only to the technical changes necessary to make the single market work. However, if everybody sticks to their position, we will all be worse off. Indeed, mathematics and 50 years of experience show beyond a doubt that even modest enlargements make it far more difficult to reach unanimous agreements. In a Union of 27 or more Member States, the unanimity requirement will, quite simply, paralyse progress in every area where it is maintained.
Mark my words: if the Member States' veto on justice and home affairs is maintained, we shall be severely delayed in implementing the programme agreed at Tampere or even unable to do so. And I shall say so loud and clear to the Heads of States and Government at Nice. They must be under no illusions about this.
The particularly sensitive areas I have been talking about include trade policy. This is a subject I would like to dwell on for a moment, because the House made a point of highlighting it on today's agenda.
As you know, modern economic activity revolves around services. Under the present rules, certain aspects of negotiations on services are covered by the unanimity requirement, precisely because our Treaties were originally commercial treaties governing goods and not services. The problem currently plaguing our trade policy is that, because negotiations cover a wide range of sectors, including services, any progress whatsoever in goods as well as service sectors is almost inevitably held up by unanimity voting.
Our trading partners or, in some cases, we could say our adversaries, are delighted because they can count on 15 potential vetos, and, with enlargement, there will soon be many more. The situation is then made even worse on those occasions when one of the Member States places conditions, sometimes financial conditions, on its assent. The simple and natural solution - and this has, in fact, been a majority view during the Conference - would be to change the present rules so that qualified majority voting applies to all aspects of such negotiations, including services. Regrettably, the Conference's existing text is very complicated, very ambiguous and very long with its two Protocols, and yet, despite its length and complexity, it is also very weak. It does not provide the simple answer we need to the simple problem we have been facing for so long.
Much remains to be done if we are to find a suitable solution. For us, the final outcome of Nice will depend largely on the conclusions reached by qualified majority voting. I am committed to doing whatever it takes to reach an agreement that provides added value.
Inevitably, the question we shall be asked the next morning is: "Are you satisfied with the outcome?" The Commission will answer that question frankly and directly. At the next plenary session in Strasbourg, I shall tell this House whether, in my view, the enlarged Union we are all determined to achieve will be able to act effectively or not. When all is said and done, that is the criterion by which Nice must be judged.
(Applause)
Important decisions will be taken in Nice to ensure that the European Union is able to assume its own responsibilities in the world. The prevention of conflict and crisis management are traditional areas of Community activity. It is our task to fulfil our commitments against the backdrop of new ambitious objectives which the Union has set itself. This means that the Union must develop an autonomous capacity to take decisions and, where NATO itself is not involved, to launch and conduct military operations under Union command in response to international crises. In this connection, it will be particularly useful to develop fruitful cooperation between the European Union, the United Nations, the OSCE and the Council of Europe. I would stress that this in no way detracts from the fact that, for the Member States concerned, NATO remains the basis of the collective defence of its members and will continue to play an important role in crisis management.
As we saw in Kosovo, crisis management is not just about imposing a cease-fire. It is also about keeping warring factions apart, rescuing and evacuating European Union citizens, caring for large numbers of refugees, supplying food and medicine, imposing and maintaining law and order, restoring calm after chaos.
However, crises do not usually erupt overnight. They are the culmination of a process of rising tension in a country or region. Therefore, one of the key aims of our common foreign and security policy must be to defuse tension and prevent it form turning into armed conflict. The Community already has many tools for this job. We have had them for a long time. For example, almost all our external aid programmes are geared to supporting democracy and stability. What we have to do is coordinate them better and make them more effective, and that is why the Commission is in the process of adopting the necessary internal measures.
The Commission is convinced that only an integrated approach to crises can guarantee the consistency and efficiency necessary for the Union to be able to play its full role on the international scene. Crisis management requires the Community to show an increased capacity to react, but this must be translated into action in a way that fully respects our institutional framework as established by the Treaties. We will, of course, need to cooperate with the other institutions and with the High Representative for the CFSP. In any case, we will have to make decisions about this framework now, because a crisis is the worst possible moment to set attributions and responsibilities.
The discussion which took place within the Conference itself demonstrated that there were issues that were ripe for debate after Nice: the incorporation of the Charter of Fundamental Rights into the Community legal system, as Mr Védrine said; the reorganisation of the Treaties on the basis of existing texts to present the aims and working methods of the Union to the public in a clearer way; making a clear distinction between the competences of the Union and the competences of the Member States; and last, but by no means least, if I am not mistaken about the tone of the debate and about the outlook for Europe's future, the issue of what the balance between the European Union's institutions should look like in the future, in the spirit of an institutional model, the Community model, which has stood the test of time.
We will undoubtedly have much to do after Nice, but that we will have to leave until later. For now, let us look to the immediate future under the French Presidency and focus on the priority of bringing Nice to a conclusion and paving the way to enlargement.
(Applause)
Madam President, Mr President of the Commission, Mr President of the Council, ladies and gentlemen, may I say to the President of the Council that his country is confronted by a Herculean task, both as the EU presidency and as the French Republic. It has been stressed on several occasions - and I can endorse everything that President Prodi has said - that a formidable challenge awaits you on the issue of majority voting. If the reports are correct, France is the country that is still hesitant about a switch to majority voting on matters relating to trade in services.
Mr President of the Council, how can you expect Germany to give ground on asylum and immigration policies? How can you expect Spain to give ground on the cohesion issue? How can you expect Austria to give ground on transport policy? How do you expect the United Kingdom to give ground on fiscal policy, when the presidency, the French Republic, is not budging? I urge you to move forward, so that you can encourage others to follow suit.
If an acceptable outcome is not achieved on these issues, we shall not hesitate to specify exactly where the responsibility lies in the wake of the Nice summit. We also believe that, with regard to issues on which we fail to agree to majority decision-making at this stage, you could lay down in the Treaty that the switch to majority voting may be made by a unanimous decision of the Council, for if it is enshrined in the Treaties in that way, there will be no need to revise the Treaties and engage in a lengthy ratification process for each and every extension of majority voting.
You spoke of codecision by the European Parliament. I welcome that on all issues which are subject to majority voting. But this means that the right of codecision must also apply to fundamental matters of European agricultural policy, where majority decision-making already exists. On the reweighting of voting rights in the Council of Ministers, I emphatically endorse what Mr Prodi, the President of the Commission, has said about the double majority being a democratic system, and it really ought to be an acceptable option for the French Republic to operate in this way in its relations with another Member State in a particular coordination process. So we do need a reweighting of voting rights with a view to ensuring that a majority of states which are home to a minority of the European population cannot ultimately make the rules; the unequivocal democratic principle must certainly prevail here.
And now to the Commission. We have been astonished to see the way in which the large countries have practised a policy of arrogance in recent months - and the term is not my own but has been used quite frequently by members of my group from smaller countries. The large nations have seen fit to exert pressure on the smaller ones so that the latter will agree to give up their permanent representation on the Commission. May I say to the President of the Council that it is certainly possible to discuss rotating membership of the Commission, but the small Member States' permanent seat on the Commission will only become negotiable once the office of President of the Commission has been strengthened, once he has been given the right to dismiss a Member of the Commission, for example. What we need now in the first instance is for the Commission to be strengthened as an organ of the Community; if you do that and furnish proof that we are not regressing into mere intergovernmental cooperation, if you strengthen the Commission, we can then start thinking one day about how to create a new system of representation. But we must heed this warning: respect the dignity of the small countries, because the small countries have always borne the brunt of disputes between major powers throughout the history of our continent; for that reason, we must uphold the dignity of Europe's small countries.
(Applause)
As far as enhanced cooperation is concerned, I agree with what you have said. We are pleased that the secretariats are no longer on the agenda, and even our British friends, who normally adopt quite different positions to the majority of our group on questions of institutional development - while still remaining good friends - fully subscribe to our view that these secretariats must not be created but that all cooperation between Member States must be conducted within the framework of Community procedures. The Commission must be involved, Parliament must have a say, and nobody may be excluded.
Finally, let me deal with the question of the Charter. The majority of our group take the view that the Charter should not only be ceremonially proclaimed but should also become European law. I know and regret that this will not be achieved in Nice. Further steps, however, will have to follow. We shall arrive at a result in Nice, Mr President of the Council, but let me say categorically that, if we only obtain a minimal result, the words of President Jacques Chirac will be fulfilled and we shall have no treaty. If the result is a poor treaty, a rather unambitious, minimalist treaty that does not lay sound foundations for enlargement of the European Union, the failure of Nice should be admitted and the baton handed over to the Swedes and later to the Belgians so that we can then achieve a result which, if all goes well, will be a good basis for enlargement.
We truly desire a result in Nice, but it must be a result that sets out ambitious aims, and my wish for you is that we achieve such a result, that we set an agenda which transcends Nice and focuses on issues such as the basic governmental structure of Europe and the division of powers, in other words what the responsibilities of the Union are and what are matters for the individual nation states. This is something else that we need for the future.
One last remark, which I make with absolutely no polemical undertone, is that in Strasbourg in January 1995 I heard François Mitterrand speaking. As we all know, he belonged to your family of political parties, and when I follow some of the party congresses in your country, I often wish that the European enthusiasm of François Mitterrand could be found in his successors. I wish you some of that enthusiasm, so that we can obtain a good result in Nice, a good result for all of us and for Europe.
(Applause)
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we have heard the progress report of the President-in-Office of the Council, and now we are entering the home straight. I would like to make an appeal to the President of the Council, because we in the European Parliament are not mere spectators to what is happening; we are key players and we want Nice to be a success. Having heard your report, however, we must express our deep concern at the state of progress in the Intergovernmental Conference, especially given the objective of making possible an urgent commitment - enlargement - and, furthermore, making our institutions function in a democratic and effective way.
I hope that the President-in-Office of the Council will not object if I remind him of an occasion when the French Presidency, under President Mitterrand, was able to produce a final flourish: the Strasbourg Council at the end of 1989. I hope that now the French Presidency, under President Chirac, a fellow member of Mr Poettering' s group, will be able to do the same thing.
I am going to refer to two positive points of progress. I am pleased with the progress that is being made in Article 7, in Article 191, with regard to the European political parties and to qualified majority voting in certain articles. Nevertheless - and I refer to what the President said - firstly, we are very concerned because, in an Intergovernmental Conference in which Parliament is not asking much, many things are being denied us. I would like the Council to comment on the fact that the cooperation procedure is being replaced by consultation in relation to economic policy (Article 99(5)), and yet unanimity is being maintained in Article 13 (anti-discrimination). With regard to enhanced cooperation, we believe that in the first pillar there should be assent from Parliament and, in commercial policy, I repeat our concern and our request for a strengthening, not a weakening, of Community competence.
Secondly, we believe that there should not only be progress with regard to qualified majority voting, but that there should always be codecision in relation to legislative issues.
With regard to the composition and functioning of the three institutions, my Group agrees with the proposal of the joint resolution. We believe that Parliament, the Commission and the Council must have a joint and global solution based on dual legitimacy, which is able to ensure a balance. We cannot reach a balanced solution for one institution and leave another aside. I would like to say to Mr Poettering, who has become the advocate for the so-called small countries, that we are all small here, Mr Poettering, there is no large country: if there were one large one it would try to dominate the others. I would have preferred it if what he asked of the Council had been advocated by his Group when we discussed the distribution of seats in Parliament.
(Applause)I am going to refer specifically to an issue which is of great concern to Parliament - I noticed that the President of the Commission made no reference to it - which is the Charter of Fundamental Rights. This is an absolutely key issue. Every day we talk about the fact that we have to be closer to the citizens. The document which brings us closer to the citizens and which offers them guarantees, not only to the citizens here but also to those who may join us through enlargement, is the Charter of Fundamental Rights. We feel proud of this Charter and we do not understand the kind of negotiation that permits statements such as those which the President-in-Office of the Council has referred to, i.e. if we insist that the Charter is linked to the Treaties, then that is going to negatively affect its proclamation. I believe that this would even go back on what was agreed in Biarritz. I think this is completely unacceptable and, of course, it is a good argument in favour of ending the closed door method for the Intergovernmental Conferences, which has had its day, so that we can hold discussions in public and find out who could say such scandalous things.
(Applause)
I also hope that the President will not mind if I repeat that we believe it is important that we can advocate the Charter with dignity, regardless of what we do after Nice. Then we will even be able to discuss - as suggested by President Chirac in the Bundestag, not here - the European Constitution. We are prepared to do that and we believe that it may be an important step, but, of course, let us take steps forward, not backwards.
Madam President, I would like to make a final comment in relation to international policy. I listened carefully to what the President-in-Office of the Council said and I believe it is important that we maintain a sustained effort in relation to the dramatic situation in the Middle East and I would also like to welcome the progress that has been made in our foreign, security and defence policy. In conclusion, Madam President, I believe that we must make an appeal - and I do not wish to be over-dramatic - for Nice to be acceptable to everybody. I must of course say that we would pay a heavy price if in Nice we approve agreements in which the Charter of Fundamental Rights has been thrown in the dustbin.
(Applause)
I agree totally with the sentiment of President Prodi that this is an historic opportunity and one that should not be lost. The Summit at Nice bears a responsibility for Europe and should in part fulfil a contract which we made at Helsinki last December and which we should deliver on.
Two things were said at Helsinki to candidate states in Europe. Two locks were placed on the door of enlargement. One was that those candidate states themselves must adopt and implement the 'acquis communautaire'; that is their task shared with us. The second lock on the door is that we ourselves, as fifteen, needed to recognise the fundamental need to reform how we do business in order to continue to do business effectively, indeed to begin to do business even more effectively than at present. That is the unavoidable and minimum requirement of Nice and it is a major and central target. We in this Parliament will be required at the end of that process to give or not to give our assent.
It is a major responsibility. I speak for a group which is totally committed to the earliest feasible enlargement of the European Union. I also say that we will listen with great care to what Mr Prodi and the Commission say by way of analysis of the Nice Treaty and to the candour which he promises. We ourselves will go through a very candid analysis. My appeal to you, Mr President-in-Office, is to present us in this Parliament a document worthy of this Parliament's assent and a document worthy of the scale of the historic challenge we face in Europe.
That challenge is the reunification of our old continent; that challenge is an enlargement unparalleled in scale and that is what Nice must prepare us for. To do less than that is to fail Europe and this House, when it reviews Nice, cannot allow Europe to fail. I should like to say, with regard to a number of the specific points, that my group believes that, at this stage of evolution of the European Union, having one national for each Member State of the Commission still remains a sensible proposition and enhances the legitimacy of the Union.
It should not become an issue which traduces the Union into a false contest between the interests of the large and the small, when the common European interest should be the central goal. My group, at this stage, would prefer a reweighting of votes, the double majority, but you have explained that other issues are under review. We support enhanced cooperation but insist that it must be open-ended and open to all and not exclusive and must be based and rooted in a way which respects the 'acquis communautaire'. We are deeply attached to the Charter of Fundamental Rights and we do not want simply to declaim the Charter. If we proclaim it as something with meaning, it must find roots, and we still commend to you to root it in Article 6. We commend to you to give the proclamation a meaning in substance, even if it is not yet fully and completely in such a case judiciable. We support the review of Article 7 because the Austrian lesson has taught the need of it.
Nice is a test to see if our old continent is ready for a new, continental-scale enlargement. I believe that we can succeed but, Mr President-in-Office, we need your Presidency to mobilise the Council for Europe by animating the Nice Council to achieve something which is genuinely historic. There should not merely be constructive compromise, those were your words, there must be significant achievement. We will set the bar high and I hope together, Council, Commission and Parliament, we can clear that bar. I say this today, if the bar is compromised and is too low, we will refuse to consider it and we will do so for Europe and we will do it in good conscience.
Madam President, the most important aim of the Nice Summit is enlargement of the European Union and the EU' s preparation for this enlargement. I might also add, on behalf of my group, that we are fully committed to enlargement taking place as soon as possible. However, it is important at this stage to discuss what is to happen post-Nice. For this we need vision, and this vision has been expressed over the last few months. Our group strongly supports constitutionalising the European Union Treaties, and this also means that the reform of the Treaties should be open, with civil society being able to participate in this process. We consider the Charter of Fundamental Rights to be a success. It certainly could have been worded better, and, indeed, it can be honed and polished after Nice. No doubt in time it will come to form a part of the European Union' s constitution. But we wish there were at least a reference to it in Article 6 of the Treaty on European Union, as our citizens should be already benefiting from this Charter.
As regards decisions that are at present closer to us, we cannot emphasise enough the importance of qualified majority decisions. The Nice Summit cannot succeed unless the system of qualified majority voting is extended. It is very important that the European Parliament is closely involved in the codecision procedure, as, otherwise, it will be even more difficult than before to decide on legislation. The European Parliament will bring transparency to this decision-making process. Let us take the example of environment taxation. In our discussions on climate policy we often criticise the United States of America for not wanting to compromise its sovereignty and enter into international agreements on climate protection, but there are Member States among us which also insist on keeping what they imagine is their sovereignty intact, and which do not wish to switch to a system of qualified majority decisions, for example, in the matter of environmental taxation. We have to break free from this.
President Prodi spoke on the subject of trade policy. We all certainly want the European Union to have a strong role in the globalising world, but, Mr Prodi, our group sees trade policy becoming open and transparent as a precondition to the Commission having more powers, and, at present, that is not the case.
Finally, I would also like to say that it is important at present to ensure that the European Union does not become a community just for the big Member States. One issue Parliament has had problems with is that we should realise that Parliament' s size in the future cannot be categorically limited to 700, as this would also limit the manifestation of pluralism here in Parliament. That would result in a shift towards a two-party system, and that cannot be democratic. I would appeal to Mr Barón Crespo for understanding in this matter, as I have a feeling that the other Group Chairmen do support this aim to leave the matter of the size of the European Parliament to some extent open. This would be a very important position for Parliament to adopt, and we will be able to vote on it tomorrow.
Madam President, Mr President of the Council, Mr President of the Commission, I do not believe that the Governments of the 15 Member States have covered themselves in glory. The euro bobs feebly up and down in the shallows, responsibility for BSE is shuttled about in a deadly game of pass-the-parcel, and, as the Union prepares to face the greatest challenge in its history, the governments, instead of vigorously addressing the urgent problems, are still embroiled behind closed doors in petty squabbling about the so-called Amsterdam leftovers.
The moment of truth is approaching in Nice. The summit will only be a success if it opts for truly comprehensive reform of the institutions and sends a clear signal that this Union is capable of enlargement. This means that there must be an efficient and strengthened Commission which is able to perform its function as the engine of integration. It also implies a balanced distribution of voting rights among the large and small states in the Council, and it means that majority decision-making in the Council must become the norm, even for key policy areas such as taxes, social policy, justice and home affairs. If democracy is to be strengthened, this naturally implies that majority voting must be accompanied by a right of codecision for the European Parliament.
But success in Nice also means that there must be more than mere proclamation of the Charter of Fundamental Rights. I find it quite intolerable that several governments have simply brushed aside the question of including a reference to the Charter in Article 6 of the Treaty. Let me say clearly, just as other Members before me have done, that in my view a reference to the Charter in the Treaty is just as indispensable as a broad public debate with the people of the Union.
To the Presidents of the Council and the Commission, may I say that the Union has no need of a military reaction force or of arms modernisation programmes that devour billions. The real success or failure of Nice will be measured by whether governments finally begin to take people's concerns and needs seriously. It is a good thing that thousands will be taking to the streets of Nice and actively demanding a socially responsive Europe. The European Union must attach foremost political priority to the struggle against unemployment, poverty and social exclusion. I note that the French Presidency of the Council intends to devote itself to this cause, but please, Minister, convey to your colleagues that deeds, not words, are what will count.
Madam President, Mr President-in-Office of the Council, a week away from the Nice European Council, we are forced to note that it is still not very clear what institutional measures are going to be adopted. It is highly like that, on the last night of the Council, measures will be adopted which our national parliaments will not have discussed properly and which they will then be required to ratify for the sake of a forced compromise. This is not an appropriate method.
Matters are particularly vague regarding the, to my mind, key issue of the potential extension of majority voting within the Council, particular on two truly vital issues. Firstly, Article 67 on the free movement of persons and on immigration policy. Commitments were made at the time of the Treaty of Amsterdam to the effect that this matter would not be opened for discussion again for five years. As usual, however, commitments have not been kept. As much as we think international cooperation is essential, we find it unacceptable to use majority voting to force the hand of one or more Member States on such issues of sovereignty. Another avenue must be explored, one that is more flexible and more respectful of the decisions of each Member State: the avenue of 'differentiated cooperation' .
There is another area of uncertainty involving the extension of the Community procedures of Article 133 to the negotiation of international agreements on services, intellectual property and investments. Trade talks have already been communitised, but if the Commission is indeed speaking with a single voice, then this voice is not sufficiently controlled by the Member States. The disastrous consequences of this became apparent in the Uruguay Round. Let us not start again tomorrow with a new multilateral agreement on investment or new talks on agriculture post Seattle.
In trade policy, the key issue today is not extending majority voting but rather restoring the Council' s authority over the Commission and establishing proper scrutiny by the national parliaments. In a word, Mr President-in-Office, stand firm on this. Let us first step up democracy and restore the control of the Member States, then we shall look into transferring jurisdiction.
Madam President, I am speaking on behalf of the radical Members of the Group.
Mr President-in-Office of the Council, Mr President of the Commission, it appears that all the speeches, including the last one, although from the most extreme positions opposite to my own nevertheless come to the same conclusion, and that is that, just a few days away from the Nice Summit, we are not on the finishing straight but, rather than resolving our problems by this antiquated intergovernmental conference method - which, as has been stressed, must be changed - rather than approaching good solutions, we have complicated matters and proposed solutions which are frankly unacceptable. I refer, of course, to the Charter of Fundamental Rights, a Charter upon which we abstained precisely because we knew that you were bound to sweep it under the carpet after the Nice Summit, having deceived our peoples into believing that it was a binding document protecting and promoting rights. You do not even intend to incorporate it into the Treaty, evidence indeed that this text, this exercise was always destined to be laid aside.
We are also concerned by the future of the Commission, the driving force of European integration which, when expanded to 20, 25 or 30 members, will clearly be reduced to an administrative secretariat, a technical secretariat of the Council, a body unable to play even the tiniest role in the institutional balance intended by the founding fathers.
Over qualified majority voting and weighting, there will, in all probability, be vetos from all sides which will paralyse the demands of Parliament and the public for a move towards democratisation of our system, towards making majority voting the general rule. I therefore appeal to President Prodi, who has rightly promised that he will tell us in Strasbourg whether or not the Commission will be able act effectively, whether or not the Union will be able to act effectively after the Nice Summit.
President Prodi, you are going to take part in the Nice Summit, you will in a way be the expression of the will of Parliament, albeit a timidly expressed will, the will which tomorrow will become clear when we vote on the document which has resulted from the compromise between groups and which we have not signed. Mr Prodi, present your objections to the Summit, assume the responsibility, not of establishing a role for us as the post-Nice panel of judges, but of playing right to the very last the card of defending first and foremost the European institutions, the Commission and Parliament in particular.
Mr President, the draft Nice treaty is more like a constitution for a federal State than an agreement for an association of States. As a rule, the European Union' s laws are to be adopted by qualified majority voting so that all democracies in the individual countries can be voted down. There are still 65 categories of legislation requiring unanimity according to the Treaty of Amsterdam. It is now proposed that decisions should be made by qualified majority voting in 49 of these areas. We are therefore approaching the point of no return, beyond which a unitary State is unavoidable. The powers to be given to the EU by the Treaty of Nice treaty go beyond those exercised at federal level in many federal States.
The inner sanctum of the national States is now being penetrated, with majority decision making on aspects of social policy, labour market policy, taxes, industrial policy, culture, supranational parties and even our own salaries, so that we are becoming the EU' s highly paid representatives in the Member States instead of the voters' representatives in the European Parliament, duly taxed in our own countries. Home affairs and legal policy are to be subject to majority voting as from 2004. Trade policy will make the EU countries resemble a State. We shall have to speak with just one disagreeable voice in the WTO. Decisions on foreign and security policy are also to be adopted on the basis of majority voting. Only on the subject of defence is unanimity still to be required. Otherwise, the right of veto will not figure very prominently in the new treaty, and countries without the right of veto resemble constituent States more than independent nations. Majority voting internally and joint representation abroad - this is clearly the blueprint for a State. What has been deferred to the constitutional conference in 2004 is not the content of the text but merely the icing on the cake of a text which may also come to resemble a proper constitution, that is to say a text containing firstly the Charter of Fundamental Rights, then the ground rules and, finally, an appendix listing the individual policies to which changes may be made without the need for tiresome ratification.
All that is missing is democracy. Democracy was forgotten en route. And that is the essential problem with the Treaties of Maastricht, Amsterdam and Nice. More majority decision-making in which officials and ministers can vote down the electorate and elected representatives. In democracies, it is the other way around. Majority decision-making will destroy the right of veto for the Member States as parliamentary democracies, but the EU will not itself become a parliamentary democracy. With enhanced cooperation, the right of veto over treaty changes is also destroyed - not formally, but in practice - because a qualified majority will in future be able to ignore resistance from, for example, Denmark, Sweden and Great Britain or other places in which the undemocratic idea might arise of asking the electorate what it thinks. The federalists can achieve their desire for more integration, and the governments in Sweden, Great Britain and Denmark can ease their countries into the new arrangements once the decisions, binding in practice, have been taken. Nice will transfer so much power from the electorate that it ought to be treated as a genuine constitutional change and only come into force once it has been approved in referendums in those countries in which referendums are possible.
Mr President, the very title of this item on our agenda indicates the importance of Article 133 in the debate on the extension of qualified majority voting. While its extension to trade in services is an understandable aim, it has little to do with the main issue of institutional reform, which needs to be resolved as a matter of priority; the demand contained in point 7 of the joint resolution regarding the extension of external negotiating competence in the field of trade to cover investment has even less to do with this main issue. In view of the rather dim prospects of success, I do not think it would be a wise move to burden the Intergovernmental Conference with another complex and controversial topic. Given the current state of negotiations, it is doubtful whether even an extension of the conference to the Sunday, along with the customary extra hour that is gained when the clocks go back, would be sufficient to ensure that this question, along with all the others, will be properly resolved.
Mr President, Mr President-in-Office of the Council, Mr Prodi, what matters most as far as the PPE-DE Group is concerned, is for the IGC to reach a successful conclusion. We believe this is crucial if we are to take a major step towards rapid enlargement of the European Union. Just imagine what the countries of Central and Eastern Europe are making of the events in Nice. Elections have just taken place in Romania, and we have been shocked at the outcome and the rise of a very extremist party. Elections are due to take place in Poland and Bulgaria early next year, and how are we to motivate the people of these countries if the European Union should prove unequal to the task of producing a sound treaty in Nice?
The European Union needs some good news. A poor agreement would prove that our Heads of Government do not attach any priority to the enlargement of the European Union. How can we invest with a view to gaining broader support among EU citizens for further enlargement, if our own Heads of Government should prove unable to negotiate a sound treaty? But according to our heads of government, it is also a question of demonstrating that there is no adequate solution to the major issues confronting us in the European Union. BSE, security, foreign policy and defence, Europe' s competitiveness vis-à-vis the United States; it is no longer possible for any issues of this kind to be resolved at national level. It is therefore no way to tackle the fact that the decision-making process within the European Union is still akin to wading through treacle.
Mr President, Europe needs leadership, clarity, choices and decisiveness. That is what the people actually want to see. In view of the extent to which public confidence has been undermined with regard to the euro, people need to see that we are taking steps forward. So I feel it is the weighty task of the French Presidency to at last whip up some enthusiasm for Nice.
It is extremely sad that a situation has developed where large and small countries have come to take opposite sides. I feel it is a psychological error of the first order that such a huge amount of distrust has been generated. I would urge the French Presidency to do their utmost to overcome this divide, because it is extremely destructive.
We believe the Commission' s role to be essential. The Commission is, and remains, the driving force, and if the Commission does not emerge from Nice in a stronger position then it will be a black day for Europe. So I think what we need to do is work more with the Commission and less at intergovernmental level. We will assess the outcome of Nice on the basis of whether it leads to enhanced effectiveness, and efficiency, greater democracy and transparency, and that is what is on the agenda.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Parliament is required to give its opinion on essential matters. Well, as far as Parliament is concerned, the issue of the weighting of votes within the Council and the number of Commissioners are essential matters. Even so, Mr President-in-Office, on this point we trust you to reach the best agreement. We understand that not all the elements are on the table yet, but I trust that wisdom will carry the day at the Nice Summit.
For us Members of the European Parliament, the essential thing is primarily to make our voice heard where it might be useful. There are two points where it is useful and necessary. On the Charter, first of all. As practically everyone who has spoken before me here has said, we want a reference to the Charter in Article 6.2. Do not underestimate Parliament' s determination to achieve this. We do not find the principle of blackmailing into proclamation acceptable with regard to the conclusions the Biarritz European Council, even if it was an informal one. We still have a few days left to convince all European Union citizens, including those living in countries that sometimes feel that Brussels is plotting the worst, those for whom the development of a common foreign and security policy and an area of freedom, security and justice should be specifically incorporated into a code of values. We have a few days left to convince these people that the best safeguard against the Brussels behemoth is precisely, perhaps, to incorporate the Charter into the Treaties. Otherwise there would be the political paradox that a good development for the European Union is not acknowledged in the Treaties. There would be the legal paradox that the European Union had provided itself with a code of values and then agreed to carry on living with a treaty which makes reference to the values of another organisation.
The second point I should like to stress is, obviously, the scope of qualified majority. Mr Poettering condemned the responsibilities of parties on all sides. I, however, would like to remind us of our responsibilities: we cannot blow the case out of all proportion. If we want to actually overcome the deadlock on qualified majority in order to enable the European Union to accommodate new members, then everyone has to make some small concession.
In that respect, there are various proposals on the table. Regarding trade policy, the Commission has drawn up a proposal which must be carefully examined. We are in favour of developing democratic responsibility in this area. However, while we feel that this proposal needs to be examined carefully, it must also enable all parties to conserve the elements that make up their identity, particularly, no doubt, Europe' s cultural identity.
As you know, Mr President-in-Office of the Council, we shall also examine qualified majority voting according to the yardstick of extending the scope of codecision. In that respect, let me draw your attention to one specific point: the extension of codecision to the common agricultural policy. If we trust to democracy, then it is not normal for 45% of the EU budget to lie outside the scope of codecision. It is even in the interests of agriculture, at a time when health and the environment are areas covered by codecision. The recent decisions of the European Parliament show that it has some sense of responsibility and concern for the interest of the citizens of Europe. Its voice would be stronger yet and that of the ministers defending an agriculture that promotes sustainable development would also be stronger within the Council if it were to be based on decisions taken in this place under the codecision procedure.
(Applause from the left) These, Mr President-in-Office of the Council, are the criteria according to which we shall assess the outcome of the Nice Summit. Let me also mention how highly we value the point you raised concerning services of general economic interest.
Yes, we do think that the Nice Council conclusions should include a request that the Commission should draw up a framework directive in this field.
The IGC still seems to be experiencing problems with the extension of qualified voting within the Council. Perhaps we should shift the focus to the issue of extending codecision with the Parliament. Parliament has proved itself a mature partner with the Council in the codecision procedure where it presently pertains. Parliament has also proved itself a serious partner within the drafting of the Charter, and it would be especially refreshing should British Prime Minister Blair publicly recognise that fact.
At present the spread of codecision is neither logical nor does it accord with precise criteria. Although the previous Treaty made some progress in extending the formula, it also brought in the crazy formula of codecision plus unanimity for citizenship, social security, the rights of the self-employed and also cultural policy. The Treaty of Nice should stop that practice and extend codecision to some thirty further policy sectors, including competition policy, farm and fisheries, structural funds, state aids, trans-European networks, research and development and also citizenship. At a time when crude balance of power questions are proving fairly problematical for the IGC, surely it is sensible for it to focus on building up cooperation and trust with the Parliament and developing post-national European democracy as fast as possible.
Mr President, here we are on the eve of another European Summit which will see many of us out on the streets of Nice together with millions of citizens. Like them, we will be unable to influence the outcome of the negotiations. Mr Prodi, I am extremely concerned at what might be the outcome of the final night of the negotiations, that night when the victors are usually those with the greatest resistance to tiredness and boredom, that night which everyone sees as the last chance to resolve the points which are still without solutions.
This is the most negative, most undemocratic part of the intergovernmental method: the whims of the human element, the results of last-minute bargaining and the obligation to achieve a result at all costs. I am extremely afraid that we will end up with some rather strange measures such as a Senate of national Members of Parliament, a Mr Euro or a Mr WTO, further diminishing of Parliament's powers or further marginalisation of Parliament, or some other protocol such as that proposed on the WTO which, if it were adopted, would reduce the Commission to a puppy dog on multiple leashes held by many different owners, each one pulling in a different direction.
Those who are in Nice, out on the streets and in the dozens of forums and meetings scheduled will, in my opinion, at least be able to push for one result, namely that this will be the last IGC, that the hazy reflection on the future of Europe Mr Védrine spoke of will translate into the launch at Nice of a process which will establish the time frames and methods for drawing up and adopting a democratic European Constitution.
One last word on the subject of Parliament, ladies and gentlemen, and the bold words we have heard this morning. Be careful lest we repeat the painful fiasco of the last enlargement when, after months of threats, the European Parliament gave in to the governments. I hope that this will not be the case this time as well.
Mr President, I was involved in securing Denmark' s positive vote against the Treaty of Maastricht in 1992. I shall adopt a position on the Treaty of Nice when I see the outcome of the negotiations, but there is a somewhat schizophrenic feel to the debates here. At one moment, we talk about bringing the European Union closer to the people, and the next moment we are in the throes of developing a European State, which is out of step with what the people want. In my view, the most important thing to do at the Nice Summit is to set a timetable for when and how the EU is to become ready for enlargement. We are focusing far too much on how prepared the applicant States are, and we all too often ignore the fact that, for example, the EU' s agricultural arrangements and Structural Funds are enormous obstacles to enlargement. A decision in Nice to the effect that, for example, the applicant States must have the opportunity to participate in the next elections to the European Parliament could help put the necessary pressure on the EU itself, so that enlargement can become a reality.
Mr President, ladies and gentlemen, in his declaration of 9 May 1950, Robert Schuman stated that: "Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements, which first create a de facto solidarity." . I think that it is timely, on the eve of the Nice Summit, to question the current state of this spirit of "de facto solidarity" , without which, European integration can be clearly neither genuine nor authentic. With regard to the conclusion of the IGC, what must take place in Nice is that an agreement must be reached which whilst correcting the deficit in the functioning of the European institutions, does not affect the existing balance between Member States and, of course, between these States and the Union. The very fact that this issue is being debated now is in itself a clear sign of the failure of a policy to strengthen ties of mutual trust between the countries that comprise the Union. We are not the only ones to say this; the French Presidency has also said as much through its minister, Mr Moscovici, who acknowledged in a recent interview that the positions that have been adopted during the course of this year, particularly by President Chirac and by the German Minister for Foreign Affairs, Joschka Fischer, on the future organisation of the Union have had the direct effect of heightening a climate of mistrust between small and large Member States, which will inevitably be reflected in the results of the Nice European Council. I am talking here about the idea of creating a vanguard of countries centred on the Paris­Berlin axis, which would culminate in a remodelling of Europe or in a dangerous confusion between a heterogeneous Europe, which is healthy, and a two-speed or multi-speed Europe, which is dangerous.
Furthermore, the text of the proposal for a compromise resolution that we will be voting on reflects this unease to a certain extent, because its generic nature is clear to see. It is also, however, a text in which its authors, even in the knowledge that they risk predictable political failure, reveal a vision that is focused above all on the powers and competences of the European Parliament itself, and call for ever greater resources for parliamentary intervention without dedicating a single word to the crucial role of national parliaments. The reality is nevertheless quite different. We all know that the purpose of the Nice Summit is to finalise the work of a conference held between governments, who are accountable not to the European Parliament but to their own national parliaments, which categorically demonstrates the sovereign nature of this process of revising the Treaties.
To conclude, Mr President, I wish to express the desire that the Nice Summit is a success from the point of view that I have been talking about, which is that its conclusions should express a joint formulation of the various national wills that come together and work together in an ongoing quest for cohesion and development, ultimately taking a few more steps towards the "de facto solidarity" of which Robert Schuman spoke.
Mr President, Mr President of the Council, Mr President of the Commission, today at talks in the House, the President of Latvia directed this reproachful remark at us: "We have been doing our homework!" The question is whether the Heads of State and Government of the European Union have been doing their homework too. This raises a huge question mark at the present time. In Amsterdam, the Heads of State and Government failed their exams, and now they have to go to Nice to resit them. A failed resit has to be regarded as a crisis in any school career, and I fear that another mass failure may well be on the cards.
Let me use another metaphor. European unification is a marathon in which we have successfully stayed the course over the past few decades. The stadium is now in sight. Do we have the strength and determination to complete the final lap, or shall we miss the entrance to the stadium because we have lost our bearings? This is the question that has to be asked in Nice, and I hope that we have the strength to emerge from the enlargement process with a robust Union, because enlargement must not weaken the Union. For this reason, the European Parliament believes that two conditions must be fulfilled. The first is that qualified-majority voting must be extended, but this extension must not focus on areas of relatively minor importance. Forty areas can be listed in which voting by qualified majority is to be introduced, areas such as the appointment of members to the Committee of the Regions. I would gladly give up these 40 extensions if we could achieve majority voting in five areas where substantive progress can be made, such as trade, social policy, justice and home affairs, structural policy and taxation, to name the most important. Our appeal to the Heads of State and Government is that each of them should put his playthings into the communal toy box, so that the others will do likewise, rather than each waiting for the others to make the first move and then nothing happening at all. This, quite simply, is the situation in which we have been stuck for months at the Intergovernmental Conference, because none of them are willing to give up their toys. I hope that, at the start of the ministerial meeting of the intergovernmental conference, someone will have the backbone to give up his toys in order to pressurise the others into making a move.
Secondly, the democratic deficit must not start to widen again. In Amsterdam, it was decided that qualified-majority voting should always be accompanied by codecision. Any derogation from this rule will fuel the democratic deficit and undermine the progress made in Amsterdam. I hope this will not happen. There are also a few leftovers to be tidied up in the fields of competition policy, monetary union and agricultural policy, so that a right of codecision can be established in these areas too.
At the Intergovernmental Conference, we must also strike a fair balance between the large and the small nations. I should like to emphasise that the population of Europe consider themselves to be represented in the European Parliament, and Parliament must reflect this. If the disparity between the large and the small members of the Council becomes too great, we face the risk of a legitimacy crisis within the European Union in a few years' time, because the small countries will no longer feel comfortable in the Council, fearing that they might become unable to defend their own identity.
I believe that, if the two conditions, namely the creation of an effective Union and the reduction of the democratic deficit, are not fulfilled, the European Union could be confronted for the first time with a situation in which this European Parliament refuses to ratify a treaty.
(Applause from the right and centre)
Mr President, the Parliamentary Committee on Constitutional Affairs has followed the progress of the Intergovernmental Conference month by month since it started in February, attentively and with commitment and confidence, confidence particularly in the French Presidency. It is now the eve of its conclusion and we are aware of the progress which has been made, the partial results which have been achieved, but frankly, over almost ten months of a major Intergovernmental Conference, there has been no rapprochement of the positions, Mr Védrine, and no definition of agreements, not to mention the fact that some of the topics indicated by Parliament in its resolution of 13 April, ranging from the regulation of the economy to the institutional implications of the common defence policy, have not even been debated. All this is serious cause for reflection on the tortuous and sterile nature of the method followed, a lengthy, repetitive, predominantly technical dialogue lacking the more weighty clarifications and negotiation endeavours at political level which did not take place until much later, in October, and then only on one occasion, at the Biarritz Council. The experience of this year has convinced us that, looking beyond Nice towards the future of Europe, the process of constitutionalising the Union must not be carried out by means of the - now dysfunctional - method of negotiations between government representatives. Nice must not be the occasion for the announcement of another Intergovernmental Conference, for this would generate misunderstanding and alarm rather than agreement and hope.
The Committee on Constitutional Affairs has made its contribution in the form of the resolution adopted on 21 November, which draws attention to certain points which are truly vitally important if the outcome of the Conference is to be successful, and I will not go back over them. I will simply say that these points are deemed absolutely essential by those who believe that it is necessary to advance integration into a larger Union and not to dilute or paralyse it. We are starting to doubt whether anybody, even at the highest levels, is fully aware of what is at stake. Recently, Mr President, we have, in fact, witnessed the emergence of an increasingly clear, worrying contradiction which very few governments appear to want to avoid: the contradiction between the courageous decisions which have already been taken, such as those on the single currency, common defence and the major, historical enlargement of the Union, and the reluctance to accept the institutional implications. If this contradiction is responsible for the negative outcome of the Conference, it will mean a crisis for European integration. Therefore, it would be better and healthier to have a clear-cut crisis arising from the failure to reach agreement at Nice, than an ambiguous crisis caused by deception aimed at concealing the Conference's failure to deal with points which are vital for the Union's enlargement.
Mr President, even Paris is divided over Nice. The French President and the First Minister seem to be more obsessed with their own political future than with that of Europe. The French Presidency has shown little enough consistency, and where it has this has mainly been in terms of its lack of neutrality and the preferential treatment it has given to the large Member States, and that at a time when the Union has never been more in need of a President who looks for consensus. In order to make room for the newcomers, all Member States need to move a little closer together, but they only do so when they really cannot put off the evil moment any longer. It seems as if some governments are already reconciling themselves to a new IGC for enlargement. The governments have lost sight of the urgent need for reforms because they are concentrating too much on their own position of power in the new set-up.
For example, many a country will emphasise that majority decision making must become the general rule, but at the same, will come up with so many exceptions that precious little remains on balance. If majority voting does not become the general rule then decision-making will become irretrievably deadlocked, as Mr Prodi rightly commented a moment ago. If this does not go hand-in-hand with codecision then democracy will be further undermined. The weighting of votes in the Council must do justice to the population numbers in the Member States, which means that it is quite acceptable for there to be some corresponding differences between the larger and smaller countries. All Member States must retain one Commissioner of their own during this enlargement round. Only afterwards should we decide on a new system on the basis of the experience we will have gained by then. If one thing is for certain, Europe is going to undergo radical change, and so let us not run ahead of a situation that we are unable to take stock of as yet.
It would be very desirable to introduce a hierarchy into the Commission, i.e. Vice-Presidents, Commissioners and Under-Commissioners. In addition, this would afford Parliament more opportunities to discuss issues with politically responsible members of the Commission rather than officials who read out actual texts that they could just as easily have sent. The Charter does not deserve to be left in a vacuum, with no clear status. In failing to incorporate the text into the Treaty and only subscribing to it in political terms, we are opening the door to major problems of legal interpretation. Hence the Charter must be incorporated into a treaty text as soon as possible. I have this to say to the Heads of Governments: making concessions at the forthcoming summit is not a political defeat but a political triumph: the triumph of the new Europe over the old. Do not allow any shadows to fall over Nice, and let Paris be the City of Light again.
Mr President I would like to remind the Council and Commission, and indeed the House, of a resolution that we carried on 26 October in relation to better law-making. We there said that "in accordance with the subsidiarity principle and the political and national diversity of the European Union, the amendments made to the treaties should specifically include recognition of, and respect for, the political and legislative powers of the Members States' internal political units in their executive, legislative and judicial relations with the European Union institutions." That aspect of subsidiarity has not been heard in our debate today but it is very important.
It bears also in a most important way on the question of the size of this Parliament. The nations and regions which the parties of the European Free Alliance represent are deeply concerned that if we apply together the maximum of 700 and the current idea of digressive proportionality, the people whom we are able to represent here at the present time will effectively cease to be represented in this House. That will be a huge loss to European democracy and it will take the institutions further from the people not closer to them.
Mr President, ladies and gentlemen, for a youngster like me, Nice certainly represents a great hope for a new Europe, in political as well as institutional terms. Indeed, the wide majority vote returned only yesterday in the Italian Parliament is evidence of the unity of intention and preparation for this Council. However, we certainly consider it essential that the list of topics to be voted on by qualified majority voting is not extended and that the principle of one Commissioner per Member State is followed when establishing the composition of the Commission.
Another essential factor is that the irreplaceable role of the national parliaments is retained in the Treaties, precisely because this will facilitate the establishment of the new Europe. It takes no great genius to work out that 700 Members of Parliament can no longer be sufficient for a Europe of 27 or 28 nations, or the smaller countries will be at an unfair disadvantage.
On the other hand, I would stress the considerable importance of providing our Europe with strong institutions to fill the institutional void being created by progress on the economic front with the euro. As a result, the high dollar is benefiting NAFTA, Mexico, Canada and the United States.
Having said this, in my opinion, Nice needs to be an historic Council, for ourselves, our nations and the very future of Europe.
Mr President, in this Parliament, which is a pluralist parliament, we have today achieved an unusual degree of unanimity amongst the Members who have spoken. I believe that all the speakers are very concerned about the results of the Nice European Council. This is not a question - despite what my friend, Elmar Brok, has said - of two exams that we have to pass; Amsterdam and Nice. No, this is a much longer-standing issue. I remember the enlargement of 1995, when the question of institutional issues was already being raised, and I remember a letter from Chancellor Kohl in which he told us to approve enlargement and then the rest would be resolved immediately. We did so, the enlargement of 1995 went ahead, the discussion group presided over so well by Carlos Westendorp was created, Amsterdam arrived and now we are going to have Nice and practically nothing has changed, Mr President, we go round and round in circles on institutional issues and never find solutions which will allow us to cope with this hugely ambitious task of enlargement to 27 members.
This is what worries us and it worries all this afternoon' s speakers. This is the message that we wish to send to the European Council through you, Mr President. You should be aware that we are not going to judge this French Presidency on its considerations of the economic services of general interest, which is a very important issue. No, we are going to judge it on the mandate of the Nice Conference, which is the same as it was in Finland plus enhanced cooperation.
There are two aspects of this issue that are absolutely fundamental to this Parliament: How will qualified majority voting be extended? And with this extension, when the decisions are legislative, will there always be codecision with Parliament? That is the first consideration.
The second one, Mr President, is the Charter of Fundamental Rights. Institutional issues are not of interest to many people, because they are complicated issues. The Charter of Fundamental Rights - I have had the opportunity to talk about this in many places - is of interest to people, because they understand and feel strongly about fundamental rights. I believe that in the Convention we produced good work. I believe that we have a good Charter and that this Council is going to waste a great political opportunity because, in the proposal you are making, Mr President, the proclamation - the one which my friend and group Chairman, Mr Poettering, calls a freierliche Proklamation - is a proclamation by stealth. You tell us to proclaim it and leave it at that. You do so as if you were taking care not to disturb anyone.
Mr President-in-Office of the Council, that is the great political task of this European Council. If you fail to take advantage of it, I fear that you will return here after the European Council in Nice, other presidencies will come around and this Parliament will be tempted to follow Oscar Wilde' s advice, which was that the best way to avoid temptation was to fall into it, and therefore not approve the Treaty of Nice when the time comes.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, As soon as Nice has finished, it will the European Parliament's turn to reply to two historic questions, questions which affect both the future of the European Union and its own political credibility. The stated aim of this review is to design more efficient institutions which will be able to cope with an enlarged Europe and, at the same time, to reduce the democratic deficit which certainly exists.
Unfortunately, the text of the Treaty, as formulated to date by the Intergovernmental Conference, does not satisfy either of the objectives of the review and, consequently, does not satisfy either of the two evaluation criteria set by the European Parliament.
In order to ensure that the institutions operate more efficiently, we called for Council decisions to be taken by qualified majority rather than unanimously, although we did, of course, exclude all issues of constitutional significance. This has borne only meagre fruit, as Elmar Brok and Mr Méndez de Vigo explained earlier. However, the European Parliament is especially disappointed as regards the major issue of the democratisation of the European Union. From a democratic point of view, it goes without saying that qualified majority voting in the Council should go hand in glove, as far as legislative acts are concerned, with codecision on the part of the European Parliament. This does not always hold true. In the case of enhanced cooperation, no agreement has yet been reached on making provision for assent by the European Parliament in order to start the procedure.
Finally, not only has the Charter of Fundamental Rights not yet been incorporated into the text of the Treaty; it has barely even been agreed to mention it in Article 6. Of course, I am delighted about the positive aspects, such as the issue of European political parties and Article 7, which have already been commented on. However, Nice will not be accepted on the basis of these positive aspects. Obviously, we shall be under great pressure to accept Nice come what may, with talk of the threat of institutional crisis if there is no Treaty. However, I fear that the crisis will be worse if the European Parliament caves in and accepts as adequate what is clearly an inadequate Treaty.
The national parliaments are waiting for our opinion. We have an historic responsibility. Let us not compound the disappointment which Nice will cause if it is unsuccessful by giving the people huge cause for disappointment in Parliament. Nice, if it is unsuccessful, can make amends, but if Parliament proves to be unreliable, it will take years to wipe the slate clean. A European Union without a credible parliament is a transient and a poor state of affairs.
Mr President, the debate on Article 133 and commercial policy needs to be part of a much wider effort to bring transparency and democracy to the EU' s decision-making on trade. This sector is currently one of the most centralised and untransparent. That was one of the main criticisms of the protestors at Seattle and it will continue to be one of their criticisms at Nice.
Many of us believe that any shift of competence from Member States to the Commission can only be contemplated after a complete restructuring of the EU' s trade policies and processes as a whole, to infuse them with far greater democracy and transparency, and to ensure that they are based on true social and environmental sustainability. That means it is not only a question of the Parliament having a much greater role in decision-making on trade. That is, of course, important and I am surprised that others have not mentioned it as it has occupied much of our time in the committee. But it also means restructuring the Committee 133 itself: making it far more accountable; ensuring that its agenda and conclusions are accessible and that its composition is broad and inclusive. Only then, President Prodi, will some of us be happy to entrust the Commission with the hugely important areas of services, investment and intellectual property.
Mr President, the EU summit at Nice will hopefully be a further positive step on the road to European integration. The recent Commission report on the progress of the countries from Central and Eastern Europe who have made application for membership is encouraging I must say. While not in any way detracting from the aspirations, and indeed the entitlement, of some of those countries to join the Community by 2002, it would not, I believe, be in their best interests, or indeed the interests of Member States, to achieve this deadline without first ensuring an orderly transition with minimum disruption to the economies of existing Member States.
We must not forget that our ultimate goal is to create the economic and social environment to enable the EU to become a dominant player in world trade with the countries of Central and Eastern Europe playing their full part and benefiting from a peaceful and stable European economy. We have demonstrated in the past that this goal is achievable and as someone from a Member State that has benefited from a planned transition to membership, I look forward in a positive way to an enlarged and peaceful Europe.
However enlargement of the European Union must not dilute or dissipate the influence of smaller Member States with key national interests which must be protected. From an Irish perspective it is clear that we want to retain our right to nominate one member of the European Commission which controls the administration of the common agricultural policy, fisheries policy, transport policy and other important EU policy areas. I also believe it is important that we keep control over decisions concerning our tax affairs and social security matters.
Mr President, I am addressing the Commission President and the President-in-Office of the Council in French in order to get my message across as clearly as possible.
In addressing you, I wish to raise an idea put forward by my working party within the PPE-DE Group, and not to discuss the problems that we have as Conservatives. We have major reservations on many issues, especially the Charter of Fundamental Rights, for various reasons. I do not wish to discuss that. I shall leave that to others. My main idea is as follows: to concentrate on what will happen after Nice.
We are aware, from the speeches made by President Chirac in this place in July, that at least three major topics stand out, namely the simplification of the Treaties, the sharing of jurisdiction between European, national and regional levels, what I might term the rights of states in the American expression (Section 10 of the American Constitution), and, thirdly, the balance between the institutions - though here we should especially, perhaps, consider the role of the national parliaments - i.e. how is our institution to be managed in future. We await a Commission report on this issue of governance.
Would it not be a good idea, before going any further, to consult our peoples and involve them in what we are doing, instead of waiting for the outcome, then subjecting it to a referendum, even though they do not know what has happened? So my third question is this: how is this business going to be managed? What is the timetable? What is the procedure? And who is to participate in the system?
Mr President, are we going to wait until the next IGC, until 2003-2004 before we can have a debate on these fundamental issues? In my opinion, this is something we should begin directly following the outcome of Nice.
My second area of concern is procedure. The Chairman of the Committee on Constitutional Affairs is right, we have to forget the IGC, the wise men and the closed doors. We must instigate a major debate among the citizens of Europe, getting them involved in our debates. My third point concerns participation. The candidate countries should certainly participate, but not necessarily the countries with which we have not yet started negotiations, such as Turkey. I think that is going a little too far.
In conclusion, I urge you, Mr President-in-Office of the Council and Mr President of the Commission to give some thought to the provisions which would have to be incorporated into the Treaty of Nice in order for us to have this major debate and to avoid the utterly Kremlin-style approach of agreeing matters behind closed doors, in order to instigate debate with a view to a new European framework, whether or not it be constitutional, so that we may have direct contact with our electorate and may make a major success of the European Union in the future.
Mr President, I am speaking not just to the President-in-Office of the Council but also to all the governments of the Member States when I say that if agreement is not reached in Nice on these difficult issues those issues will not go away. They will not become easier to solve after Nice, they will become more difficult. So a final major effort is necessary over the next two weeks. This is no more so than on the issue of qualified majority voting. Every government is saying we need more qualified majority voting, but they all have their list of exceptions. The problem is if you put the lists of exceptions next to each other you will find there are very few areas of substance where it is agreed to switch to qualified majority voting. Everyone will have to sacrifice some of their cherished exceptions if we are to reach a result in Nice.
Of course some governments will be attacked in their Member States by opposition parties, by euro-sceptics, saying, "you are giving up the national right of veto" . But it has to be understood that if you have the right of veto then so does everyone else. So in a Union of 27 Member States for every veto you trade in, 26 other vetoes are being given up at the same time. Consequently, things that you want will no longer be vetoed by others. Everyone can gain from a system of qualified majority voting.
If we are to have more qualified majority voting on legislation it must go hand in hand with codecision, not only for the new areas which will come to qualified majority voting but also for the existing areas that already come under qualified majority voting. This is essential for democracy at Union level. To adopt European legislation you must pass two tests: acceptability to the elected governments meeting in the Council, and acceptability to the directly-elected MEPs in the European Parliament. These are two safeguards for the quality and the acceptability of European legislation. It is nothing to be afraid of. The working of the codecision procedure over the last year shows that it works. In more than three quarters of the cases we do not even need the Conciliation Committee; the two readings each in Council and Parliament are enough to reach agreement. If this is working here let us make it work across the whole spectrum of legislation.
Finally, there is the question of the number of seats in the European Parliament. We know that a definitive solution must be in place for the parliament to be elected in 2009, which will, after all, last until 2014. By then I am sure we will have enlarged to at least 27 Member States. But a first transition will also have to be made for the parliament to be elected in 2004 because at least some new Member States will come in before or during the Parliament to be elected in 2004 which will last until 2009. We must make some room now for enlargement in that Parliament. If a lot of states come in maybe we will exceed temporarily the limit of 700, but a first adjustment must be made now. It is easier to make two small steps in this regard rather than one big step so I urge the President to persevere and I urge all governments to make the necessary compromises in Nice.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen. My dear friend Elmar Brok referred in the House just now to examinations and what students do in order to pass them. Of course, one of the things which students do in order to pass examinations is to revise beforehand. I should like to tell you which points I think you should revise if you want to pass your examinations with flying colours.
The first thing you have to do in Nice, Minister, and I say this to you and through you to all your colleagues, is to adopt an agreement which maintains the correlation of powers - large and small - and interinstitutional balance.
Secondly, as far as the matter of the Commission is concerned, you know full well - we all know full well - that the problem with the Commission is not one of numbers. The problem with the Commission is a qualitative problem. In other words, we want a new Commission with 27 Commissioners, but we want a Commission which has a political role, which again has a political role, and the president of which has the powers needed for the Commission to do its job.
As far as voting in the Council is concerned, I think that the double majority is the best system because it is more representative and more objective. As far as extending qualified majority voting is concerned, we are agreed that, unless we make some sort of move in this direction, we shall encounter a great many problems. So I think that, as a first move, it should already be agreed that trade policy needs to come under qualified majority voting.
As far as foreign policy is concerned, we now live in Mr Solana's bright and beautiful world and let me tell you - if we leave the common foreign policy solely within the framework of intergovernmental cooperation, then we shall be making a big mistake. The common foreign policy needs to be fully integrated into Community procedure because only then shall we have the necessary safety valves.
Finally, Mr President-in-Office of the Council, I must, of course, mention the Charter, which affects millions of European citizens. I take the view that Nice must at least accept the compromise called for by the European Parliament, i.e. for the Charter to be combined with Article 6, paragraph 2.
Mr President I wish to focus my speech on three basic points. The President-in-Office of the Council addressed the issue of closer cooperation and said that we are on the way to reaching consensus on this matter. I should like to ask both Mr Védrine and President Prodi what role is envisaged or what role they advocate for the Commission in the field of closer cooperation in the second and third pillars.
The second issue concerns the overall agreement already considered here by my colleague and Chairman of the Socialist Group, Enrique Barón Crespo, which is, fortunately, part of the resolution that the European Parliament will surely adopt tomorrow. Today, neither in the Council nor in Parliament do we have distribution of power that is proportionate to size and to the number of citizens in each Member State. What we have is a balance underpinned by the principle of the dual legitimacy that exists between the Union of States and the Union of citizens.
According to how one sees the matter, however, what is being prepared now is a change to this balance and an increase in the representation of the larger countries, both in the Council and in Parliament. This is neither fair nor acceptable. I therefore wish to insist once again that within the Council, it is the double majority method that should be adopted for decision making, since it is not only more understandable but also fairer. I would also reiterate that the current method should be maintained in the European Parliament and that this linear reduction should be implemented when new Members enter Parliament. I believe that this latter approach is more balanced, fairer and takes account of an historical reality which those seeking to integrate Europe cannot ignore. This historical reality is that the Member States exist and there is a relationship between these states and their citizens, whereas there is not such a strong relationship between the citizens and Europe itself.
Lastly, there is the issue of the Charter of Fundamental Rights. The President-in-Office of the Council spoke with sincerity, for which I thank him. He said that some countries or governments even say they will not formally recognise the Charter if it is incorporated into the Treaties. It is unacceptable that such a statement should be made. What is a member of the European public supposed to think when they hear that governments are prepared to draw up certain documents but do not agree on these documents having legal force and status? What kind of message are we sending to candidate countries if we say to them that in order to join the single market they must accept whatever we impose on them, and yet we do not require them to ratify the Charter of Fundamental Rights? In other words, we are sending them the message that in Europe we treat consumers better than we treat the citizens of the European Union themselves. We therefore encourage and urge the Presidency once again to make every effort to ensure that there is at least one reference to the Treaties in Nice because this would be the best tribute we could pay to the work of the Members of the European Parliament, the Commission and even the representatives of the governments involved in the Convention on drafting the Charter.
Mr President, today the President of Latvia visited the European Parliament. The story of Mrs Vike Freiberga is illustrative of the courage in adversity shown by the peoples of Central and Eastern Europe. As a seven year-old girl she was forced to flee her country before the advance of the Red Army, a fugitive hiding in ditches to avoid being strafed by Soviet aircraft. We might also choose to remember the heroism of Solidarnosc in Poland, the President of the Czech Republic Vaclav Havel, the generations in Hungary since 1956 who have sought to restore their freedom and independence.
On the one hand, Mr Védrine, we see courage and even heroism; on the other we look at the Council of Ministers, the IGC about to assemble in Nice: Do we see courage, resolution, determination to succeed? At the moment, as your address has demonstrated, we see disunion, squabbling and the prospect of failure. Will you be able at Nice to support the European Parliament' s resolution which calls upon the preparations to be secure so that the peoples of Central and Eastern Europe may vote in the next European Parliamentary elections in 2004? Will you, President Prodi and your colleague Commissioner Verheugen, instruct the Commission to open those chapters for the applicant countries who have achieved everything we have so far required so that at Nice we can look the peoples of Central and Eastern Europe in the eye and say: yes, we have succeeded in making the necessary reforms and within the lifetime of one Parliament you will also take your place in Brussels and Strasbourg.
I do not believe that failure is an option. We have been talking about Amsterdam leftovers. Our public in the EU and the public in the candidate countries will not accept the prospect of Nice leftovers, of a second IGC in 2004.
I hope that we are in a position to congratulate the French Presidency for its success; but if you fail, we shall be harsh in our condemnation.
Mr President, on the face of it, the Nice Summit is all about making the necessary adaptations and dealing with the leftovers in the light of enlargement. But there is far more than that at stake. The Nice Summit will not just address the issue as to whether the Member States are prepared to give up their Commissioner, it will mainly be concerned with their willingness to give shape to the type of European political cooperation that promotes the interests of the European citizen, transcending national interests.
It has frequently come to our notice of late that this political cooperation is totally absent. A brilliant example is, of course, the nationally motivated measures, and the reaction to the unrest over the high diesel and petrol prices; where concerted action could have given a huge boost to the credibility of European political cooperation in the eyes of the citizens.
Bearing in mind the need to deepen the Union, the Heads of Government must change tack and extend qualified majority voting to a substantial degree. If we are serious about deepening European cooperation then it is absolutely vital to exercise effective democratic control over the European decision-making process. That is why qualified majority voting must always go hand in hand with Parliament' s right of codecision. Eighty per cent of all amendments tabled by Parliament in past months were adopted by the Council. So we evidently make an enormous contribution in qualitative terms.
As Mrs Berès said, it is of course untenable to draw a distinction and give us codecision rights in consumer affairs on the one hand, but at the same time, only give us consultation rights in agricultural matters. Let us just think back to the recent BSE-crisis. Just what are we supposed to tell our citizens?
Mr Méndez de Vigo has just made reference to the Charter, and rightly so. This is a subject that is, of course, very dear to Parliament' s heart. It is the embodiment of the citizen' s Europe, this Charter of Fundamental Rights. But now that this Charter is to be incorporated in the Treaties in Nice, certain governments have evidently given vent to their opposition. We consider this to be unacceptable, because by incorporating this document into the Treaties of the European Union, fundamental standards and values of the constitutional state and the social welfare state are being embedded in the European structures.
I would warn our Heads of Government against taking an over-minimalist stance in Nice. As the President of the Commission, Mr Prodi, said, qualified majority voting, together with codecision - Article 62 linking the Charter with the Treaties - is to be the litmus test for our Heads of Government. We have a saying in the Netherlands that goes: 'if you set the standard too low you will trip over it' . Our European project must not be allowed to trip up in this way. Should we falter, this will provoke Parliament' s condemnation. So we are banking on success, but it is up to you to make it happen.
Mr President, you certainly have to hand it to the United States these days. They are facing the greatest constitutional crisis they have had in a hundred years and all they keep saying is that their being able to have such a crisis shows how well-designed their system is.
If we could only take a leaf out of their book, i.e. put a little less emphasis on the things that are going wrong in our part of the world, and a little more emphasis on the things that are going well, then we would be a good deal happier than we are now.
I agree with everyone who has said that the Council must be put to the test. I also have my doubts. I hope they actually do what Elmar Brok has advised them to do. If they follow his advice then they will make a success of it. If they do not, then they will fail. It is particularly important, to my mind, for social policy and the Charter to be recognised in the Treaty by some means or other.
But why is it that we always think we are doing so much worse than others are, even though there are no objective reasons for this? I think that to some extent it is down to a certain insecurity on the part of Parliament, and also on the part of the Council and the Commission, when it comes to putting across the message, but on the other hand, it is also a sure fire consequence of the below the belt attacks launched by the so-called 'sceptics' . They have nothing to offer. What they offer is a Balkans type scenario, which is the worst thing imaginable. The Balkans is the sceptics' ideal. To hear Mr Bonde talk, the Balkans is his ultimate ideal. We can expect no better of him. If we then see that these people have absolutely no alternative, would only bring us misery and would bring our industry into a much worse state than it is at present, then far too much notice is being taken of them. I feel it is also up to the Council to try to act not just for the sake of national interests but also for the sake of the common European interest, because united we stand, divided we fall, and we had better not forget it.
Mr President, ladies and gentlemen, greater power for the European Union to act in the field of foreign trade and payments is one of the fundamental demands of the European Parliament and of the Commission too, as you, President Prodi, emphatically underlined earlier today. Although we now see the French Presidency, Mr President of the Council, playing a decisive part here, it is also plainly evident that we are still at square one today, just a few days before the IGC ministerial meeting. You bear responsibility for the success of this project; you, the President-in-Office of the Council, also have the power to make things happen. We should include not only trade in goods but also the corresponding trade in services, as well as investments, intellectual property and competition, in the range of matters which are subject to qualified-majority voting in the Council of Ministers and amend Article 133(1) of the Treaty accordingly. That is our basic demand.
We in the European Union account for 40% of trade in goods and services in the world, compared with the US share of only 20%. We therefore bear a worldwide burden of responsibility for the establishment of more open markets as well as having the opportunity to export our technological systems and services to many countries of the world. I have seen at first hand in our Committee on Constitutional Affairs that the great majority of government representatives support the reinforcement of the role played by the European Union and are demanding that. Apparently, however, it is the French Government which is needlessly stonewalling on this issue. Let us not forget that France, as a major economic power in the European Union, benefits directly whenever the EU is able to speak with one voice and successfully defend its interests in negotiations with representatives of the world's major trading areas - the United States, Canada and the countries of Asia.
We proceed on the assumption that France will defend with justifiable vigour her own vital interests with regard to her cultural identity, which is also related to the cultural identity of Europe as a whole. We are urging a compromise, with provision for unanimity where these interests are affected, but I believe there is some way to go before we can start to move forward.
Mr President, the omens have never been good before any Intergovernmental Conference. Unresolved issues have predominated, and the common ground has been narrow. Now, very few days before the ministerial meeting of the present Intergovernmental Conference, the signs are once again unpromising. This time, however, it is paradoxically the prospect of an emerging consensus that is causing us political headaches. As the days go by, it is becoming ever likelier that the agreement the ministers will reach, while not representing the lowest common denominator, will be a rather low common denominator, indeed a very low common denominator. Many of us therefore fear that what Nice will offer in the way of institutional reforms will not really enable the Union to implement a major enlargement process involving the accession of twelve or more new Member States, unless further, more extensive reforms are implemented. I venture to doubt whether consensus will be easier to achieve in the new extended family than it is now. One can but hope.
Besides, the overall result of the coming IGC ministerial meeting, another small but unfortunately far from delicate detail is causing me some concern. In the resolution on Nice that we are discussing here, the last clause in point 6 says in essence that Parliament too should have a right of initiative in procedures under Article 7 of the EU Treaty (breaches of the principles of democracy, respect for human rights, etc.). In general terms, this would impinge upon the central role of the Commission. The fact that the Commission has the sole right of initiative is an essential element of our Union. Granting the European Parliament a right of initiative in this highly sensitive domain would throw the door wide open to party-political despotism. Do the European Socialists, who tabled this proposal, intend to react to every election in which the Left loses its majority by initiating a campaign of European ostracism against the new government? I advise the House to beware of such a move and ask you to vote against this clause tomorrow.
Mr President, ladies and gentlemen, through the active commitment of Mr Chirac, the French Presidency of the Union has drawn Europe's attention to a series of issues which are of major importance for our future. This is why the work awaiting the protagonists of the Nice Summit will be challenging and high level, commensurate with the ambitious nature of the projects.
President Prodi, it will not be easy for you, just as it will not be easy for the Heads of State and Government together with whom you will have to find a solution to the many issues under debate, including the vital enlargement, the reform of the institutions and the replacement of outdated mechanisms, and the proclamation of the Charter of Fundamental Rights, which is the first real step towards the European Constitution in which we believe.
With regard to freedoms, individual rights and scientific research, the peoples and their representatives who are present in this and the national parliaments must have the final say. That, Mr President, is why we are launching an appeal in this House to prevent Brussels and Strasbourg being reduced to forums for national party political issues. We are here to build the Europe of the future which will completely reform outdated mechanisms and to establish a social market economy which will create employment and generate development. We cannot do this without the involvement and firm support of the peoples, who must see the European institution as the defender of their rights and the guarantor of their future, not as the seat of the bureaucracy and petty feuds of a limited, primitive political system.
Let us all endeavour to ensure that Nice is not the end of the line but the launching pad for a major project. In short, we must all aim high, and, in order to do this, we must believe implicitly in what we are doing.
Mr President, we Members of Forza Italia and the European People's Party believe in this project and we will be protagonists alongside you in the construction of a Europe of the citizens.
Mr President, I wish firstly to thank the Members of the European Parliament for a very high standard of debate. A truly important and truly difficult European Council is coming up, and at such times a kind of tension can be felt generally. Sometimes it can even be discerned in certain newspaper articles and it comes as no surprise to experienced Europeans. This debate has been of a very high quality, very concise and very useful. It was also what I really came here to listen to. I shall take as much account of it as I can. I definitely intend to pass on the information to the President of the Republic, who will be chairing the Nice European Council, the Prime Minister, and my colleagues on the General Affairs Council next Monday. So in that respect it has been very useful.
Despite that, although this exercise is also very useful because it raises many relevant questions and suggestions, I have to say that I found the overall tone excessively negative. I do not think the general tone of the speeches, while they were incredibly varied and rich in detail, genuinely reflects what Europe is really like today. Europe is in fact making progress, considerable progress. Of course I hear your concerns and respect them, but they do seem to some extent to be at odds with that considerable progress. To take the example of the agreement which has just been reached on fiscal harmonisation, and it was unanimous, that is an agreement we have been trying to get for years. I think it was first mentioned in 1989 actually. So - as one of you said, referring to American optimism and the way Americans talk about themselves - we should also be capable of valuing what is working well and what is making progress.
As regards method, I honestly do not see what else the country holding the Presidency can do. Holding it does not give us any extra power or allow us to act in the place of the others. It brings responsibilities which we shoulder as best we can. I do not see what method could be adopted to deal with issues as complex as institutional affairs, other than taking the problems one by one, seeing what everyone' s position is, trying to identify what room there is to manoeuvre, asking everyone how flexible they can be, and making proposals which take account of that.
All that can be done, but if the Presidency feels that its approach and ambitions are being blocked, it cannot disregard the positions of the Member States. That would not be democratic. Take the Charter - you are fully aware how active the French Presidency has been on that subject. Well, several Member States were against the very existence of the Charter if it were to have legal force and that had to be recognised. Some Member States were even against mentioning social affairs or new rights. So we had to move on, we had to compromise, remembering that Europe' s history is littered with political texts that have had major impact on political ideas, thought and progress, in some cases even when they do not have, or do not yet have, legal force. This is a perfect example of constructive compromise.
Once we had reached agreement on a text - and this is a good text, very well drafted by the Convention, it reads well, it has style - some countries then said we must incorporate it into Article 6. As a country we support that view, but what do we do as a Presidency? We proposed that during the discussions and several countries opposed it, threatening to withdraw their agreement to the very principle of the Charter if we insisted on Article 6. So it is not at all a case of not proclaiming it, and it is not a problem of transparency. Everything that is going on is totally transparent. Nothing is being concealed. Everything is being widely debated. You know everything about everything, but some countries only agreed to the text of the Charter on condition that it remains purely political.
What can the Presidency do? The countries making this an absolute condition cannot be excluded from the discussion. The Presidency must be democratic. You are always talking about democracy, but you have no monopoly on it. There is democracy in the General Affairs Council too, and in the European Council, at all the meetings, in all the debates. We have to take it into account. That is not a lack of ambition, in fact it is precisely because we have been very ambitious that we have been faced with strong resistance throughout this whole affair. It shows considerable ambition to tackle institutional reform. That strong resistance would not exist without strong ambitions. It is all related.
We are doing our best, if I may say so. Consequently, I doubt if there is any other way of making progress apart from clarifying the position of each country on each issue and coming to the European Council with the most honest possible presentation of them, after trying to get them to shift of course.
I would also say that I do not think there is a problem between 'larger and 'smaller' countries. I use those terms for convenience, but I never normally use them. I do not regard any country that belongs to the European Union as a small country, whatever its size, because its membership means that it too has influence over all the great issues, so the classic distinction is no longer entirely relevant today. The sense in which the press uses the terms is quite clear.
In the matter of the Intergovernmental Conference, the only issue where people said there was a disagreement between larger and smaller countries lay with the Commission. That is inaccurate too, because the proposals made were not proposals by the larger countries to penalise the smaller ones. There was an appeal for everyone to make sacrifices, small, medium-sized and large countries. That was the starting point for the theory that there was a confrontation between the larger and smaller countries. That is groundless; that is wrong. It is not true on any of the three other important issues at the IGC and it is not true on any of the other issues at the Nice European Council. So that picture is inaccurate, and I think the sensible thing is to put it behind us.
As regards what has been said on qualified majority voting, Mr Poettering will forgive me, but I thought it was a little bit facile to name just one country and act as if that country' s shift in its position relating to its own problems was sufficient to bring about a large shift in the others. That is exactly what we did as regards the Commission. In developing the idea that it would be advantageous in the future to have a Commission that was not too large to be effective and retained its full capabilities, especially its power of initiative, we demonstrated that we too were ready to make that sacrifice. Equal rotation affects big countries too, as actually at any given time they might not have a commissioner, just like everyone else. There is no discrimination.
That shift in position did not spread. It did not prompt sacrifice by others. The same applies to qualified majority voting issues. At present twelve of the fifteen countries think there are issues where they cannot move to qualified majority voting, not now. They accept it in principle, they accept it for the long term, but they have legitimate democratic interests to defend, and in their view the right conditions are not yet in place. That is the situation the Presidency has to recognise. There is no link between the positions of the various parties. If one country has an internal problem, that does not make another country' s internal problem disappear. We have recognised that difficulty, regardless of our ambitions, and as a Presidency we have returned to it many times, at many meetings - we will return to it again at Sunday' s conclave - but I am here to tell you what the situation is. I cannot tell you exactly what you want to hear. I have to tell it like it is.
We have done a great deal of work, but we have run up against the same old problem and I do not think a shift in a single country can start the ball rolling, because yet again we are faced with very tough national, political and democratic situations in twelve of the fifteen countries. Of course, we must try to make progress, because this is not satisfactory. It is not enough and between now and Nice we will make further efforts to identify what room there is for manoeuvre. All the same I wanted to make that point.
I do not want to take up too much time. This has been a very interesting debate, but it has been a long one. We have another interesting debate ahead of us. I would simply appeal to you not to make a premature scapegoat of the Presidency-in-Office. There is no justification for that when the Council has not even taken place yet, and disappointment itself is premature because it is too early to come to any conclusions. I understand all about the waiting, the impatience, the hopes and ambitions. I understand all that, I am listening, I am taking account of it and I will try to ensure that we bear it in mind and apply it to the political decisions we face in the course of the difficult negotiations in Nice.
It is not the French Presidency that is going to succeed or fail in Nice. There is nothing in the Treaties to say that the Presidency-in-Office can annexe the prerogatives and responsibilities of the other Member States, or the Commission, or Parliament, or anyone else. At Nice it is the Fifteen who must take responsibility. The Fifteen decided to start accession negotiations with twelve countries that want to move forward and want a more effective, stronger Europe at all levels. It is the Fifteen all together who will or will not find the clear, transparent and democratic answer to today' s problems. I am sure the Fifteen will find a solution to many of the problems you have raised with the Presidency.
Thank you again and I know we can find the solution together. I think Parliament will be able to witness the establishment of the improved institutional mechanisms needed to handle the future development of the European Union which unites us all.
Mr President, I would just briefly like to thank the President for presiding over the debate, Mr Védrine for his speech and the Members of Parliament for this high-quality debate.
At this point, I would just like to mention a few specific aspects of the next few days and emphasise the Commission's determination to achieve a high level Summit which will, at last, make it possible for our institutions to function properly once the great process of enlargement that we are undertaking has been accomplished. I would stress once again that this is one of the few major political decisions that the world is expecting in the near future.
I would further stress that the Commission's determination will target not only the points we have just discussed but also the consideration and the attention that will be given to the Charter of Fundamental Rights. I am quite aware that it will not become a Constitution overnight, but I also know full well that it will be a constant reference point for us from Nice onwards with regard to the principles according to which the European institutions are to proceed and the principles which the European peoples are to follow to unite in preparation for future cooperation.
This is why it is so important that the Community method is consolidated at Nice, together with the value of the European institutions - the Council, Parliament and the Commission - and their ways of working together. Here, today, we may be showing too little regard for the fact that we are bound in a single process, that we are not a separate part of a system but a unifying element in the future Europe.
To sum up, Mr Védrine, you mentioned that the situation here appears to be too tense, and you also spoke of a certain pessimism. Well then, I would like to reply to your appeal with an appeal of my own. I am well aware that 15 countries will make the decisions at Nice and that the role of the Presidency is not to be a one-man-band, but I have also learned through experience what the role of the Presidency and the responsibility of the French Presidency are. In recent weeks, we have with great confidence and responsibility presented the French Presidency with a series of major decisions to be taken, aware of the role that France has consistently played in advancing the progress of the European institutions. Although, as you rightly said, we cannot place all the responsibility upon France, we do know that France must demonstrate its great leadership abilities as a driving force by example.
There are two points, which it is my responsibility to stress unequivocally for they emerged this evening as very heated and very important. With regard to the reweighting of votes, it is France's responsibility to propose what is to be the fundamental balance between large and small countries, the balance between the population and the strength of each individual country: it is France which must find the way forward in the construction of a Europe which is the Europe of both peoples and nations, and this is what we expect from the Presidency. But we also expect something else from France. We are quite aware that France is not the only country in the deadlock of incompatibilities and decisions. There are France, Spain, Germany: all the countries save Belgium and Italy have reasons for being unwilling to change from unanimous voting to qualified majority voting.
However, in my opinion, the Presidency's role is of fundamental importance in this case as well, because I am quite aware that, if France is able to interpret the general interest with regard to the decisions on Article 133, none of the other countries will be able to resist the change. We are all awaiting this step forward for it is not a step forward just for France but for the whole of Europe.
(Applause)
This Minister, is what we expect from France, inspired precisely by the great confidence which we have in your country and in the leadership ability that we know France can display at difficult times in Europe's progress.
(Applause)
Thank you very much Mr President of the Commission.
To conclude these statements, I have received nine motions for resolutions from eight groups, in accordance with Rule 37, paragraph 2 of the Rules of Procedure..
The debate is closed.
The vote will take place tomorrow.
As the President, Mrs Fontaine, announced at the beginning of the sitting, we will now proceed to the debate on the procedural motions.
I wish to refer to the disgraceful demonstration that took place in the Foreign Affairs Committee of this Parliament yesterday morning when the Turkish Minister of Foreign Affairs was involved in discussions with us.
A number of members of a Marxist-Leninist group tried to disrupt the meeting and threatened the Chairman. This was an abuse of this Parliament's proceedings, a gross discourtesy to a distinguished guest and an event that could have had very serious consequences. Mr President, will you please instruct the Quaestors to identify the culprits, to identify how they obtained access to the Parliament and ensure that they are banned from future access. Will you also take steps generally to tighten security in appropriate ways so that there could be no recurrence.
It is sometimes difficult to get legitimate visitors and groups into this building but those with malign intentions seem to have no difficulty. We began this session by expressing our condolences for the latest victim of terrorism in Spain. It would seem that those responsible for the demonstration in the Foreign Affairs Committee may have connections with a Turkish terrorist group. I am sure that all in this House will join me in condemning all terrorism whatever its alleged motivation.
In relation to Turkey, we are making many demands of the Turkish Government and people as they embark on the long road to accession to the European Union. At the same time, we expect that opposition groups in Turkey will resort exclusively to peaceful means. I shall be placing a declaration to this effect before the House and I trust all Members will give it their support. Mr President, I would be grateful if you would report back to the House on the points that I have raised.
Mr President, I should like to endorse Mr Van Orden's statement. Yesterday, two people broke into the meeting of the Foreign Affairs Committee, interrupted the proceedings and threatened our guest, the Turkish Minister for Foreign Affairs, both verbally and physically. It was a dangerous situation. As far as I am aware, the two intruders obtained access to the House on the authority of a lady Member of Parliament. I shall give the President the name of the Member in question and ask her to investigate the matter and to take appropriate measures with a view to preventing such disruptive and aggressive individuals from entering the House. The shocking thing is that this incident took place with the aid of a Member of this House. I find it absolutely scandalous that Members of Parliament can stoop to such methods.
I should like to put a second point to the Bureau. In our present situation, we shall continue to have problems with the safety of our guests. I believe that we must take action, which we certainly have not done to any extent hitherto, in order to ensure that the guests of Parliament can feel like guests in this House and that they need have no fear of being subjected to threatening behaviour. To that end, we must put the requisite organisational and security structure in place, which also means our guests being directly protected by people who are trained for that purpose, because we naturally cannot employ foreign security staff to escort our guests. I believe we face a new challenge here, to which I ask the Bureau to respond.
Mr President, on behalf of my group, I should like to express our wholehearted support for the Chairman of the Committee. It is not a matter of curbing the right to demonstrate - absolutely not - nor do we intend to make the House into a high-security wing; it is a matter of establishing an essential minimum level of security. We shall not have any more foreign guests at our committee meetings if we cannot offer them the minimum security cover that will guarantee their safety. We had both the President of a nation and the Foreign Minister of Turkey at our committee meeting when this incident occurred. Please take this very seriously, so that we can continue to receive guests in future and so that we can treat them as guests ought to be treated.
Mr President, I was not aware of this incident. I am totally opposed to anyone at all threatening an invited Minister, even a Turkish one. Since we are talking about Turkey, however, I should like to point out that a Member of Parliament from my group, Mrs Uca, was representing my group until yesterday at the congress of one of Turkey' s Kurdish parties, HADEP. She was unfortunate enough to utter a few words in the Kurdish language before coming to her national tongue, which is German. The Turkish police force immediately prevented her from speaking not just in Kurdish, which in any case she had ceased to do, but even in German, and there had to be negotiations before she was able to pass on a message of greetings from my group in German.
Virtually the same day, a leader from the Cypriot Parliament, who has, moreover, already visited the European Parliament, Mr Christou, was refused a Turkish visa even though he was travelling, if you can believe it, to a tripartite meeting in Istanbul between Turks, Greeks and Cypriots, in a totally peaceable context. I therefore urge you, Mr President, to please ask Mrs Fontaine, as President of Parliament, to send a letter to the Turkish authorities, certainly in order to apologise for this shabby treatment of one of their representatives but also to remind them that Members of the European Parliament or indeed members of the candidate countries travelling to their country should not be treated in this way. Hospitality over here and hospitality and respect over there.
I would like to associate my group with this complaint about this very serious and indeed frightening incident. I would say to Mr Wurtz that it is a part of the process of trying to open up the prospect of European integration for Turkey that we show them the sanctity and power of parliamentary democracy. If we cherish it inside this place, we should certainly be prepared to welcome and secure our guests in a very much more credible fashion than we showed ourselves able to do yesterday. If we are not proud of our Parliament, we cannot expect the Turks to copy us.
Mr President, I should like to draw both your and the House's attention to the incident which Mr Wurtz referred to, i.e. the fact that the Turkish Government refused a visa to the Cypriot member of parliament and parliamentary representative of AKEL, Andreas Christou, who was due to attend a meeting of Turkish, Greek and Cypriot parties in Istanbul. Andreas Christou, I may add, is the deputy chairman of the Cypriot parliament's delegation to the EU-Cyprus joint parliamentary committee.
I would like, on behalf of the Communist Party of Greece, to express our outrage and horror at the latest act of provocation on the part of Turkey, a candidate country for membership of the European Union, and to join in the call for a protest to be made in the name of the European Parliament.
I can inform you that Mrs Fontaine - this has just been communicated to me and I should like to echo the sentiment on behalf of the Bureau - deeply deplores this grave incident. It goes without saying that we in this house of European democracy must guarantee the safety of all our guests and anyone who spends time within these four walls. Naturally, freedom of expression must be respected too. Our President, Mrs Fontaine, has now asked the Secretary General for a report. This report will, of course, be considered as quickly as possible. Based on the findings of this report, the President will not hesitate to take the required measures and also to involve the organs of this Parliament that need to be involved, such as the quaestors or the Bureau, for example.
Mr President, a few days ago, in Bari, the capital of the region of Puglia, which is one of the most important regions of Italy, the President of the Regional Council, Mr Raffaele Fitto, who was a Member of this Parliament until June last year, was attacked and beaten up. This is evidence of the way verbal violence leads to physical violence. I feel that, in addition to expressing sympathy towards a leading figure, an important Italian political leader who has also been a Member of this House, Parliament must firmly condemn such incidents and show its solidarity with the victims.
Thank you for your contribution, Mr Tajani. We will duly take note of what you have said.
Mr President, I am just taking the floor to inform you that a delegation of workers from Telecom Italia is present in Parliament today. Telecom Italia is a leading company in the telecommunications sector. These workers have come to Parliament to present a petition bearing over 10 000 signatures, calling precisely for the support of the European institutions. This is because they have been made redundant by their company despite the fact that it is economically sound and that it has been expanding for some years. Telecom Italia is therefore a company which raises its prices and cuts jobs.
In recent weeks, in recent days, we have been discussing the Charter of Fundamental Rights and the rights of workers. It would therefore be appropriate for Parliament to endeavour to avoid there being such a huge discrepancy between its fine declarations of principles and harsh reality. Therefore, what we want from Parliament and the Commission are greater endeavours to protect workers and fight unemployment.
Mr President, there was an extremely serious occurrence in Italy yesterday. On the grounds that pills do no harm and that "Marijuana is a treatment for tumours", the Minister for Health undermined the dignity of the individual by calling for the drug to be legalised. All this has happened while we are preparing for Nice with a Charter of Fundamental Rights, the preamble to which affirms that the European Union is founded on the indivisible, universal principle of human dignity. The incident also coincides with a Community action programme on the prevention of drug addiction which, precisely because it is a preventive action, identifies the drug as a phenomenon which should certainly be avoided and, I feel, should not be supported.
Pino Arlacchi, Under Secretary-General of the United Nations and Executive Director of the UN Office for Drug Control and Crime Prevention, condemned the Italian Minister for Health's speech, for the Minister was clearly ignorant of the good news on prevention recorded in the United States, Spain and even Bolivia and Peru, and Mr Arlacchi called upon the Italian government ...
(The President cut the speaker off)
At the beginning of today's sitting, Madame President paid homage to the memory of Ernest Lluch. In 1966, Ernest Lluch, his brother and myself, with more than 60 other members of the teaching staff were expelled by the Francoist regime from the University of Barcelona.
From that time on, in spite of our different political opinions, I recognised the sincere commitment of Ernest Lluch in the struggle for dialogue and understanding, even facing the authoritarian position of the present government.
The best homage to Ernest Lluch and to his memory would be to respect his message - dìaleg in Catalan - can we all give this a chance in the Basque country?
Thank you very much, Mr Gorostiaga. Would you please sit down and remove that sign.
Mr President, I would like to draw the President' s attention to a letter that we sent in connection with the Statute for Members of Parliament. In this letter, Mrs Hautala made mention of our support and sympathy for the efforts undertaken by the President, Mrs Fontaine, to set up negotiations on our own Statute as MEPs. It is therefore a matter of the deepest regret to us that a meeting that was planned for 30 November was cancelled. We urge you in the strongest terms to call another meeting before the end of the French Presidency, so that the discussion about the Statute can be brought to a successful conclusion.
Thank you very much, Mrs Maes. I will communicate this to Mrs Fontaine, who will take the necessary steps.
Mr President, last year the Council took an excellent initiative to create the first European Union forum on human rights. This excellent initiative was repeated this year and the second forum will be held on 12 and 13 December in Paris, which is to say at the same time as the European Parliament' s part-session in Strasbourg.
This is, at the very least, poor manners with regard to the European Parliament, if not an outright snub, and, allowing for the possibility that the Members of the European Parliament have nothing to say about human rights, even though they have voted, by a very large majority, in favour of the Charter of Fundamental Rights, they will be absent from this European Union forum which many of them attended last year in order to debate with NGOs and institutions.
I would therefore urge that, in response, our official representatives are not sent to this forum, and that, next year, a date should be agreed when Members of Parliament may attend, which means the dates of the Strasbourg sittings should be avoided when scheduling this important meeting.
You are right, Mr Cornille. This must be arranged differently in the future where possible.
Mr President, when Mr Gorostiaga uses the word "dialogue" in his tribute to the murdered Ernest Lluch, he is insulting his memory and insulting the ideas for which ETA murdered him. Mr Gorostiaga, I have profound contempt for the terrorists of ETA, but the people who use this democratic Parliament in a cowardly fashion to justify the murders they commit deserve the same contempt. Mr Gorostiaga, you are a disgrace to this Parliament.
Ladies and gentlemen, we are not going to debate a single issue here. On the other hand of course, everyone can have their say.
Mr President, I do not want to get involved in controversy, but I feel that I really must mention the fact that, on a day when we have kept a minute' s silence to mark another murder by ETA, there is somebody in this House who wishes to defend dialogue with the very people who murdered Mr Lluch. I think it is disgraceful - as Mrs Díez has said - that the memory of Ernest Lluch should be used in this way.
I think that this House now knows perfectly well what it can expect from Mr Gorostiaga, from the group he represents and from his terrorist friends. However, I would like to ask Mr Gorostiaga whether he still has a sufficient trace of personal dignity, of dignity as a man, for us to ask him to respect human life.
I want to answer the awful action of both colleagues in this Parliament who presented ideas opposite to those of Ernest Lluch. He was always fighting for dialogue, he desired dialogue. I would say only that every action of ETA prompts ...
Mr Gorostiaga, I am going to interrupt you there. We have now said enough on that score.
Common foreign and security policy - Afghanistan
The next item is the joint debate on two reports and two oral questions:
(A5-0340/2000) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the progress achieved in the implementation of the common foreign and security policy;
(A5-0339/2000) by Mrs Lalumière, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the establishment of a common European security and defence policy after Cologne and Helsinki (2000/2005(INI));
(B5-0549/2000) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, to the Council, on the political situation and humanitarian aid in Afghanistan.
(B5-0550/2000) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, to the Commission, on the political situation and humanitarian aid in Afghanistan.
Mr President, Mr President of the Council - whom I address today in your capacity as President of the Council of Defence Ministers - Commissioner, I believe that the development of our foreign, security and defence policy has generally been extremely encouraging over the past year. Since we are always taking the Commission and the Council to task here, let me say from the outset that I should like to congratulate them today, because the manner in which this week's decisions have gradually implemented the Cologne and Helsinki declarations is the result of some excellent work, for which I wish to compliment all participants.
Following our painful experiences in the former Yugoslavia, experiences which showed that peacekeeping and civilian crisis management are ineffectual if they are not accompanied by a clear message that they can be enforced by military means if the need arises, the Governments of the fifteen Member States, the Council and the Commission learned their lessons and have now made considerable progress. I hope that the implementation of these decisions will not remain a mere paper exercise but that it will also be reflected in the appropriations in national budgets, which is where the executive power lies in this case.
There is no use in having a hundred thousand troops if they are all lame and blind. Our troops are rendered lame by the fact that the European Union and its Member States do not possess the necessary transport capacities. They will be blind for as long as we do not have the essential intelligence facilities, such as satellite systems, which would make it possible to deploy these troops as wisely and effectively as circumstances dictate. At the same time, we also agree that the sequence of responses is correct. The use of military force is the last resort. Our main task is to ensure, by means of a judicious policy of prevention and astute civilian crisis management, that it is never necessary to use military force.
To this end, I believe that we must also initiate close cooperation between the institutions of the European Union and the Member States. The Community is largely responsible today for civilian crisis management and prevention as well as for all the associated instruments. The European Union has four times as much money in its budget for foreign aid as the United States. Many important aspects of trade policy lie within the purview of the Commission. I believe that, if this interaction between the civilian and military authorities is to work, we must ensure that there is no institutionalised duplication of effort or duality of purpose but that the civilian and military efforts are yoked together.
In point of fact, before Amsterdam both the European Parliament and the Commission took the view that it would be best to have a Vice-President of the Commission with responsibility for foreign policy who would also assume the role of the High Representative and would have a special obligation to and link with the Council. This did not prove to be politically acceptable, which is why we now have two figures, both of whom perform sterling work in their own way. The problems do not lie with them, but rather in the institutional ramifications, and we must try to keep such problems to an absolute minimum.
This view, moreover, also relates to the European Parliament. The European Parliament very much wants to be involved in the formulation and pursuit of this policy, as the Treaties prescribe - and perhaps the Treaty of Nice will improve the relevant provisions - and as is laid down in the interinstitutional agreement between the Council, the Commission and Parliament on the budgetary responsibilities of the European Parliament in matters of foreign and security policy. To be precise, civilian crisis management also lies within the budgetary responsibility of the European Parliament and, naturally, of the Council too, whereas defence policy remains a budgetary responsibility of the national parliaments, because the armed forces are not yet European forces but are still subject to their national governments and parliaments. Mobilisation orders are also a national responsibility, because each country takes a sovereign decision as to whether or not it will participate in a joint operation.
Now that this division of responsibilities is crystal clear, we must ensure that we create a negotiating level between the European Parliament and the national parliaments, so that we as parliamentarians, through exchanges of information at various levels, are able to monitor the national executives in an appropriate way. Decision making on foreign, security and defence policies is the task of the executive branch. We decide on the money and check whether it is being spent wisely and whether prudent policies are being pursued. I believe that a sound strategy will be developed on this basis. Talks are already taking place between the European Parliament and the national parliaments on this subject with a view to ensuring that the system develops in a rational manner.
When I speak of organisation, I also mean that the European Union, which makes such strenuous efforts in this field, should be given a corresponding degree of responsibility. I can see that things are not working sufficiently well in Kosovo, for example, and that we shall soon need a coordinator for the coordinators, because so many institutions are involved - not the European institutions but many others - and we must get that under control. I only included this as one small aspect of my report; it is covered by Mrs Lalumière's report, which focuses far more sharply on this point.
But we know that, in many parts of the world, such as the Middle East or Southern Asia, where the Kashmir conflict is a potential tinderbox, the international community is waiting for the European Union to be able to engage in mediation, so that there will be more shoulders to share the burden of responsibility in this domain. For this reason, we bear a high degree of responsibility for safeguarding peace, both here in Europe and in the world at large. I hope that this new mechanism will gradually enhance our ability to meet that responsibility.
In this context, Mr President of the Council, I also believe that in Afghanistan in particular, a country we ought to speak about here, we should play our part in ensuring that firstly a stop can, at long last, be put to the trail of murder which has plagued that country for decades and which a barbarous regime is now pursuing against its own people and secondly in ensuring that the people in Afghanistan are able to live in a rational, peaceful and socially just world. We should try to make our contribution there too.
Mr President, Mr President-in-Office of the Council, Minister, Commissioner, in dealing with European Security and Defence Policy this afternoon, we are, as President Brok just said, in a field where we can be optimistic about the construction of Europe. Since the Cologne European Council, at Helsinki and Feira and tomorrow, I hope, at the Nice Council, we have been able to follow the progress of this new policy with pleasure. Things do not often turn out that way, Minister, and we are delighted.
On 15 June before the Feira Summit, the European Parliament passed a resolution, and tomorrow, on the eve of the Nice Council, it has to vote on a text summarising its position. Obviously I hope a clear majority will support the motion for a resolution. I already know the vote will not be unanimous and that is not surprising, because this is difficult ground where differing political options are expressed on the role of the European Union as opposed to that of its Member States, on the place of the soldier as opposed to the civilian, on the place of the European Union as opposed to NATO and the United States, on the role of the European Union in the world and the choice it has to make between pacifism and non-intervention, on the one hand, and the will to deal with crises, on the other.
These choices sometimes divide us, but now gradually a majority is taking shape. Barring accidents, that majority should support the line taken for a year and a half by the Council of Ministers, the High Representative, Mr Solana, and the Commission, especially in Commissioner Patten' s area of responsibility, in charge of civilian crisis management resources, but associated with that support, which I hope is clear and lucid, there are many questions, sometimes warnings, and I shall consider some of them here.
First, a brief comment on a crucial issue: the relationship between the new European policy and NATO. We have discussed this at length in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. The proposed text confirms the decisions of the European Council. This is not about competing with NATO or usurping its responsibility for defending our territory, it is about turning Europe into a credible partner of the United States by establishing a new balance in the Alliance and giving the European Union a margin of autonomy in the event of a crisis.
Secondly, you will note that the resolution affirms Parliament' s clear intention to place the security and defence policy squarely on two complementary pillars: civilian crisis management and, should that fail, military crisis management. This concern for balance means Parliament will be monitoring the fair division of financial resources carefully, although we are well aware that the first comes under the Community budget and the second is still covered by national budgets.
Thirdly, we are glad to see the CESDP starting off with a tangible achievement, the Rapid Reaction Force. And we are pleased with the work done so far, especially at the recent Capabilities Commitment Conference. All that has the merit of making this policy credible. This is also the time to take an inventory of the state of our armies and consolidate the will for reform, which I noted recently in Berlin as regards the German army.
On the institutional reforms you have undertaken, I would like to stress that we want the European Union to have a coherent, clear and effective chain of command. It is not enough to create bodies like the PSC, the Military Committee and the Military Staff; the vertical and horizontal links between the various bodies must also function properly and in real time. We do not feel entirely reassured on this point and in particular we would like to have the crisis powers of the Commission, the Council and the High Representative specified precisely.
Briefly, Mr President, I would like to mention a major problem for the credibility of this policy - budgetary resources. Of course, savings must be made, but we cannot exclude the need for new resources if we want to fill the gaps found in the inventory, especially in high-tech areas.
Mr President, like Mr Brok, I would like to stress the role of the European Parliament and the parliamentary institutions. There is so much more to say, but I want the Council' s representatives to know that the European Parliament is keen to adopt this unfamiliar culture of security and defence, and we hope the Nice Summit is a great success.
In discussing Madame Lalumière's comprehensive and interesting report on the common European security and defence policy in the Committee on Constitutional Affairs, we concentrated on the institutions and decision-making procedures. In particular the need for parliamentary scrutiny and democratic accountability.
The development of the ESDP is a major new departure for the European project and therefore needs to have the existing institutional framework clarified. Whether there are legal arguments that existing powers are adequate is not really the issue. It should be clear that the parliamentary dimension should be introduced. No member of a national parliament would consider for a moment having limited and anything but transparent democratic scrutiny of security and defence. Within the limits of operational security even the US Senate and House are closely involved with the operations of the Department of Defence.
Because of the particular nature of the possible developments of the CESDP, we also believe that Treaty changes will be needed so that such developments can be conducted openly and democratically. Similarly the status of the High Representative must be clarified in relation to the existing triangle and the Commissioner responsible for external relations. Mr President, you will be aware perhaps that my Party in the UK have considerable reservations about the thrust of this policy but I would like to take this opportunity to thank my colleagues on the Constitutional Affairs Committee for guiding me into producing an opinion that I hope will be acceptable to this distinguished House.
. (FR) Mr President, given our late start and my commitments afterwards, I shall try to make the speech that I had prepared a little shorter. It was to be quite long, but I shall endeavour not to omit anything crucial.
Ladies and gentlemen, the publication of the reports by Mrs Lalumière and Mr Brok gives me the opportunity to present you with a preliminary assessment of the major developments that have taken place over the last few months in these areas. First of all, in the field of foreign and security policy, I shall assess the main institutional developments and more specifically issues relating to the European defence system and Mr Alain Richard, Minister for Defence, will speak in greater detail about all the aspects to do with military capabilities. I shall then give a summary of the main results of the CFSP over the last six months. I shall also answer, or I shall try to answer, Mr Brok' s oral question on Afghanistan.
First of all, enhancing the common foreign and security policy. As Mr Brok pointed out a moment ago, the European Union has asserted its position over the last year and this has been backed up by developments that will prove to be extremely important for the future. I feel that the best example of this is the very rapid development of a European defence system. Following the German, Finnish and Portuguese Presidencies, the French Presidency has sought to fulfil the mandate given to it at Feira. Nice will, I think, mark a major stage and achievement in this field, in large part through the creation of permanent structures for a European defence system which should enable the European Union, in the course of 2001, to declare itself operationally capable of managing a crisis. The issue of military capabilities will be dealt with by Mr Richard, in a moment.
The institutional aspects are also extremely important, because they will allow the Union to make plans, to take decisions and to act; in other words, to take political control and maintain strategic leadership of a crisis management operation. At Nice, the European Council is due to adopt several decisions, which I shall now discuss. First of all, the creation of permanent political and military structures, a political and security committee, a military committee and a European Union defence staff. The mechanism created as a result of these decisions will be complemented by establishing procedures for crisis management and the establishment of an operations centre in the Secretariat-General. As was laid down at Feira, these new structures will be put in place as soon as possible following the Nice Council.
The next issue is ongoing arrangements with third countries and NATO. You all know how important these agreements are and we therefore need to establish relationships of trust and cooperation with NATO, with the candidate countries and with allied countries, whilst fully respecting the autonomy of the European Union. These relationships will, in particular, take the form of meetings between the North Atlantic Council and the iPSC and of meetings between the European Union and the fifteen European candidate and/or ally countries. We have also worked on enhancing civilian crisis management capabilities, in order especially to enable the European Union to achieve the objective that it has set for itself in the field of policing.
I would also like to mention, in response to the comments made by Mrs Lalumière in her report on the need to improve our research into conflict prevention, that recommendations have been drawn up by the High Representative and by the Commission on improving the coherence and effectiveness of action in this field, and I know that the Swedish Presidency will continue to work towards this goal.
I also noted, in Mr Brok' s report, a number of questions and remarks on increasing the effectiveness of the European Union' s external action. This is one of the dossiers into which I personally put in a great deal of work. I hoped that we would make progress in this field, because the situation was clearly unsatisfactory. That was also the reason why, at the informal meeting of Ministers of Foreign Affairs at Evian at the beginning of September, I put this issue on the agenda and why we devoted a whole sitting to it, on the basis of Commissioner Patten' s proposals and plans.
We have made considerable progress since then. On 9 October, the General Affairs Council adopted conclusions on increasing coordination and improving management and the instruments necessary for decision-making. The Council decided to hold an annual debate on these issues and the first such debate will take place after the January or February session. We will then assess the issue of when these new measures are to be first implemented. I would emphasise that this whole process has been carried out with full cooperation and perfect agreement between the Council in general, the High Representative, the Commission, and particularly, Commissioner Patten.
As Mr Brok hopes in his report, the Council will have files summarising all of the relationships between the Union and each partner country, in order to gain greater benefit from the Union' s overall effort, to increase its efficiency and to provide better preparation for its discussions on external action. For the first debate, at the beginning of next year, the Commission will draw up a scoreboard, country by country, for the past budgetary year, which will show the current state of commitments, payments, and outstanding amounts for the main programmes funded by the Community budget and by the EDF. In this work, therefore, we have been very aware of the need for the Commission and the Member States to achieve greater complementarity in their aid actions for third countries whilst preserving, of course, the specific competences of the Commission. This applies to the actions of the traditional Member State administrations as well as to the specialist agencies.
I now wish to say a few words about the new instruments established by the Treaty of Amsterdam and about interinstitutional relations, which are both subjects on which, I noted, your reports expressed some concern. Three common strategies have been adopted since May 1999, on Russia, on Ukraine and on the Mediterranean region. The Presidency has now asked the Secretary-General - the High Representative - to draw up a preliminary assessment report on how these common strategies are functioning and on their optimal use. This report is due to be presented at the debate at the beginning of next year that I mentioned.
I should like briefly to talk about interinstitutional relations. I am aware of the discussion to which Mr Brok alluded just now, according to which the duties of the High Representative ought to have been allocated to a Vice-President of the Commission. But, as you yourself make the point, Mr Brok, since taking office and in the spirit that the various presidencies have sought to maintain, Mr Solana' s way of working has been fully compliant with the rules and procedures laid down by the Treaty. There has been coordination, no major difficulties have arisen and, to put it in plain terms, things are going well. We have shown on several major problems that we have faced in this period that we have achieved close and constructive cooperation between all the institutions. If we take the events in the Balkans as an example, it can be said that everyone played their role to the full. We are definitely seeing a real policy in this region of south-eastern Europe, which is furthermore beginning to bear fruit.
I come now to a quick preliminary and, of course, still provisional assessment of the actions undertaken under the French Presidency in order to ensure a higher profile for the European Union in the international arena. I shall therefore quickly look at a few regions and a few events. I shall continue with the Balkans, since I was speaking about that region a moment ago. The situation there has altered radically with the change of power in Belgrade, even if, of course, much remains to be done. We had a genuine European strategy, which consisted of sending at the right time, in other words before the elections, a message to the Serbian people which had been drafted at Evian, announcing that if democracy won the day, European policy would be radically revised.
Democracy did win the day, after all the ups and downs, with which we are all familiar. We have therefore kept our promise and the leaders of today' s Yugoslavia tell us that the message from the European Union played a genuine role in that affair at that time. We are therefore part of that course of events, which was entirely logical. We have undertaken to re-establish relations in all areas with Yugoslavia. This does not mean that we consider all the problems to have been solved. We are fully aware that with regard to Kosovo and Montenegro, with regard to Yugoslavia' s relations with its neighbouring countries and to its obligations to the International Court of Justice, much remains to be done or resolved. What it does mean, however, is that the European Union did consider it to be crucial to commit fully itself to supporting this movement towards democracy until it has completely achieved its objectives, until it is consolidated and can then wholeheartedly commit itself to redefining a new policy for Yugoslavia, particularly with regard to its neighbours.
This is the context that explains why the summit held recently in Zagreb was so important. It had been devised against a different backdrop, in order to send a message to the Serbian people, bypassing their then leaders. The changes that have taken place enabled us to make the Zagreb Summit a first real democratic meeting of the whole European Union and all the representatives of the Western Balkan countries.
We also applied ourselves to the issue of regional cooperation, an idea that met with a degree of resistance from the countries in the region that do not wish to be locked into a past from which they have broken free, and I think I can say that, as a result of this summit, they understood that there was no contradiction between regional cooperation and their progress and rapprochement in relation to the European Union, largely through the stabilisation and association process which was confirmed and laid down on that occasion.
This summit, which was an initiative by the French Presidency, also enabled us to restate our commitment to that region, as, shortly before the summit, we had taken the necessary decisions on the major programmes for both the Mediterranean and the Balkan regions. The summit also gave us the opportunity to confirm that the new Balkans programme, which is known as "CARDS" , has been allocated EUR 4.15 billion for the 2000-2006 period. Much then remains to be done, both in terms of consolidating democracy and in terms of regional cooperation, but we now have a framework and a sense of direction and I think that the European Union now knows where it is going in this area.
In parallel and at the same time, the European Union has continued to develop relations with major strategic partners such as Russia. Consequently, an EU-Russia Summit was held on 30 October, under the partnership and cooperation agreement. Our policy is quite clear: we want, on the basis of principles of democracy, human rights, the rule of law and the market economy, to provide the most useful incentives and support for the huge changes undertaken by Russia, for it to become, eventually - and it will take as long as necessary - a great country, which is developing, which is modernising at every level and which is peace-loving, in short, the kind of country that we would be happy to have as our neighbour. All instruments for cooperation with Russia, both Community and national, must be directed towards this.
An EU-Ukraine Summit also took place, on 15 September, and the fruitful political dialogue that resulted is now being extended to issues of conventional arms exports, security and disarmament, a subject highlighted by the OSCE as being a problem where Ukraine is concerned. It is therefore desirable that this country should be included in this dialogue. I wish to say to Mr Brok, who expressed concern at this, that the issue of more tangible cooperation with Ukraine, under the CFSP for example, will be addressed in the report to be presented at Nice on the arrangements that will enable our partners to contribute to military crisis management led by the European Union. Moreover, Ukraine is making a special effort with regard to this issue as, since 1 July, it has acted on 15 declarations made by the presidency on behalf of the European Union.
We have also been maintaining transatlantic dialogue on the Balkans, in which the whole policy implemented by the European Union has been the subject of constant information passing in both directions between the United States and Europe. We have also maintained dialogue on Russia and on the Middle East peace process, even if my comments apply more to the period preceding the tragic events that have taken place since the end of September than to the most recent events.
During this period we have also kept the United States fully informed of developments in European security and defence policy, which is essential if this policy is to develop harmoniously, as is the case at the moment. Dialogue under this presidency has not yet finished as a summit is scheduled to take place in Washington on 18 December and in Ottawa the following day.
We encountered a problem with the Euro-Mediterranean Conference in Marseilles, as many of our Arab partners found it difficult to take part in the meeting in the current climate. Nevertheless, we did hold the meeting and they did eventually take part, with two exceptions. I think that the way in which the work was carried out and the intensity of the debates that were held on this very sensitive issue justified holding the meeting. What was at stake, and this was the reason for insisting on holding the meeting, was the continuation of the Barcelona process, which remains so important, even though it has suffered as a result of the situation in the Middle East. Nevertheless, it remains a powerful concept for the future, a long-term strategic idea that we must not allow to be undermined by the current tragedies, however heartrending they may be. The meeting did, therefore, take place and at this meeting we announced the budgetary appropriations for MEDA II for the period 2000-2006, which come to EUR 5.35 billion. To this figure we can add the loans that the EIB has planned to set aside, making a total of around EUR 13 billion. This demonstrates the substantial reality of the European Union' s commitment to this region.
With regard to the Middle East, the Presidency remains in constant contact with all the key players, even through the most difficult times. We managed to ensure, for the first time, that Javier Solana was allowed to participate in the Sharm El-Sheikh Summit, held on 17 October. We spoke on behalf of the Fifteen in Marseilles, though this was not the main purpose of the Marseilles meeting, which was to save the framework of Euro-Mediterranean cooperation. On 20 November, the European Union once again expressed its views on the situation in the Middle East, in harsher terms which the deteriorating situation on the ground called for. We remain fully committed and we can achieve a number of things in the coming days and weeks. The most urgent issue remains the one you are concerned about, which is first and foremost an end to the violence and for both sides to be able to resume discussions on the basic issues directly.
Moreover, Javier Solana is a member of the fact-finding committee that is meeting in New York on Sunday, which we hope will set to work very quickly. I plan to go there myself, on behalf of the presidency, after Nice, in connection with the work to be undertaken by this fact-finding committee.
The French Presidency has striven to develop relations between the Union and the other great regional blocs and has held many meetings with Asian countries. There has been the third ASEM Summit, the summit with Japan and the one with China. Previously, a summit was held with India, under the Portuguese Presidency, and a ministerial meeting will be taking place with ASEAN.
We encountered a small problem with the issue of North Korea, but I wish to state here that we must make a distinction between the issue of establishing diplomatic relations, which may have appeared rather confused at times, but which is not the real underlying issue, since some countries have maintained relations for a long time while others have not. We decided to work on the content of our policy towards North Korea and, on 20 November, we adopted guidelines for that country and the European troika has been able to visit North Korea on the basis of this approach.
Our dialogue with Africa has been very active at all levels, at ministerial level too, particularly with CDAO, but also with SADC. This is moreover the case at this very moment. Dialogue with Latin America has continued both in New York, on the sidelines of the UN General Assembly, and on more specific points, such as the support provided by the European Union for the peace process initiated by President Pastrana of Columbia, and for his social, economic and institutional programmes.
I would not want to conclude this summary without mentioning the Union' s action on what are today known as the great global or cross-sectoral dossiers, particularly in the field of human rights, where work is still necessary to improve the coherence of European policy in international bodies and to involve civil society more closely. We have continued with the effort that was started previously. The second edition of the European Union' s annual report on human rights has been presented to the European Parliament and a human rights forum will be held in Paris on 13 December.
Furthermore, the French Presidency has continued with the policy of promoting and upgrading disarmament and non-proliferation treaties and has played an active role in the conference on the illegal trade in light and small-calibre weapons to be held in 2001. The Presidency has also drafted the second annual report on the implementation of the European code of conduct on arms exports, which has led to real progress and is due to be adopted by the General Affairs Council on 4 December.
As you see - and I have simplified this presentation considerably - European Union activity in these fields is developing apace and all of our partners throughout the world attach a great deal of importance to this fact.
I shall finish with a few words to the effect that the Council shares the concerns expressed by Mr Brok about Afghanistan. I would remind you that the Union is implementing measures on the basis of a common position of January 2000, which are as follows: a complete ban on arms supplies, pressure to be exerted on all sides, support for the attempts by the international community and individuals within Afghanistan to provide mediation, the fight against drugs and aid for the civil population. The Commission would certainly have something to say about these matters if we had the time, but to put it simply, all the efforts that we are actively making, because it truly is a long-suffering country, will never be effective unless all of the neighbouring countries, or the countries that are involved in some way or another and have some influence in Afghanistan, decide once and for all to stop intervening and interfering.
Since this has yet to happen, the Taliban regime remains immune to the arguments and pressure applied from abroad. I wish I could say that our pressure and our action are having some effect on the current situation, but unfortunately the Afghan situation appears to remain somehow self-sufficient and resistant to all such action. This is not, however, going to put us off. We must continue with these actions and I know that many Members of this Parliament here today are very aware of this. We shall therefore continue our work in this area. This is a specific point, Mr President but a specific question was asked, and so I wished to provide this type of answer.
Mr President, ladies and gentlemen, as I speak to you today, I am aware of taking part in a key turning point in the life of Europe, because this is, I think, the first time that a Minister of Defence has addressed your Parliament. On 24 October, I reviewed the progress of a European defence system with your Committee on Foreign Affairs, Human Rights and Common Security and Defence Policy. I am delighted to continue in this vein by talking to you today about the results of our conference on military commitments of 20 November.
I wish, first of all, to express my agreement with the wording of your resolution of 21 November on the European security and defence policy. You claim that this policy does not aim to compete with the North Atlantic Alliance, which remains today the foundation of the collective defence of its members, or to establish a permanent European army. The Presidency and, I believe, all our governments share this view.
Our aim is to gain the capability, by 2003, of coordinating our armies to fulfil the Petersberg tasks, should the Council decide to launch a military operation on behalf of the Union. In the vital area of military capability, at Helsinki, our States set themselves the overall target of being in a position, by 2003, to deploy within 60 days and to sustain for at least one year, forces of up to the size of an army corps, in other words, 60 000 soldiers. These forces should be self-sufficient in military terms and should have the necessary capabilities for command, control, intelligence, and for other support units, as well as air and naval backup. Our Member States also decided, again at the Helsinki Council, a year ago, to rapidly establish collective targets for strategic capabilities.
The Fifteen have successfully achieved the difficult task of making these objectives a reality in military and technical terms. I wish to emphasise the quality of the completely new work that has been carried out by our States' military experts, under the auspices of the interim military body, which was only created in March. I would also like to highlight the genuineness and effectiveness of the cooperation with the North Atlantic Alliance, which enabled us to have a fruitful exchange on the development of these new capabilities. As a result, we now have detailed military planning documents, which have just been adopted by the General Affairs Council.
Firstly, we have the catalogue of capabilities, a 300-page document which scrupulously lists all the military capabilities that are known to be needed by our Union in order to guarantee that all of the Petersberg tasks can be fulfilled. I would remind you of the wide range of tasks that this covers: humanitarian aid, the evacuation of nationals, conflict prevention and also the separation by force of the warring parties. We now have this catalogue of capabilities, which has been adopted by the whole Union. We also now have a catalogue of forces that records the voluntary contributions of each Member State. These contributions, which were confirmed by the Fifteen at the conference on 20 November, form a pool of more than 100 000 men, around 400 combat aircraft and 100 naval vessels. These contributions therefore enable us, in terms of quantity, to fully meet the overall target set by the Council.
I would like to make two specific points relating to these numbers. I could, of course, add many other facts and figures, but I would like to be concise. These numbers relate to a mechanism that is designed to be maintained for a European Union operation for at least one year, which means that each country will have, in line with the contribution that it has stated, a reserve force that will enable it to provide the necessary relief forces. Furthermore, although I mentioned the figure of 100 000 soldiers, this does not mean that we are seeking to exceed the target set in Helsinki, but that we will have a reserve of qualified forces and forces with various areas of expertise, which will enable us to guarantee that the figure of 60 000 personnel in the Council' s target would be reached whatever operational conditions they may be required to work in.
I wish, briefly, to comment on these figures in order to emphasise that if the European Union has taken the decision to provide itself with military capabilities, it cannot carry out this decision on an unrealistic basis. These capabilities must be sound and credible, because, as everyone here can imagine, and as I can attest from personal experience, when a democratic political authority faced with a situation of violence to which it cannot fail to react decides to use force, it cannot afford to take a gamble. It must have complete confidence in the credibility of its forces.
The catalogue that I have just discussed was not the only result of this conference of commitment. We also reached agreement on continuing work to improve the quality of these forces. The Member States committed themselves to implementing medium- and long-term tasks to improve both their operational and strategic capabilities. We gave a particular commitment, under the current reforms of our armed forces, referred to just now by Mrs Lalumière, to continuing to increase our own capabilities and to coordinating existing projects, implementing national or multinational solutions to improve the performance of our forces. What we need to do above all is to increase the speed of deployment, the ability to keep forces on the ground and the power of coordination, which together make up what we call the interoperability of European forces. We must improve our strategic capabilities, especially strategic mobility, in order to rapidly move forces into the field. We must also provide further support for the senior officers to command and control the forces and improve the resources for training them.
Finally, we wish to improve some of the European forces' operational capabilities. In particular, we have identified research and combat rescue, defence instruments against ground-to-ground missiles, high-precision weapons and logistical support. These incorporate most of the suggestions made in your resolution of 21 November.
I should like to make another comment on this overall project to improve European capabilities. Some people have suggested that this illustrates the shortcomings and weaknesses of the European people. I shall simply say, however, that these shortcomings and weaknesses have existed for a long time and that until now, no one in politics has shown any concern about this, at least at European level. The action that we have set in motion has given Europeans the opportunity to shoulder their responsibilities, to look towards the future, potentially to use their forces to promote democratic political aims and to adopt resolutions on subjects that have remained unresolved for many years.
A new dynamic has therefore been launched on the basis of an action demonstrating political will on the part of our Member States. This will be credible only if it lasts and that is why we have adopted a follow-up and assessment mechanism that will be adopted by the Nice Council. This mechanism will enable us to gauge our progress. It is underpinned, of course, by the independence of the European Union' s decision making and by the acknowledgement of the voluntary and political nature of the commitments that have been given. It will therefore enable us to compare the commitments given by Member States with their later decisions and I think that this will encourage or inspire governments to take the appropriate decisions.
As you see, Europeans are bent on undertaking a sustained effort in order to give credibility to a European defence system. This will require the rapid implementation of the decisions that are taken. Our fifteen nations have set themselves the target of making this Force operational, I repeat, by 2003. Our desire is that the permanent bodies be put in place as quickly as possible after the Nice Council. In 2001, and this task will fall to our friends in the Swedish Presidency, the system will have to be made operational, especially the European Union' s defence staff. This will quickly have to establish its own facilities and proper working procedures. By 2003, when the bodies that have been established are in a position to fulfil their duties, the European Union will gradually become capable of accomplishing some of the Petersberg tasks. These are a few remarks, which have had, out of necessity, to be concise and as a result, incomplete in order to adhere to the rules of your Parliament, on the assessment that can be made today of the real achievements in the field of military capabilities, which have already been adopted or are about to be adopted, by the Nice European Council.
Mr President, ladies and gentlemen, I should like to take a few words to describe the profound political significance, which has been approved by the majority of public opinion in our countries, of this new task that will provide Europe with a tool for political influence that it has, until now, lacked. This achievement is the result of a clear political will on the part of our governments, which is in stark contrast to the many disappointments that we have seen since the beginning of European integration. For this I wish to thank my fellow Ministers for Foreign Affairs and Ministers for Defence, who have enabled this substantial progress to be made and I must, of course, thank the European Parliament for the interest it has shown in this new major project.
Mr President, as we discuss defence and security policy and conflict resolution, we should never forget the very basic reason why the European Union exists: It is the best example in the history of the world of conflict resolution.
When you examine the past century, in the first half of it we had two world wars - the worst in the history of the world - millions of dead. Yet those same people in those same countries created European Union in that same century, and the principles that go to the heart of European Union, when applied anywhere in the world, will bring peace. When we speak about conflict resolution why, instead of sending soldiers, do you not send this philosophy and why do you not consider setting up in the European Commission a section on peace and reconciliation and a Commissioner for peace and reconciliation, given the massive and fundamental experience of European Union and conflict resolution?
(Applause from the left)
Perhaps I can begin by commenting on what my honourable friend Mr Hume has just said. He has done more than most as a personalised version of conflict resolution in a part of the world which I know well and has been properly commended globally for his efforts.
Of course, he is right in what he says about the contribution which the European Union has made to conflict resolution. A Japanese-American political scientist wrote a book with the unhappy title of "The End of History" in 1989. As we know, we have actually witnessed a good deal of history since 1989, but one point on which he was absolutely correct was that we saw in 1989 the end of a particularly shaming, and all too long, period in European history. We all know that the genesis of the European Union, the main objective of the founding fathers was to prevent Europe tearing itself apart in yet another civil war. That has been not the least of the achievements of the last few years, as we have consolidated liberal democracy throughout our continent, which is the great task that the French Presidency will steer us towards accomplishing in Nice. We are now faced with the problem of ensuring that when we talk about consolidation of liberal democracy in Europe, we mean the whole of continental Europe, because that is what enlargement and the enlargement process is all about. That is why the enlargement process is not just a strategic issue - not just an economic issue for us, but a moral issue as well - an issue very close to what the honourable gentleman was talking about when he referred to conflict resolution.
I did not come to talk about that and I should respond to my honourable friend, Mr Brok, and the honourable lady, Mrs Lalumière, and thank them for their excellent reports. They and the motions for resolutions building upon them provide us with some extremely ambitious guidelines for our future work. I am gratified that they are on the whole very supportive of the external action of the European Union, as it has been developed by the Council, the Commission and, since his arrival just over a year ago, my colleague, Javier Solana. I very much agree with the content of those resolutions and reports.
It would not be sensible to try and address tonight all the points raised in those reports and resolutions, nor is now the moment to try and circumnavigate the globe in a discussion of our foreign policy. I would like instead to make just a few remarks on some of the key elements of the ESDP and the common foreign and security policy, which are highlighted in the two reports.
As the ministers have pointed out in their excellent speeches, recent weeks have seen important developments in strengthening Europe' s contribution to its own security. I do not want to go over the ground they have covered nor, as I have made clear very frequently, are the military aspects something for the European Commission. They are not - repeat not - matters for the European Commission. The only expertise I could possibly bring to the debate is that of the former commander-in-chief of the garrison in Hong Kong. This is rightly a matter for Member States. It is rightly a matter for ministers to decide. It is not a matter for European Commissioners.
I find some of the coverage that the creation of this force has received in the country I know best quite extraordinary. It is said that it undermines NATO, but NATO has, of course, made it perfectly clear that it supports what European ministers are trying to do. We are told that the United States is opposed. One newspaper in Britain on Sunday declared in a headline, "US to pull out of NATO if EU force goes ahead" , but the United States administration strongly supports the initiative. It has said so repeatedly. Every time a member of the American administration points out how much they support what Europe is trying to do, someone pops up in the media of the country I know best to say they do not really understand what is in their own best interest. Every time it happens someone else is trooped out, usually from some previous administration or some ancient period in our transatlantic relations, to say that things have changed and this would really be damaging to the relationship between Europe and the United States.
What is absolutely clear is this: first of all, what would really damage the relationship between the European Union and the United States is if we were not to go ahead with what we have now proposed - if we were not to make a success of what we have set our hands to. Secondly, there is one other thing which we need to be clear about. No one is suggesting that the United States intends or wants to reduce its strategic commitment to Europe. What people do realise increasingly is there is going to be, and it is understandable, growing reluctance on the part of American public opinion to commit American lives to coping with the consequences of bloody, little European tragedies.
I was in the United States during the debates on "Larry King Live" and everywhere else during the run-up to the bombing of Yugoslavia during the Kosovo crisis. That is exactly what the tenor of all those discussions and all those debates was then. There is plenty of evidence, as I have said, that if we do not do more for ourselves, it will have very damaging consequences for our relationship with the United States. In the recent history of Bosnia, we saw a situation in which some of our soldiers were very often put in intolerable positions, not just militarily but morally as well. The recent history of Kosovo underlines the importance of Europe doing more for itself. Now we are trying to do that, and frankly it is both fatuous and malicious to suggest that this is the creation of a European army or an attempt to kick the Americans out of Europe.
I fully agree with what my honourable friend Mr Brok has said in his overall conclusions on the Common Foreign and Security Policy. We have come a long way since the decision in Maastricht in 1991 to take the step from political cooperation towards a common foreign policy. Much remains to be done to develop a strong CFSP. There is need for further reinforcement of coherence and effectiveness in the external activities of the European Union cutting across the pillars.
Experience over the past few years has made clear that European Union external action is more than just a juxtaposition of declaratory politics and technical cooperation. We need to integrate three strands into a coherent whole, Community policies, CFSP, including ESDP, and national action by Member States. There needs to be a sensible and sensitive partnership in the external field between the institutions of the Union, including the European Parliament, and a very close coordination with Member States. Our challenge is to ensure that the world' s largest trading group and provider of development aid also makes its presence felt politically. We have a real contribution to make and we must not be afraid of doing it.
For the Community, this means reforming our external assistance, improving our internal procedures and creating a framework within which we can mobilise the whole range of Community instruments in support of our agreed external objectives. We are not seeking new competences. We do not need new competences, but we want to exercise the powers we already have under the Treaty more effectively and I have every sympathy for the European Parliament' s desire to do the same.
Mr Védrine pointed out in his remarks the priority which we have given to reforming our external actions and to delivering our programmes more effectively and more wisely. I have spoken a number of times to Parliament on that subject and I do not wish to do so again at any length today. However, we have made progress and that has been largely thanks to the leadership we have received from the French Presidency. We have worked extremely effectively together in trying to ensure that Europe' s taxpayers are able to see the sort of programmes delivered which they have every right to see and that the beneficiaries in countries all around the world get the assistance they require as rapidly as possible, supporting the most high value projects.
I note the call in the honourable gentleman' s report for common strategies on Africa, Latin America and the Western Balkans. Dwelling for a moment on the Western Balkans, I find it difficult to accept that we need a common strategy on the Western Balkans, we actually have a rather good strategy on the Western Balkans. It was reflected in the report which Javier Solana and I made to the Council earlier this year. The challenge for us now is sticking to that strategy, ensuring we can make that strategy work, ensuring that, in holding out the prospect of a closer relationship with the European family, we can help those countries make the economic and political changes and reforms required in order to secure their stability and long-term prosperity.
I would like to thank the honourable lady, Madame Lalumière, for highlighting the report on conflict prevention, which the Commission is preparing together with the High Representative for the Nice European Council. The Commission intends to follow up on this joint report with a communication next spring on the integration of conflict prevention across the board in the programming of our external assistance programmes. On crisis management, the Commission adopted on 27 September a draft decision on the establishment of a Community mechanism for coordination of civil protection interventions in emergency situations. This draft decision is now before the Council and I very much hope that it will be shortly adopted.
The draft regulation establishing a rapid reaction facility, which should be adopted by the end of the year, will allow the Commission under one budget line and one legal base to carry out a number of actions simultaneously so as to respond quickly to a crisis with a wide range of instruments. I just want to repeat one thing about it, we are talking about a rapid reaction facility. That is what the Commission is asking for. The Commission is not involved with the creation of the rapid reaction force. Again, I refer to the sometimes not entirely balanced and objective media in my own country, who seem to have some difficulty in comprehending that distinction. It is an administrative measure that we want, an administrative measure to allow the occasionally slow Commission to react faster in a crisis. Even with our laborious procedures in the Commission, we do not need a force of 60,000 soldiers to accomplish our objectives. We do need the support of Parliament in helping us get these draft regulations approved as rapidly as possible.
Like the minister, I will just say a word in response to the honourable gentleman, Mr Brok, on Afghanistan. We are concerned, as the minister said he was, at the recent upsurge in fighting in the northeast of Afghanistan, concerned at the resultant worsening of the humanitarian situation of the population, many thousands of whom have had to flee their homes in order to avoid the conflict. The European Union through its common position on Afghanistan of 14 January earlier this year is committed among other things to the objective of bringing about a sustainable peace in Afghanistan. In this it supports the central role of the United Nations through its special envoy, Mr Vendrell, in trying to bring the parties of the conflict together in an effort to establish a broad-based government for the country. The European Union also encouraged other peace efforts, including those of the six plus two group, the initiatives of the former king and the Organisation of the Islamic Conference, in their efforts to intercede to bring about peace in Afghanistan. At the same time, the European Union continues to urge countries concerned to stop the involvement of their military, paramilitary and secret service personnel in Afghanistan and cease provision of all other military support to parties in the Afghan conflict.
With respect to the provision of aid, the Commission largely through its humanitarian aid office, ECHO, has made a number of specific interventions this year aimed at alleviating both the effects of the catastrophic drought in the country by supporting, through provision of funds for food security and winterisation kits, the population's displaced by the fighting in the northeast of the country. So far this year, these commitments and those in preparation have totalled more than EUR 14 million. Member States also made individual contributions in addition to those sums.
Lastly, can I underline what others have already said. We have come an extraordinary long way in a remarkably short time. People who occasionally accuse the European Union of sclerosis, of not being able to take initiatives, of not being able to show vision, of not being able to move forward and respond to the problems of the modern world, should perhaps look at the progress that has been made in the last months in a very short period towards the creation of a CFSP which has its own integrity and very substantial potential value. It is a remarkable contribution. I hope we in the Commission will be able to make a contribution to the sensible discussion of conflict prevention. Our other major contribution is to show that we can manage the jobs that we have already been given, a lot more competently in the future than we have managed in the past.
Thank you very much, Commissioner Patten.
(The sitting was suspended at 8.10 p.m. and resumed at 9.00 p.m.)
Mr President, Mr Brok has made it perfectly clear what our group thinks of the progress achieved in the field of defence and of the distance that still needs to be covered here. I shall confine myself to saying here, addressing Mrs Lalumière, that our group will be approving her excellent report tomorrow. But let me concentrate for now on the situation in Afghanistan. I was there in June and I witnessed both the plight of the refugees and the fanaticism of the Taliban fighters with whom I spoke.
Since the fall of Talokan in September, which led to our Parliament's first resolution and has triggered today's debate, the situation has continued to worsen, especially in humanitarian terms. The Talokan offensive cut off the only route of supply to the Panchir Valley and the Shomali Plains, where Commander Massood's forces are concentrated, as also a large proportion of the uprooted people and refugees.
Quite clearly, there is no military solution in this area, as has been said, and I therefore took note of the statements the Presidency of the Council made a short while ago, when it committed itself to apply all the necessary pressure on the neighbouring countries, and in particular Pakistan, to persuade them to stop interfering here and to seek a political settlement. But what we really must look at, I repeat, is the humanitarian situation, which is becoming increasingly precarious. Today there are more than 30 000 families, of whom half have no shelter, who are living in complete deprivation in the Shomali Plains, in the Panchir Valley and in the northern region where communications with Tajikistan remain very difficult.
Fifty percent means 15 000 families. The temperature in the region just now is between minus 3 and minus 6 degrees and the only provisions these families have received over the past month is one sack of wheat. So it is extremely urgent to provide humanitarian aid. I think that has already been called for. A food depot should be set up in Dushanbe. I think we should consider establishing an air bridge, as we managed to do in other times and other places. It is a matter of the very survival of the people there.
Mr President, I intend to concentrate on Mrs Lalumière' s report in my intervention. On behalf of the entire PSE Group, I would like to express my admiration for the outstanding report by Catherine Lalumière, our highly esteemed fellow Member. My group supports her position and we are grateful for the well-balanced text, which brings out the right points. As you will all be aware, there is to be a new approach to the common foreign and security policy; in which the civilian component will be deemed to be at least as important as the military component. The setting up of the rapid reaction force seems to be coming on apace, for which we extend our compliments. The Member States have made promises that do justice to previously articulated ambitions. Now it is matter of forging an effective and efficient European unit from this, under a clear and unambiguous command. That will be the real test for the European Union in my view. A new dimension is being added to the common foreign and security policy. This makes effective parliamentary control an absolute necessity. Do the Council and the Commission go along with the proposals in the Lalumière report on that score?
There are two other remarks we would like to make. The developments I have described will give fresh impetus to the European arms industry, and it certainly needs it. But we want to avoid pressure on exports, which is why we want to improve the rules on arms exports, and we will support an amendment to this end. My group recognises that there will be discussion of the various facets, but is seeking new methods via restructuring in the first instance. We do not rule out the possibility of increasing defence expenditure, but that will have to be assessed on its own merits, also in line with other priorities, for example in the social and economic field.
Of course we are much taken with the emphasis the report places on the civilian component of the common foreign and security policy. The impression is sometimes given that the future of the CFSP stands or falls with the establishment of an autonomous military capacity. Is this appropriate? Not if the press is anything to go by at any rate. The rapid reaction force is intended to implement the Petersberg tasks. However, we must not exaggerate the importance of this. Although I do not agree with the cynics who say that it will provide Europe with a pointless toy, it is true that the rapid reaction force will not be immediately deployable in many situations. We regard it as an instrument that can be deployed alongside others, or better still, as one that can be deployed after other instruments, where possible.
Conflict prevention is to be preferred over military crisis management. The EU is better equipped than NATO, for example, for such peaceful conflict prevention tasks. We want to strengthen this capacity. We are sometimes sceptical about the European Union' s efforts in this respect. We have developed a kind of fixation with the military instrument. It appears easier to get results using this method. Lip service is often paid to the second part of the Helsinki Decisions, in our view. Such criticism is often responded to with a reference to the headline goals for police deployment or the rapid reaction facility that is now being launched by the Commission. We support these steps but more must be done to strengthen the civilian aspects of the European security policy. We want scenarios and coherent planning. What instruments will we need and when? The key to the European Union is its civilian basis and that is what we want to see clearly brought out in the Union' s foreign policy.
Mr President, Mr President-in-Office of the Council, it often takes a very long time before visible results can be discerned when issues are dealt with at European level. Impatient citizens complain that the wheels of European bureaucracy turn infinitely slowly. However, things have happened amazingly quickly within the field of European security policy since the decision to set up a joint European rapid reaction force was taken in December 1999 in Helsinki. These are welcome developments. We need to show ourselves and the countries around us that Europe has the strength and the will in future to prevent tragedies such as that in the Balkans. Naturally, the EU must take increased responsibility for conflict-prevention measures, crisis management, peacekeeping operations etc in the immediate vicinity of the European Union.
Those of us in the Group of the European Liberal, Democrat and Reform Party entirely support Mr Brok' s report. We also back Mrs Lalumière' s report in the main. We nonetheless think that the importance of not developing structures which overlap with those of NATO cannot be emphasised enough. It therefore seems a little unnecessary to regulate in great detail how, for example, European forces in space are to be organised. It is important to safeguard the transatlantic link and the United States' s continued commitment to Europe. The EU ought not to develop its own defence involving permanent troops.
As I say, things are developing quickly. In the course of the week, country after country has reported on how many soldiers, aircraft, submarines etc it can contribute to make the rapid reaction force operational. Judging from the debate in a number of Member States, many people are clearly rather bewildered by the debate. Commissioner Patten gave a first-hand account of the debate in Great Britain. In another country close to my heart, the debate has been quite heated. In Sweden, a somewhat sluggish debate about neutrality is taking place, a concept which most of us perceive as a hangover from the days of the Cold War and as not being relevant today. Those of us in the European Parliament, who represent the people of Europe, nonetheless have an additional responsibility to lead this debate and to discuss, and conduct a critical examination of, defence and security policy in the form in which it is developing. This means that, as MEPs, we need structures to enable us to obtain information about the decisions made and to enable us to engage in debate, to participate and to hold people to account. However, citizens too must, as far as possible, be given access to information and documents. This is crucial if the policy in question is to win people' s confidence.
Last summer' s so-called Solana decision was criticised vociferously in this Chamber. The decision meant that all documents relating to foreign and security policy were to be automatically exempt from public scrutiny. That is unacceptable, of course. It is also why we have asked the Court of Justice to examine this decision. The same ideas about the greatest possible transparency were expressed in Mr Cashman' s report which we adopted with a broad majority two weeks ago in Strasbourg. I am therefore hoping for broad support for the Liberal amendments which deal specifically with the issues of transparency and public access to documentation.
Finally, I want to express my group' s considerable concern about the ever worsening situation in Afghanistan and urge the Commission and the Council to do all they can to increase their efforts to achieve a peaceful solution and to support the civilian population, especially now before the winter sets in.
Mr President, Mr Richard, Commissioner, I would like to restrict my contribution to two important sections of the report by Mrs Lalumière.
The first section I am referring to is the one on conflict prevention and crisis management. I am delighted that this constitutes such an important part of her report because it is based on the analysis - which, if I am honest, has been made by the Greens before now, and on more than one occasion - that the European Union' s strength resides in its ability to prevent conflicts, and that we will only have to be able to seek recourse to military means - sadly - as a last resort. I think the Stability Pact for the Balkans is a good example of this. As I see it, it sets an example of how things should be done in the European Union, and it demonstrates that by taking various measures, for example in the field of democracy, support for the free press, and in the field of education, conflict prevention policy can help us to keep the lid on the situation.
What I am hoping, and I would like to echo the sentiments of Mr Wiersma in this respect, is that what the report has to say on conflict prevention is not just paying lip service but will actually be translated into concrete goals, in which money and political will are to be invested. Otherwise we will be even worse off, i.e. by promising great things but not living up to them.
The second section I would like to come back to is the military section. This contains two points of criticism put forward by my group, which, to our satisfaction, have ended up in Mrs Lalumière' s report. The first point concerns the role of the European Parliament, which is something several other speakers have already touched on. It is still completely unclear in the current proposals as to what that role should be. As I see it, the European Parliament should be directly involved in drawing up the much-needed strategic concept in the future, and also, if it comes to it, in the decision on whether to deploy the European peacekeeping force. I have a very specific question for Mr Richard on that score. Reports are constantly appearing in the Dutch press to the effect that there is a secret protocol appended to the Saint Malo Agreement - which his country concluded with England early this year - in which both countries, France and England, say, and promise each other that the European Parliament will never have any authority over any aspect of the security policy. I would like to hear what Mr Richard has to say to this and ask him what he thinks Parliament' s role ought to be if there is no such secret protocol.
The second point of criticism, which is also included in the report by Mrs Lalumière, concerns the lack of any strategic concept. Quite simply: where, when and how is this European intervention force expected to take action in the future? It is a complete mystery to me. I was therefore slightly perplexed, if I am honest, last week, when Mr Solana' s answer to the question as to whether we have a strategic concept or not, was a straightforward 'yes' . He said: 'yes, we do have a strategic concept, now all we need is the troops' . I would like to ask Mr Richard if he agrees with Mr Solana on that point. Is there a strategic concept? And if there is one, could he show me where it is written down as I would very much like to read it.
Lastly, one point of criticism, which is not, I am sorry to say, included in Mrs Lalumière' s report, is the financial aspect. I think Parliament' s message must be crystal-clear: we support this development but it will entail making cutbacks in the current standing armies, so as to allow for investment in new methods which we too consider to be necessary.
Mr President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, another member of my group, Mr Modrow, will be speaking on defence matters. For my part, I shall confine myself to what Mr Brok's report terms a cornerstone of the CFSP, ensuring peace and freedom, and conflict prevention. Let me just give one example - one which is extremely topical and most significant in terms of how we must change our policy - namely the Middle East. Here Mr Brok rightly deplores, and I quote, "the persistent inability of the Union to play a constructive role", and in this case the responsibility does not lie with the French Presidency.
I have just returned from a visit to Israel and Palestine last week, where I led a delegation from my group. I can tell you that the Palestinians have great expectations of Europe. If you fly a European flag on your car, you can go anywhere, even into the most miserable refugee camp. We must not disappoint these expectations. What do they expect of us? Basically, three things that are within our reach, provided we ourselves and each of our governments show a degree of political courage.
The first thing they expect is for us to call for international observers to be sent out to protect the people concerned. Let us simply repeat what Mrs Mary Robinson said to the UN Commissioner for human rights: not more, but not less. What we saw in the hospital in Gaza, for instance, was truly horrific. That has to stop. If you have any doubts, I would advise you to read an interview published in the major Israeli daily Haretz on 20 November this year, which reveals the unbelievable orders given to Israeli marksmen facing Palestinians over the age of 12. It gives some idea of the terrible toll of these two months of intifada: 270 dead, most of them Palestinian, and nearly 10 000 wounded, many of them crippled for life.
Secondly, we should dare to call on the Israeli Government to put a halt to its military escalation, which can only set back any hope of peace. I am saying that not in a spirit of hostility but out of a sense of responsibility, in the well-considered interest of both Israel and the entire Mediterranean basin. Of course we must strongly condemn all attacks against Israeli civilians, like the terrible attack on a school bus. We did so immediately, on the spot. But it is not by bombarding Gaza, after plunging it into darkness to impress its people more, or by bombing the villages of the Bethlehem region fifteen times, villages we also visited, that one can hope to escape this spiral of violence.
Thirdly, we should call for new peace negotiations to begin, based on the same principles that we uphold in all the other parts of the world, namely the requirement of respect for international law and the Geneva Conventions, the requirement of respect for the United Nations resolutions. In this case, that means an end to the occupation, including that of East Jerusalem, the dismantling of the settlements and recognition of the refugee problem.
It is the constant violation of these fundamental rights, despite seven years of negotiations, and the resulting exasperation that lie at the core of this popular revolt. So it is these problems that we must resolve if we are to see a return to peace, to a lasting peace. For the rest, many Israelis agree and opinions polls show that over and above any voting intentions, an absolute majority of them accept the idea of a global peace agreement with the Palestinians, including the dismantling of the settlements. As an association of soldiers' mothers stated, we did not take our children out of Lebanon just so that they could die for the settlements.
That is why I believe that Europe must decide to act now. If it does so along the lines I have described, Europe will not only live up to the expectations of the Palestinian people but will also underpin the current of opinion within Israel in favour of a just peace and give itself a worthy and respectable image in the world. Then, and only then, will it have a chance to overcome its impotence in the Middle East and in the Mediterranean region.
Mr President, I would like to concentrate on Amendment No 1 to the Brok report, which concerns the setting up of an International Tribunal for Saddam Hussain' s reign of terror. There is no lack of reliable information on the nature of the present Iraqi regime. The flood of reports is still growing by the day. Nevertheless, the 'Republic of Fear' , as Saddam' s reign of terror was appropriately dubbed many years ago, is still greatly underestimated by many western politicians, also within the European Parliament.
However, this erroneous assessment could have disastrous consequences, because according to what he says, the Gulf War is far from over in Sadism Hussain's eyes. Hence his relentless efforts to build up an arsenal of extremely sinister weapons of mass destruction. After all, who is there to prevent him from doing so? He has kept UN inspection teams out for quite some time now. Incidentally, this brutal Iraqi autocrat is advocating a massive Arab attack on the State of Israel, indeed worse still, a full-blown Jihad, a Holy War.
What, in all fairness, could be more obvious than the need to firmly contain the potential threat posed by Saddam? In point of fact, how do the Council and the Commission view the situation at the present time? One would appear to be justified in fearing that there is no question of our establishing a European CFSP to deal with this crucial danger to world peace. At all events, the consequences of a failed sanctions regime against Baghdad are incalculable.
Owing to misplaced pleas for the suffering of the Iraqi people - as if we really believe that Saddam lacks the financial means to alleviate this - the tyrant of the Tigris is gradually being given more room to manoeuvre on the international scene. To what end? To wreak death and destruction in his own country and beyond.
In a nutshell, it is high time that the UN set up an International Tribunal to conduct a thorough investigation into, and try, all the crimes perpetrated by Saddam' s 'Republic of Fear' . An initiative to this effect would certainly lend credibility to the CFSP of the European Union. Hence our enthusiastic support for Amendment No 1 of the Brok report.
Mr President, these progress reports on the common foreign and security policy, which are certainly very comprehensive and informative, also mercilessly expose the regrettable weaknesses of the Union in this domain. Among the performances that surely give us no cause for pride are our rather embarrassing uncoordinated attempts to act as a mediator in the Middle East conflict. I believe that we Europeans bear a special responsibility for peace in the Middle East, a responsibility which we do not exercise and which is evidently beyond our capabilities. The one-sided apportionment of blame which we have been hearing in this House, the condemnations of one side or the other in this conflict and the discrepancies in the voting patterns of the EU Member States at the United Nations on 21 October of this year - which one of the rapporteurs quite rightly criticised, by the way - have further reduced the Union's chances of assuming a productive and responsible role in the Middle East.
We are not talking here about different interpretations of the causes of the conflict by the individual EU Member States and by various politicians, which is something the political leaders might finally come to recognise. The only thing we are talking about is supporting a peace process and gaining the trust of the parties to this conflict. Both a viable Palestinian state and Israel's legitimate security requirements must be recognised by all members of the Union, otherwise we shall never adopt a common position on the peace efforts, and Europe will lose every ounce of credibility as a mediator alongside the United States.
The Middle East conflict could therefore become the acid test of the efficiency of European Middle East policy. If we as Europeans cannot play a responsible role in the resolution of this conflict, independently of the United States, we must assume that we shall not be trusted to act as a mediator in any other regional conflicts either.
Mr President, it is essential that we recognise that in recent months there has been considerable progress in the field of the common foreign and security policy, and that the credit for much of it must be given to the High Representative.
Furthermore, as the French Minister for Defence pointed out, there has been progress in the field of defence policy. I believe that the establishment in record time of the interim committees in the Council, the Member States' ability to commit their contributions to the creation of the rapid reaction force and the very presence of Mr Richard in the work of Parliament - in its Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and in Parliament itself - are all to be welcomed and deserve our consideration.
I would like to highlight very clearly the progress made by the French Presidency in the field of common foreign and security policy and in the field of defence policy, and I wish to say this particularly because, in the previous debate on the European Council in Nice, certain reservations were expressed on the progress made in general during this presidency. Nevertheless, Mr President-in-Office of the Council, I believe that we should not be deceived, because the French Presidency will fundamentally be judged, not on the achievements with regard to common foreign and security policy, nor with regard to defence policy, but on the results of the European Council in Nice, which are truly essential to the promotion of our project.
I, like Mr Patten this afternoon, am not going to comment on the whole of the European Union' s external action, but I would just like to concentrate on three points which I believe deserve to be highlighted. Firstly, the debate which has taken place as a result of the words of the German Foreign Minister at the Humboldt University, as a result of President Chirac' s speech in Berlin, the speech by the British Prime Minister in Prague, and the articles by the Italian Prime Minister and by the Swedish Foreign Minister that appeared recently in the press. All of these stressed the intergovernmental aspect, rather than the Community aspect, of the CFSP. Mr Giddens, the ideologue of what has come to be called the 'third way' , said that the Commission is going through a political decline and that the centre of gravity should be shifted towards other bodies, that is, towards the Council. Mr President-in-Office of the Council, to us, action undertaken by the Commission and the interinstitutional balance are fundamental.
Secondly, despite what the previous speaker said, I do not know whether it would be possible or desirable for the European Union to do any more than it is currently doing in relation to the conflict and escalation of violence which has taken place in the Middle East, especially now, when the United States is going through a transitional period. I imagine that the 43rd President of the United States will soon be named, but I think that this would be a good time for the European Union to double its efforts and assert its presence in a conflict which is so close by.
Lastly, I would like to comment on Latin America. I wonder - I will ask Mr Patten this question when the time comes - whether the directives for negotiation which the European Union and the Commission are currently debating with Chile and Mercosur, adopted in light of the Seattle Summit, should be revised, given the failings of that summit, and whether it would be discriminatory to conclude these agreements on the condition that a new round of the WTO should take place. I believe that this really is a discriminatory condition, which should now be adapted in light of the new circumstances.
Mr President, I would like to end by saying that interinstitutional balance is very important to us, that the Commission should be given the role that it deserves, and that the internal dimension which is being consolidated in the European Union should correspond to its external activities.
Mr President, Minister, Commissioner, ladies and gentlemen, we have two very important reports to deal with today and an important question relating to the dreadful intolerable situation in Afghanistan. Nevertheless, I should like to concentrate on the Lalumière report, because it documents the progress that has undoubtedly been achieved in the domain of European defence and security policy and sets that progress in a balanced and democratic framework. It is balanced, because the report makes it quite clear that we need three things: the first is an analysis of the various risk factors in and around Europe, the second is prevention, and the third is civilian crisis management. Only if all of that is to no avail do we need military crisis management. It will not always be possible to take these steps one after the other in chronological order, but we need the entire package, and the fact is that only all of these factors together will make a coherent, balanced defence and security policy in Europe.
The report, however, also brings a democratic framework into play, and I should like to lay particular emphasis on that here. Minister, I should like to say a special word of thanks to you for having been with us in committee and for being here today. However, your personal commitment must not be seen as a substitute for democratic legitimisation of the European security and defence policy. Defence policy, the question of defence spending, is a national matter and must be determined and overseen by the national parliaments.
There is, however, a European level of security policy, and the European Parliament acts as a budgetary authority for security expenditure at that level. We need cooperation between the national and European levels, and we also need democratic supervision. I realise, Minister, that you are sceptical and that you have just said 'No' again, as you did in Paris on a previous occasion, but this Parliament still believes in these principles, irrespective of party allegiance, and we shall go on campaigning for their acceptance. Allow me one final plea: enhance European defence policy by giving it a parliamentary democratic dimension.
Mr President, I would like to focus in my speech on Mrs Lalumière' s report, which I think is clearly worded and well put together. The decision taken at the Helsinki summit to establish a rapid reaction force has been interpreted in different ways by the Member States. In Finland and Sweden they speak about crisis management, which in these countries chiefly means a traditional peacekeeping operation. Mrs Lalumière' s report reflects the thinking of many NATO countries, according to which a rapid reaction force would very quickly develop into a fully-fledged army capable of warfare. It would have at its disposal, among other things, heavy transport aircraft, aircraft carriers, cruise missiles, and in-flight refuelling for long-distance bombing missions. The Finnish people have not been told anything about this. In my opinion, Europe' s military identity should have been established in the context of NATO, then the EU could just stick to the task of crisis management. I cannot approve of the EU becoming a military alliance and a military superpower. Now that the development of the EU' s military dimension has begun, it is wise to aim for a situation where the Union should be internally differentiated in this area also. The NATO countries could form a defence organisation within the framework of the Union that would function as a strong European pillar of NATO. In this way other EU Member States could keep to their traditional peacekeeping activities.
I cannot accept certain details of Mrs Lalumière' s report, and in the final vote I shall support its rejection.
Mr President, ladies and gentlemen, the European Union has yet to substantiate adequately its claim to exercise responsibility for peace and above all for lasting stability in the world. Yet the Union would be unrivalled in that domain if only it would improve the existing instruments and especially its present potential for civilian conflict prevention and apply them coherently. The unfortunate fact is that the trauma of Kosovo was followed by a hectic flurry of activity which was channelled in an entirely wrong direction. Concentration on purely reactive crisis management has thrown the common foreign and security policy totally out of synch. No government would take responsibility for sending its country's troops into a region on an open-ended assignment without clear political objectives.
But there are no clear political objectives, and there is still effectively no common foreign and security policy. National interests continue to prevail, especially when diplomatic activity is on the agenda. We have just seen the examples in The Hague. We have the example of the Middle East conflict. It is absurd to detach European foreign policy from the institutions responsible for most of the instruments that are essential to its pursuit. These are not my own words; they were spoken by Commissioner Patten, and he is perfectly correct. It is equally absurd to concentrate the bulk of the available financial resources on military equipment. If we perceive European foreign policy as nothing more than a support instrument for European arms-manufacturing consortia, we have completely misunderstood its function. It can only recover credibility if the civilian approach is its supreme guiding principle, if the instruments at its disposal are used in pursuit of effective prevention and if those instruments receive a level of funding that maintains their credibility. Neglect of this wide range of instruments of non-military conflict prevention would turn out to be a mistake in the long run, and in that respect I am dissatisfied with the Council's statements to the effect that we have already taken decisions, but that things will move in this general direction. This is by no means certain, because it is also apparent that these decisions are based entirely on the reactive approach.
Civilian conflict prevention, and I stress the word 'prevention', cannot be a mere appendage of military intervention. It will not be fully effective until we have overcome the trauma of Kosovo and Srebrenica, until we return to a policy of active prevention and begin to deploy our available resources long before the alarm bells start ringing and until we are fully committed to defusing potential crises and eliminating possible causes of escalation. This means that curbing arms exports to unstable regions must be the first aim for the Council to pursue, that trade policies must be fair, that assistance must be given to encourage the sustainable development of countries in volatile regions and, above all, that the democratic forces in civil society must be supported. The promotion of regional cooperation is another valuable instrument. The EU has only one problem in this domain, namely the fact that it has yet to arouse public interest in this sort of action, even though such measures are considerably more sustainable and effective than military intervention.
Mr President, a German conservative, Mr Brok, and a French socialist have joined together on what I see as a disgraceful tack in order to present us with two mutually complementary reports and motions for resolutions, each of which rivals the other in its interventionist militarism. These resolutions, together with the interventions of the presidents of the foreign and defence ministers and Mr Patten, leave us in no doubt whatsoever as to the extent of the militarisation and aggression of the European Union. Both motions passionately support the creation of a terrifying military machine, spearheaded by a rapid reaction force of 50 000 to 60 000 men or, as Mr Richard has just told us, 100,000 men, with air and sea support and even aircraft carriers being mobilised.
The stated aim, which I admit with a cynicism which makes me shudder, is for the European Union to be able to intervene militarily on the territory of third countries, in order to prevent and manage crises which threaten European values and interests, without so much as a resolution by the UN Security Council, given that all that is required is the approval of its Secretary-General. And just to be on the safe side, both motions explain away the criminal objectives of the famous CFSP by proposing that all countries in the European Union have professional, i.e. mercenary armies which will, of course, carry out their orders without question and without hesitation. This, they tell us, will enable operations such as the criminal bombing of Yugoslavia and the continuing occupation of Kosovo to be carried out more successfully and at the initiative of the European Union, which will back up and complement ÍÁÔÏ.
What about Mr Brok's contention that the aim of the CFSP is to deal with massive attack from the Soviet bloc. Obviously, no-one has told him that, unfortunately for mankind, there is no longer any such bloc. One thing is clear and that is that nothing has changed since 1990; as far as our rapporteurs and those at the helm of the European Union are concerned, the enemy is still those who refuse to bow down to the new imperialist order, those who fight it, the grass-roots movement which is beginning to react - as is only natural - against the barbaric foreign, economic and social policy of the European Union, which provokes hatred between peoples, and leads to war, unemployment and impoverishment. This is the enemy which your CFSP has in its sights.
As I am sure you will have understood, we intend to vote against both reports and we promise to fight tooth and nail against policies which express ...
(The President cut the speaker off)
Mr President, I intend to concentrate on Mrs Lalumière' s report, for which I have the greatest respect, because I feel that as a report, it takes a very practical approach to issues concerning our security and that of others around us. But firstly I would like to comment on a number of statements that other speakers have just made. They have spoken most impressively and sympathetically about the order in which steps should be taken, i.e. first preventive action, using as many peaceful methods as possible, and only then, military methods. On hearing this you say: 'yes, of course that is quite right' , but this appeal would in fact suggest that the European Union and the European Member States have been far too quick to seize their weapons in the past, in different contexts. History has taught us that, sadly, this often happened far too late and that if it had happened earlier, hundreds of thousands of lives might have been spared. So I do not actually think this assertion is correct. Again, I readily support any efforts to take preventive action in order to avoid war and all kinds of violence, but, of course, we must not twist the facts.
I believe, Mr President, that if you were to ask the public for their opinion, you would find that they think we deal with foreign policy and security here in the European Parliament, and that this is also where the centre of gravity of our decision-making power lies, which is not the case. The trouble is that the Council of fifteen Ministers takes the decisions on these matters, and it all proceeds rather slowly, and then Parliament gets the blame. I am therefore delighted that we are now making progress. We also have the French Defence Minister in our midst, which must make it an historic occasion. What he said in his speech was an inspiration to us all. We have been able to see that progress is being made of course. We also warmly applaud the efforts undertaken by Mr Patten - whom we hold in very high esteem, as we do Mr Solana - because something is being done at last.
I think Mrs Lalumière also makes an extremely practical comment in her report where she says that it would be an excellent idea for Mr Solana to effect coordination between the Member States, and for Commissioner Patten to generate more initiative from the Commission' s side. Ideally, these two should be fused into one person. I have been known to comment in the past that they should at least be regarded as identical twins, but the fusion idea would be far better still within the context of the Commission. I feel Mrs Lalumière outlines some outstanding possibilities. If we take a leaf out of her book, perhaps we will be able to ensure that all our resources are deployed in a more effective manner, both those used in preventive actions and those used in military actions, if necessary within the Petersberg framework, as well as the action that follows military action, such as that required in Kosovo at the present time. We need police officers out there, but also people who can keep the wheels of administration turning, and who can take over the role of mayor somewhere, for example. These are all officials whom I think could be dealt with extremely well as part of Mr Patten' s portfolio, along with his rapid reaction facility. That is an extremely important element because the European Commission has a great deal of authority over it, which means that we as a Parliament can exercise a great deal of control. So I am certainly inclined to make it a very important priority.
Mr President, then there is the budget, of course, and the question as to how it should be apportioned. There are some sound comments on this in the report, and I believe that we should follow Mrs Lalumière' s example and give preference to financing it via the Community budget, then it will be apportioned fairly from the outset and we will also have control over it. Speaking of control, of course the European Parliament must take on more and more tasks from the Western European Union and its assembly. I think that would be a good move. I also think that we are being prudent and realistic for the present, in our assessment that when it comes to the practical deployment of troops, the national parliaments are set to retain a large capability for a very long time, and perhaps for ever, and that we therefore need a forum where we can come together with the national parliaments for that reason. It is not a control body we need but a forum, and I would gladly give it my blessing.
Mr President, the report before us gives the EU carte blanche to establish a military intervention capacity. I regard that as unacceptable. In the early part of 1990, when it was foreseeable that the Warsaw Treaty would collapse, the Government of the German Democratic Republic which I headed adopted a new military doctrine based on freedom from nuclear weapons, on international security partnership and on gradual disarmament. Non-use of force was our principle. The end of the confrontation between the two blocs had rendered NATO superfluous. Yet instead of dissolving itself, NATO is mutating from a defensive into an offensive power and alliance and is spreading its radius of action ever further eastward. The arguments advanced today for the creation of an EU intervention force resemble those that have been put forward for the continuing existence of NATO.
This move is not primarily designed to pacify trouble spots but rather to permit the use of military means to safeguard access to markets, raw materials and spheres of interest. I am in favour of the EU continuing to make peacekeeping the hallmark of its foreign and security policy and to detach itself from the apron strings of the United States. This, however, depends on a completely different set of conditions. First of all, the war that was fought against Yugoslavia in defiance of international law and the results of that war, such as the new tensions in southern Serbia, show that military force must not become a political instrument again. Secondly, NATO should be gradually winding down rather than engaging in eastward enlargement. Thirdly, a nuclear-free corridor, such as Olaf Palme once suggested, should be created from the Baltic to the Black Sea. Fourthly, the OSCE must be strengthened and endowed with enough resources for the prevention and resolution of conflicts in accordance with the fundamental principles of its security policy and not through the creation of storm troops. Fifthly, the United Nations should be asked to convene a world peace summit, at which lessons can be drawn from the wars of the twentieth century so that the peoples of this earth will be offered the prospect of a peaceful twenty-first century. Europe could set an example here, and the creation of an intervention force is surely the wrong signal for it to send.
I have to say that there is much in the Brok report that we can support, in particular the importance attached to enlargement of the European Union.
However we have concerns in particular about the nature of common European security and defence policy. I say this in spite of the mass of apparent reassurances on this subject that have miraculously been generated in the past few days. If the proposed European capabilities were indeed designed to reinforce NATO or the options for the alliance, we would have few difficulties. But this is not the case.
The Union is bent on establishing an autonomous capability in pursuit of European political integration. Mr Richard says he does not want to compete with NATO but he does want to compete with America in the security policy arena. Among other ambitions, Mr Brok proposes that the European Union should set its military operational sights on a zone of instability in Asia, from Afghanistan to the China sea. He mentioned Kashmir - I find this alarming.
The Lalumière report wants EU military operations to be funded from the Community budget and even those not participating would be expected to pay up as well. There is a proposal to turn to Russia for long-range air transport and yesterday the Russians suggested common intelligence-gathering with the European Union. There are some here who would prefer Russia rather than America as a strategic partner. Mrs Lalumière and Mr Brok want EU defence policy to be under the control of a Vice-President of the Commission, who would assume the CFSP responsibilities of the Secretary-General of the Council. Under this scheme the Commission would run defence policy.
This is all barmy stuff. The Commission should concentrate on its civil external assistance programmes, military matters should be left to the nations on an intergovernmental basis.
Let NATO first decide how it would deal with a crisis and then, if required, Europeans, having developed greater capability, could indeed assume responsibility for a particular task, as agreed in NATO four years ago. Let us not pretend that the present proposals have this in mind.
I cannot tell you how delighted I am to discover that Mr Brok all along was a dangerous revolutionary!
Could I congratulate Mrs Lalumière on her report. Clearly we have made huge leap forwards on European defence cooperation in the last 12 months or so, but there are certain things we need to bear in mind.
Firstly, a key factor must be to maintain the consistency of the European Union's external policy. Unless Pillars 1, 2 and 3 are working towards the common goal, any other mechanism we set up is bound for failure. So we must always hold that in mind.
Secondly, while attention has inevitably been focused in recent weeks on the military dimension, we must not lose sight of the need for civilian conflict prevention and one cannot be at the expense of the other, otherwise you are actually pulling in opposite ways.
Thirdly, while I welcome the Rapid Reaction Force, we have to be clear from Europe's perspective, as we only get one chance to get this right. It is not a question of not being halfway in or halfway out, there has to be a clear commitment by all the Member States involved to making this work. We should not therefore try to force this to do anything it is not intended to. NATO of course is the arm of collective defence of Europe and the West. The Rapid Reaction Force's job is peacekeeping and peacemaking and the Petersberg tasks. To do that we have to have the capability.
At the moment we are grossly short of that capability and ultimately Member States have to consider their defence expenditure plans, which are dramatically different from one country to another.
I would like ultimately to see us move towards greater convergence of defence expenditure. We also need proper coordination. No duplication, not only with NATO, but no duplication within EU Member States. We should be working together and coordinating. We should move towards greater European procurement policy, so we have a more efficient defence industry delivering better value for money.
Mr President, there are three things I want to point out. First of all, Mrs Lalumière' s report contains a whole programme setting out how the EU is to become a military superpower within the fairly near future. It is perhaps hard to see why, bearing in mind that Europe has no enemies and is not threatened by any military power.
Secondly, the report is mainly concerned with military offensives outside the EU' s own territory. As a superpower, the EU is to be able to intervene anywhere in the world where the EU' s interests or values are threatened. In this way, the EU is to be an equivalent of the United States in the area of military intervention, too. I am convinced that this policy would be greeted with distrust by the people of Europe if they only knew about it.
Thirdly, the very comprehensive report does not say a word about the non-aligned States or about neutrality as such. The farthest it goes in that direction is a scornful reference in paragraph 5 of the explanatory statement to 'neutral' countries (in inverted commas). The non-aligned countries must protest loudly and clearly against wordings of that kind and against the report as a whole.
Mr President, I want to congratulate Mr Brok on the vigorously pan-European approach he has adopted both in his intervention and in his report. I concur with his arguments about enlargement. He notes that the accession negotiations involving twelve new Member States have proved to be the most effective instrument for stabilising the Mediterranean area, together with Central and Eastern Europe. The priority now is to do all we can to strengthen the conditions for freedom and peace in Europe.
Mr Brok' s report also discusses the post of High Representative for the CFSP. I think that the present 'relationship' is unsustainable in the long term.
It is an exciting debate we are having this evening. I welcome the unanimity and frankness with which, as MEPs, we are now discussing the Lalumière report on the European Union' s security and defence policy.
If they are to be credible, I believe it is important for the Members of the Council to say the same thing in Brussels and the EU as they do in their own countries. In my country, Sweden, there is a Foreign Minister who demands that there should be a UN mandate for EU operations. The debate in Sweden is very much about the extent to which Sweden, as a Member of the EU, is a neutral country. Astounding, but true.
I also believe it is extremely important for those ambitions which the EU is now expressing to be backed by practical resources. Otherwise, they are in danger of becoming nothing but empty words.
Finally, I want to point out how important it is for the political leaders of the European Union to involve the people of Europe in these important and far-reaching plans by making it clear to them how very ambitious the plans now are.
Mr President, today we are debating two politically important reports, both of which basically concern the CFSP. As it takes shape, the CFSP will experience numerous ups and downs; however, it will help realise our dream of a political Europe. Even those who speculate as to the benefits of certain decisions, such as the decision to create a so-called Euro-army, cannot fail to see the important political dimension of this decision and its effect on the cohesion of the European Union.
In all events, the peaceful resolution of any conflict must be our creed. If it is to retain its political attraction, the CFSP needs to be determined on the basis of the Member States of the European Union, not on the basis of isolationist or exclusionist rationales, but as a strong driving force behind the cohesion of the European Union. Antagonism and compromise are facts of life. However, the European Parliament must act within the bounds of government compromise and balance on the one hand, and the realistic utopia of European unification on the other.
There are issues such as technology, research etc. which are in dire need of a convergence strategy - this applies to the defence industry, information technology, space technologies and research. And, as it strengthens its democratic institutions, Europe also needs to consolidate its economic and social power and cohesion, its strategic potential to act as a force of peace and its technological edge. It is about time Europe had its own Cape Canaveral, its own ÍÁSÁ and its own Silicon Valley.
I welcome this opportunity to say a few words on the military and indeed civilian facility particularly with the forthcoming Nice Summit. I would also like to put on record my appreciation of the first Minister of Defence to address the European Parliament. It is indeed an historic occasion.
One of the most important things that was emphasised here this evening was said by Commissioner Patten earlier on in the evening, when he emphasised that we are talking about military facility and not an EU army. I do not think that we can underline that sufficiently. Even some of our literature that has been circulated with reports on our discussions here tonight, talks about rapid reaction forces instead of a rapid reaction facility, for example. I think if we could clearly understand that, then a lot of the concerns might indeed evaporate. What a pity, I say to my colleagues Van Orden and others, because my colleagues just across the pond, the Irish Sea, have so much to offer in this area: the tradition, the experience and the practice. Maybe when the election is over we will get a more balanced debate. They have so much to offer. I am just disappointed with the line they are taking on it. I will say no more.
I am very proud however of the Irish agreement and the Irish contribution. As a small nation that has been traditionally "neutral", I am delighted we are in there at the table and doing what we can, given the mandate of the Irish people. There is no nation in Europe that is philosophically neutral. There are some nations that are militarily neutral and there is a difference. Ireland has never been philosophically neutral. We have a very strong view on the atrocities and the lack of human rights in some parts of the world and we are not slow to state that. We have a very strong view of what we can contribute in peacekeeping and in peace-enforcing, and I hope we will always be able to contribute to that. We will never be philosophically neutral nor should that ever be confused with military neutrality.
Thank you very much, Mrs Doyle. The first attendance in our Parliament of a Minister of Defence is such an historic event that we have reserved the evening sitting for it so that our Members are not overwhelmed by the experience.
Mr President, I wish, first of all, to congratulate the two authors of the reports that we are now discussing, especially my colleague, Catherine Lalumière. In the last few weeks the media have focused, as we in Parliament are doing today, on issues concerning European foreign and defence policy. I am referring to the creation of a rapid reaction force and the transfer of WEU powers to the European Union. It could be said that the public debate on these issues has broadened. In addition to the diversity of opinions, I feel that there is a prevailing awareness that Europe is at an historic moment which requires its role in the international system to be clarified. The perception of the importance attached by the European public to the common foreign and security policy is, in fact, borne out by the recent findings of Eurobarometer.
Although we all agree that priority should be given to conflict prevention and to the devastating effects of other types of disaster, the European Union will only be taken seriously if it also provides itself with military support capabilities for humanitarian interventions. The progress that we are making in this field must, however, make us extremely thorough. Greater clarification and definition are needed at every stage of the creation of common instruments for military defence, from the methods of participation to command, and in the responsibilities that should be given to the various countries. We must ensure that this whole process is democratically monitored. The European Parliament, working together with the national parliaments, is, in my opinion, the most appropriate body for this task. I would like the Minister to comment on this point, if he can.
Mr President, in this debate in which we are discussing all the problems in the world and in which everyone speaks on whatever subject they like, I have taken the floor to speak about Afghanistan. I would like to start by expressing my satisfaction at the fact that my amendment, which seeks to highlight the total failure of the United Nations drug control programme in Afghanistan, was adopted in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and that it is now part of the text which is to be put to the vote tomorrow. Millions of dollars were promised and then given to the Taliban to enable them to remove, to pull up their opium crops: they pocketed the money and then promptly more than doubled their drugs production. The fault lies with the person who appropriated the funds, who should not have been so naive - and in this regard I am sorry to say that the programme and the agency were headed by an Italian - but also with the Taliban for their irresponsibility, and it is therefore right to condemn them, as the resolution indeed does. However, I wonder whether it would not have been possible to be harder and harsher in our criticism and even threaten to impose sanctions on the country which gives the regime the greatest support, support without which the Taliban regime would crumble, namely Pakistan. Why is Pakistan supporting the Taliban? For various reasons, not least in order to unleash them on Kashmir once they have conquered the whole of Afghanistan, so that they will create anti-Indian hostility there once again. Well then, in my opinion, it is extremely important to break this vicious circle, and we can only hope that the resolution will contribute to doing so.
Mr President, ladies and gentlemen, I would like to thank Mrs Lalumière for a very erudite report. I want to focus on two matters. The Union' s management of civil crises has not progressed; the conflicts are by nature social, economic, intellectual, ecological and ethnic. In all of these, preventive civil crisis management is a better approach than the military option. My fear is that a rapid armed reaction force will be used more and more often instead of civil crisis management, and more and more rapidly. The European flag is not to be promoted by means of a tank but by social equality, and therein lies a difference of principle. I suggest that we organise as effective a rapid reaction civil crisis management centre as has now been planned. Then we will be acting in accordance with priorities and our own philosophy.
My other fear is the involvement of states in NATO that do not wish to be involved. There is one solution that might make the situation easier here: involving Russia in crisis management. It is likely that Russia will often be either party to or otherwise connected with the crises we will one day have to face. It is also known that President Putin does not take a categorically negative view of these crisis management forces, which I think means there are opportunities for cooperation, and when we know what type of crises we are dealing with, this for me would be an additional factor in achieving a balance in the process as a whole. It would also make it easier for the nations of Europe to understand the whole issue.
I warmly welcome last week's decision by the EU Defence and Foreign Ministers to establish a 60,000 strong Rapid Reaction Force. I am particularly pleased that the Irish Government is fully committed to this initiative and has pledged that 850 members of our defence forces will participate.
Like my Fine Gael colleague, Mrs Doyle, I recognise that this does not represent the creation of a European army and before shrill voices are raised in my own country, which there will be, against Irish involvement, I would point out that participation is voluntary and on a case by case basis. Let me say this and let me respond to the comments of my other colleague Mr Van Orden. I believe that this latest venture is a very important first step to remedy the deficiencies in EU defence capabilities, which were so cruelly exposed in Bosnia-Herzegovina and also Kosovo. I believe that the lessons we learn in this latest development will serve us well in the future as we come to terms with the need to establish a European defence policy and capability, which in my view is as much an essential component of European integration as is the single currency. This experience will provide us with the opportunity to develop our own policies in such a way, despite Mr Van Orden's fears, that we do not unnecessarily antagonise our US allies or cause stresses and strains within NATO itself.
EU policy must always be based on the partnership approach which seeks to share NATO assets, particularly planning and intelligence as well as hardware, rather than duplicate the structures of NATO, particularly when we share common objectives. I believe this experience will serve the EU well when we come to develop our own defence policy, and I sincerely hope that that will come sooner rather than later.
Mr President, Paragraph 31 of Mr Brok' s report on the common foreign and security policy highlights the following message: '[The European Parliament] stresses the need, for the democratic legitimacy of Russia, given its political union with Belarus, that Russia's president and government unequivocally reiterate the strong need for democratic reforms in Belarus, particularly in the light of the report delivered in Minsk on 16 October 2000 by the parliamentary troika from the European Union, the Council of Europe and the OSCE.'
I am the author of that amendment, backed by a broad majority of the European Parliament' s Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. Does Russia, in the long term, want to be in political union with a non-democratic régime?
I also want specifically to name four people who have disappeared without trace in Belarus in the course of the years 1998-2000, together with a politician who died in obscure circumstances. These people are: Jurij Zaharenko, former Minister of the Interior and Vice-President of Belarus' s 13th Supreme Soviet; Victor Gonchar, Vice-President of Belarus' s 13th Supreme Soviet who is also presiding over a criminal investigation into President Lukatjenko; Mr Krasovskij, friend of Vice-President Gonchar, who has disappeared with him; Dmitrij Zavadskij, a film maker for Russian TV who disappeared in mysterious circumstances from Minsk Airport on 7 July of this year; and, finally, Jurij Karpenko, leader of the Civil Party and former Mayor of Molodechno, who died suddenly and in obscure circumstances in August 1999.
I would ask Mr Patten and Mr Solana, together with the incoming Swedish Presidency, to take vigorous joint action against Belarus' s anti-democratic régime.
Mr President, first of all I want to thank you for your concern regarding the length of this part-session, but as you know I have been a parliamentarian for 21 years now, so I am impervious to ups and downs of this kind.
I would just add a few words to the comments on Afghanistan and say that the Council is determined to provide humanitarian aid on the ground so long as operational conditions allow it.
I shall then make a few remarks on, obviously, only a few aspects of the very comprehensive debate we have just held on the reports by Mr Brok and Mrs Lalumière, the broad lines of which, I believe, were largely endorsed. This, of course, encourages the governments in the work they are doing and will, I think, support the Nice Council.
Let me start with the question of the position of defence capabilities within the European Union's spectrum of political and practical instruments. As many speakers have said, among the means at the European Union's disposal, military means must be used only by last resort. Obviously I must emphasise this principle, which is the one the governments uphold. But what does "by last resort" mean? It means when everything else has failed and that is the only option. We saw this happen in Europe two years ago, and in Kosovo a year and a half ago. All the political and diplomatic efforts, all the economic pressure, could not prevent the outbreak of violence in the heart of Europe and the unacceptable challenge that posed to all our European values. So armed force is certainly a last resort. But if we want it to prevent the unacceptable, it must be reliable and credible.
I also think that the European Union has the specific ability to combine these various instruments and that what we must do, if this policy progresses and becomes consolidated, is to develop a genuine European culture of conflict prevention and management. We have learned from past experience and are still learning, especially in the Balkans, that thanks to their historical experience, with all the many conflicts, thanks to their understanding of the subtle and at times tough nature of confrontations between communities, the Europeans can develop a savoir-faire and methods of conflict management that are worthy of it and worthy of respect.
On the question of duplication, let me point out that the resources, the military assets the nations have freely accepted to provide for this joint force, are the same capabilities most of these nations make available to the Atlantic Alliance. There is no duplication of forces. They are the same forces, with the same level of preparation and readiness that most of our nations have - of course I belong to one of the nations that is not a member of the Alliance. But in regard to all those nations that are members of the Atlantic Alliance, there is no duplication in their defence effort between forces to provide support for the Alliance's activities and forces that could be made available to the European Union.
On the question of the concept: this concept was adopted in 1992. It relates to the Petersberg tasks. They are enshrined in an agreement between European governments, which provides lines of conduct that are, in my view, well-tried and very broadly endorsed by European public opinion. Any action that had to be taken would obviously have to be decided by the governments on a basis of consensus, and as several speakers said, if we emphasise in the declarations that we are not talking about a European army, that means that clearly there is no authority superior to the nations that could force them to commit their forces to any operation whatsoever.
So Europe is not about to form a new alliance as some people, who are not, I believe, fully informed, have suggested. It will operate on the basis of national decisions taken in the framework of intergovernmental cooperation under the control of the national parliaments, in respect for the Petersberg tasks and in compliance, as we have also said in our declarations, with the principles of the United Nations Charter. I believe that the European security and defence policy will move in the direction of providing an additional capability, practical support for the role of the United Nations, which is to resolve conflicts, including cases where the belligerents have to be kept apart.
That is my reply to a comment made by one speaker to the effect that the United Kingdom and France concluded an agreement in Saint Malo that would restrict the European Parliament's rights. That is not what it was about. The agreement reached in Saint Malo, which was primarily an agreement between the fifteen nations, was that if they wanted Europe to have a practical, effective capacity for action in the defence field, this could only be achieved on an intergovernmental basis.
Let us not forget that for a period of 50 years we hesitated or failed to give the European Union the minimum capability it needed so as not just to be an impotent witness to crises or outbreaks of violence. Today the only option we have is intergovernmental action. That suits all our democratic nations because it preserves their ultimate right to decide on the use of force. De facto, therefore, it is true that parliamentary control is largely the result of the nations choosing the intergovernmental option.
I would also note, by the way, that the positions adopted by the Council do not, and will not, include any EU budgetary commitment to finance military action of whatever kind. Does that mean there can be no dialogue between the Council, representing the governments, and the European Parliament on defence and security? I think this debate, which everyone has welcomed, is a first demonstration that the opposite is true. I believe we will see a positive dialogue developing.
Why? Because if we remain consistent with the decisions that have been taken, we will see a gradual rise in the European Union's level of responsibility, credibility and influence in crisis management. We will stop being a mere commentator. As a result, public opinion and our parliaments, including this one, will begin to give deeper political thought to the issues involved in resolving crises by a whole range of means, of which armed force is but one component. And the nature of the principles and thoughts set out in the reports by Mr Brok and Mrs Lalumière already show and indeed foreshadow how useful these debates could be.
There will still be other forms of rapprochement to invent with the national parliaments, but at any rate one thing that is within our reach and that represents a turning point I believe we can all welcome, is the fact that the fifteen nations which make up this Union, which have already built a political reality that has a positive effect on the international balance of power, these fifteen nations have chosen to acquire the means to act jointly in cases where violence challenges our values. They are doing so because they believe in our common values. I see that as good news.
Thank you very much, Minister.
Pursuant to Rule 42(5) of the Rules of Procedure, I have received a motion for a resolution to end this debate.
The joint debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Reform of the Commission
The next item is the joint debate on the following reports:
A5-0327/2000 by Mrs Guy-Quint, on behalf of the Committee on Budgets, on the White Paper on Commission reform (the aspects of direct relevance to the Committee on Budgets)
[COM(2000) 200 - C5-0447/2000 - 2000/2217(COS)]
A5-0329/2000 by Mr Pomés Ruiz, on behalf of the Committee on Budgetary Control, on the White Paper on Commission reform (the aspects of direct relevance to the Committee on Budgetary Control) [COM(2000) 200 - C5-0445/2000 - 2000/2215(COS)]
A5-0326/2000 by Mr Harbour, on behalf of the Committee on Legal Affairs and the Internal Market, on the White Paper on Commission reform (the aspects of direct relevance to the Committee on Legal Affairs and the Internal Market) [COM(2000) 200 - C5-0446/2000 - 2000/2216(COS)]
A5-0328/2000 by Mr Lamassoure, on behalf of the Committee on Constitutional Affairs, on the White Paper on Commission reform (the aspects of direct relevance to the Committee on Constitutional Affairs) [COM(2000) 200 - C5-0448/2000 - 2000/2218(COS)].
Mr President, ladies and gentlemen, the resignation of the Commission in March 1999 highlighted the need to reform its structures and working methods. The energetic reform exercise it is now undertaking must seek above all to restore public confidence. The need for reform is beyond doubt and the Commission must become a first-class administration in the service of our political objective. That is an essential condition for lending credibility to the construction of the European Union.
Following the reports by the independent experts, the Commission, at the initiative of Mr Kinnock, presented a White Paper proposing reforms to the way it functions. Officially, our Parliament is consulted simply with a view to delivering an opinion, but Mr Kinnock assured us that our views would be taken very seriously in the Commission's further activities, in which we will be associated. Given the scale of the task, four committees were involved and a hitherto unknown procedure was applied, in the form of four parallel reports. Let me now welcome the work done with my PPE colleagues, Mr Pomés Ruiz, Mr Harbour and Mr Lamassoure.
So we decided on a method of looking at the entire issue, without any overlaps. That method was respected and involved us in a major consultation process. It enabled us to take a common approach, which respected each committee's terms of reference while seeking a real, underlying consistency among our reports. However, I want to point out that the PSE considers it essential for the reform to respect the treaties in a very pragmatic way.
The cohesion between all the reform sectors should assure the people of Europe that the methods by which European integration is managed politically are clearly visible and truly transparent. Obviously the modernisation of a structure as complex as the Commission requires diplomacy, patience and trust on the part of the various players, and particularly the staff. That is why we want to ensure that this process is not imposed from above; we consider it crucial that all the staff are effectively associated in this whole process of modernisation.
Although it may be led from the top, the reform must be clear and visible to the unions, to all the staff, who must be effectively associated in this whole process. We are firmly resolved to give a new dynamism to the European civil service, but that means we must respect certain principles: the European civil service must continue to be governed by a single set of interinstitutional Staff Regulations, which ensure that every official is recruited at the same basic grade and provide for real mobility, access to real training. The recruitment procedure must always guarantee equal opportunities to all EU nationals.
The Committee on Budget's opinion on the reform concentrates on these major aspects, in line with our powers and responsibilities. The leitmotif is the systematic reminder that, parallel to any legislative procedure, all budgetary decisions must be taken in the framework of the related annual procedures and the Interinstitutional Agreement.
Parliament has a great responsibility towards the citizens. As an arm of the budgetary authority, it must ensure that public monies are properly used. Moreover, over and above all other considerations, we will be even more careful in future to ensure that the Commission really does spend the adopted budget on implementing the various political priorities our Parliament has democratically decided, rather than reallocating it on the basis of functional weaknesses.
The package of measures proposed in the White Paper must help modernise the whole way the Commission functions and make it more efficient. We will support it and ensure that these procedures lead, as soon as possible, to a management culture geared to results and performance criteria, taking account of the cost-benefit ratio but also of our political priorities, and remembering that decentralisation and delegation of authority are essential tools, provided that power of decision and of supervision are guaranteed.
The communication from the European Commission must deliver a common message to the various institutions. In concrete terms, it is crucial to review the procedures for honouring the budget votes. The non-execution of the budget, the excessive delay between inclusion in the budget and commitment, and then the payment of appropriations, is a caricature. It is extremely urgent to find ad hoc procedures to restore credibility to the Commission's activities. That means we must review the procedures and fix realistic objectives so that the backlog can be cleared rapidly and the delay between commitments and payments, which undermines the credibility of a large part of the budget, can be reduced. We must also provide for the suspension of contracts if there is no longer any consistency between budget appropriations and political commitments, and for paying subsidies and commitments at an early date. The credibility of the Commission, and therefore of the European Union, depends on its ability to reform its financial management systems very quickly. In the medium term, it is essential to fine-tune the budgetary procedures and ensure closer consultation between the budgetary authority and the Commission at the beginning of each financial year. That will avoid our plunging into the great difficulties we experienced in November and December and into situations that do not enable Parliament's political expectations to be translated correctly or allow for the real modernisation of the functioning of the Commission.
An annual evaluation of the changes in the functioning of the Commission and of the additional cost of this reform requires consultation at the beginning of each financial year. That measure will take time, but it is inevitable and crucial to the reform.
The introduction of global management by project must be accompanied by a new nomenclature to ensure transparent management. We are very much in favour of that. We will make sure that all the technical provisions can be implemented on the basis of full respect for Parliament's rights as an arm of the budgetary authority.
Our committee was very pleased to see the conclusions of the Bourlanges report on externalisation taken up in the Letter of Amendment. However, in regard to commitology, the Member States all too often promote national interests that are at odds with those of the Community and consultation of their committees slows down the decision-making process and increases the cost. So the reform must provide an opportunity to restrict their intervention solely to areas where no expenditure is involved.
I shall not dwell on the question of human resources since Mr Harbour has addressed it. The Commission's human resources are obviously not up to the new tasks entrusted to it, in addition to those it will have to assume in the future, and the redeployment proposed in the Letter of Amendment, which only relates to 4% of staff, will not resolve the human resources problem either.
In accepting the substance of the Letter of Amendment during the budgetary consultation procedure last Thursday, the Council proved that the other arm of the budgetary authority did in fact wish to support the reform of our Commission.
The questions of audit, management and financial control are basically dealt with in Mr Pomés Ruiz's report. The Commission's position on the recasting of the Financial Regulation has been known since 22 November. We expressed our views on the reform of the fast-track procedure in the vote on the van Hulten report. Yet we would point out again that it is absolutely vital to guarantee independent financial control. Moreover, it is totally illogical for the Council alone to be able to amend the Financial Regulation and we repeat our call for conciliation on this issue.
The reform of the Commission is crucial to the future of our institutions. The working method chosen by the Conference of Presidents, which some found rather risky, took time. But looking at the four reports as a whole, this period of consultation has allowed us to take both a broader and a closer view, which has increased the value of Parliament's opinion. This report looks at the very first steps in the reform of the Commission, a major project aimed at the genuinely modern management of the Union. It will be followed by many other reports and, for my part, after these weeks of working together, I hope we adhere to this method in future too.
I want to give particular thanks to the other three rapporteurs, for I really appreciated the way we worked and the clarity of their positions. The differences of view that emerged are not just political but more a reflection of the cultural differences between the Fifteen. They show that the very different approaches to the management of the public service we see every day in the different EU institutions, as also in our political groups. The implementation of this reform clearly reflects the difficulties we are facing, but we know that this exercise, however difficult, is a vital one.
Together, we have contributed to this first stage that is crucial for the political future of the Union; we have modernised its management to make it more transparent and therefore bring it closer to our citizens, so as to convince them more firmly that their only future lies in a stronger European Union.
Mr President, Mr Kinnock, Mrs Schreyer, ladies and gentlemen, this debate marks the climax of Parliament' s examination of the White Paper on the reform of the Commission. This examination is intended, above all, to give new life, new support, to the Commission after the crisis it has suffered, which we all regret.
I would like to warmly thank Mrs Guy-Quint, Mr Harbour and Mr Lamassoure for their work. We four rapporteurs have worked in a great spirit of cooperation and that means that this procedure, which is complicated in itself, will tomorrow give rise to four coordinated reports, which do not overlap each other and which provide the encouragement which we all wish to see for the task and responsibility which President Prodi has taken on.
While each report deals with the aspects which concern each committee, there is a common element amongst the four: they all express a generally favourable opinion of the proposals for reform presented by the Commission in its White Paper, although at the same time they remain vigilant with regard to their implementation and development.
With regard to the Committee on Budgetary Control, I am pleased to inform you that my report has been approved unanimously, apart from one abstention, and that we have been unanimous in stressing once again the need for a strong, independent, transparent and efficient Commission; in short, a genuine pillar for European integration. We have also been unanimous in stating that many of the shortcomings and irregularities that were condemned during the discharge for 1996 were due to the fact that previous Commissions had not managed to modernise their management and control systems and had not applied all of the legislation in force.
In drawing up my report, I have been able to study not only the White Paper, but also the second report of the committee of independent experts and the resolution adopted by this Parliament on 19 January, proposed by Michiel van Hulten, on the work of the aforementioned committee of experts. The Committee on Budgetary Control and I myself are pleased to see that, in producing the White Paper, the Commission has largely taken its inspiration from the proposals of the independent experts and has taken account of many of the observations made by Parliament on 19 January.
As the committee with responsibility for budgetary control, I highlight in the report approved by the committee the aspects of the reform concerning competence in this area. In this respect, we have fully supported the establishment of a true sense of responsibility amongst officials. This is the basis of the new philosophy for management of the Commission: each administrative unit will be expected to take responsibility for the regularity and legality of all its actions. The Directors-General will have responsibility for the internal control of their directorates-general, without in any way exempting the respective Commissioners from their own political responsibility with regard to the functioning of the services and that includes, where appropriate, the President of the Commission.
The main task of the new internal auditing service, under your direct responsibility, Mr Kinnock, Vice-President with responsibility for reform, will be to analyse the functions and systems of internal control which exist within the Commission. This function is, as the Court of Auditors points out in its report 4/97, much broader and more general than the current function performed by ex ante overall control.
In this respect, I would like to remind you that on 5 October last our Parliament gave the green light to the amendment of Article 24(5) of the financial regulation currently in force. In that way Parliament put an end to what the Court of Auditors had been condemning since 1981 and which it reiterated in its report 4/97: a latent conflict which exists between the power to grant an approval - and hence to authorise an item of expenditure - and the task of assessing it soon after according to criteria of good financial management. This amendment makes sense in a transitional period until the adoption of the new financial regulation which, according to the recommendations of the committee of experts, is intended to establish a system of control, based not on ex ante centralized control, but on ex post, a posteriori, auditing.
Ladies and gentlemen, I believe that the new system will prove to be more effective than the current one. The Court of Auditors, in its report 4/97, repeats its position with regard to the impact of financial control, which is not evenly balanced. Compared to the great efficiency that it demonstrates with regard to appropriations managed directly by the Commission, its weakness with regard to decentralised operational costs is notable. Evidence of this weakness can be found in the extremely limited number of refusals of approval, of authorisation, originating from the Commission. The Court of Auditors indicates in its report that it is not opposed to the removal of prior approval provided that it is replaced by other procedures, which offer guarantees that are at least equivalent, and can thereby involve parties other than the financial controller.
This other party is specifically the internal auditing service, which will be completely independent. The Court of Auditors also says that, on the express condition that the role of the contractor...
(The President indicated that the speaker' s allotted time had elapsed)
I will end by saying that this is not a time for complacency, Mr President. We are not here to celebrate a victory. The fact that this Parliament is supporting the reform of the Commission should encourage it to shoulder its risks, its responsibility, as Mr Kinnock has promised, and also to get it right. They have the duty to get it right and to take risks, not to avoid them.
Mr President, it is a special pleasure for me finally, and I emphasis the word finally, to be here tonight presenting this report. I recall that I first met Vice-President Kinnock in December last year when the parliament intimated that I was to be asked to take on this task. So it has taken eleven months before we have moved forward. It has been a very pleasurable experience. Certainly I echo what colleagues have said that the team of rapporteurs have worked very well together. It has been a pleasure to work together and I think the process of addressing a crucial reform of the Commission that is central to the future of the European Union has had added depth and richness because the four of us have been involved.
The focus of my report is on the strategy for the human resource reforms. I emphasis strategy because the Legal Affairs Committee has perhaps at least two years work ahead of it, although we hope not quite as long as that, in scrutinising all the reforms of the Staff Regulations that will flow from the human resource reforms. So we were keen to make sure that the strategic framework was in place and that it was the right one. Generally we are satisfied with that, but we are not complacent about it and I just want to highlight what I think are some of the crucial issues that the Commission is facing and how we can help them achieve this absolutely critical reform. One of the things that we were keen to do in our committee was not just to look at this in isolation but to look at what was going on outside. We held a very successful public hearing on the reforms where we brought in people from private and public industry to give us the environment, the organisational and human resource changes that are going on around us, in which the Commission is going to have to move forward with these reforms. Indeed it is going to have to recruit the best people in a very competitive market.
What was very interesting from those discussions was to see how employment and organisation practices in private and public sector are actually moving closer together. Big organisations everywhere now are becoming more open; they are becoming more transparent; they are using information technology in new ways; they are moving away from traditional vertical forms of organisation, sharing information across organisations and between each other. That is the crucial lesson that the Commission is going to have to take up in the details of its reform.
In the short time this evening I do not have time to go through all our specific recommendations in detail, so I want to centre on what I think is the key element of how these reforms must move forward. We must develop an organisation within the Commission that is going to centre around giving every official clear objectives, giving them the right resources to deliver those objectives. That includes the all important financial resources, as both Ms Guy-Quint and Mr Pomés Ruiz have emphasised, and empowering them to use those resources accordingly. They must be given goals to be measured against, but also rewarded in terms of salary and promotion depending on how well they meet those goals.
That is the core of what we are trying to do here. Those people who progress through the organisation will do so in a structured way with better career planning. They may expect to move to other European institutions, to be seconded to national governments, or to work in the private sector. That should become the norm, part of a standard career in the European Commission. They would also expect during that career to meet with people who are coming in from outside: on a short-term contract; a specialist, a young person who sees three or four or five years working in the Commission as part of a career plan. We should be encouraging those people alongside the structured career plan of the permanent service in the Commission.
We expect all this in a modern organisation in future. The strategy is right but the details have to be right as well to really succeed. In managing an organisation it is all very well having the rules and regulations in place but there are so many other crucial ingredients: the attitude of the staff, their commitment and support for the plans and their willingness to change. All of those will be crucial and the involvement of everybody, whether in trade unions or not, will also be absolutely essential.
Leadership from the top will be crucial. Vice-President Kinnock has tremendous enthusiasm for everything he does. He has led this process very enthusiastically, but it has to be led from the very top. I was pleased that all four of us had the opportunity to meet President Prodi recently. He assured us that he also gave these reforms his full backing. From the top all of these reforms must cascade down as quickly as possible to give the European Union the powerful Commission that it really needs to deliver its objectives over the next 20 years.
Mr President, Commissioner, ladies and gentlemen, despite its scope the contents of the White Paper presented by Mr Kinnock do not directly raise any institutional topics. It does, however, constitute the first stage of a wider discussion launched by Commission President Prodi himself, concerning what is called the governance of the Union. A further document on the subject is being prepared by the Commission.
It is in that spirit, in order to start the debate immediately, that our Committee on Constitutional Affairs, following the other three committees consulted, looked at the question of the Commission's political effectiveness. Is the Commission able today to carry out the tasks and, in addition, the political role which fall to it under the Treaties?
Indeed, in a Europe which will have 30 Member States tomorrow, with a bloated Council and a 700-member, 20-language Parliament, the Commission will have a more important role than ever to play in defining and upholding the common European interest. Accordingly, our committee repeats its attachment to a strong, independent, effective, transparent and politically answerable Commission.
To guarantee that it has these qualities, we insist on five points. One: the spirit of good governance must not be confined to the Commission's management tasks. It must also underpin its function of proposing legislation, for instance by devising an internal procedure which will ensure that the subsidiarity principle is respected and by keeping a chronological record of procedures in order to reduce excessive delays in the preparation of documents. Second important point: the Commission is the only institution that can coordinate all the activities relating to the preparation and follow-up of European decisions. Where it does not do so, the results are felt, as we have seen, especially in the second and third pillars. So we call on the Member States to give the Commission the main role in the preparation for and follow-up to meetings of the European Council and of the Council of Ministers in all its forms, which can be done without formally modifying the institutions.
On the other hand, it is not up to the Commission itself to manage the implementation of the European policies or of the corresponding appropriations. The White Paper points out that at present about half the Commission staff is assigned to management tasks. That is too few if we consider that the Commission should manage itself. It is far too many if we think it should offload most of these management tasks, which is our view. Decentralisation must be the rule, in favour of the national administrations or external agencies.
Regarding these agencies, the three institutions should take the deliberations on governance as an opportunity to establish a common doctrine on what is called externalisation. The establishment of independent agencies is justified whenever a scientific or technical opinion is required or decentralised management seems better. That was the case, for example, with the European Drugs Monitoring Centre. It will be the case tomorrow for food security or air safety, but provided we avoid any dismembering of the Commission's political responsibility and ensure that the latter has the legal means to account to Parliament and the Council for the way in which the agencies perform their tasks.
Lastly, it is also time to look at the Union's external representation. We discussed that during this afternoon's debate on the common foreign policy. Here too we have reached the borderline between what aspects come under good governance and what may justify measures of institutional reform, questions that were raised by Commissioner Patten. The Committee on Constitutional Affairs calls for an overall study into the problem of the Union's external representation both in dealing with third countries in international negotiations and in international bodies, and to consider the establishment of a common diplomatic service. The debate on governance is thus launched. We will continue it in spring on the basis of the Nice conclusions and the new Commission proposals.
Mr President, Commissioners, ladies and gentlemen, we would like to begin by thanking Mrs Guy-Quint in particular for seeking consensus throughout the process of drawing up her report.
As the Committee on Budgets we consider that the establishment of the budget by activities causes us problems because of the lack of visibility of expenditure and our desire to strengthen the powers of the European Parliament as a budgetary authority. We have just come from a budgetary negotiation with the Council, as Mrs Guy-Quint is well aware, where the hardest thing has been to determine in a clearer and more precise way what the limits of budgetary power are for one party or another.
The Committee on Budgets considers that Parliament must not lose its control over the allocation of administrative appropriations. Our fears are not greatly allayed by the fact that, when the establishment of the budget by activities is over, category 5 of the financial perspectives will disappear. We are not speaking against these consequences, but in favour of safeguarding the budgetary powers of this Parliament. Therefore, any tendency of the Commission reform to covertly remove from Parliament this ability to control administrative expenditure would create interinstitutional problems in the short term. However, an approach that safeguards Parliament' s powers of control and decision-making with regard to expenditure in the current category 5 will guarantee that the Commission reform will be negotiated with no further problems.
With regard to the TAOs and the transitional period for their dismantling, my Group insists that the Commission should make the greatest possible effort to limit that transitional period. We therefore ask the Commissioner: can the Commission guarantee a truly limited transitional period?
Finally, we must deal with the thorny issue of the proposal on early retirement. We are awaiting a three-way dialogue to define this question, amongst others, before the final approval of the 2001 budget. My group does not reject the idea of this proposal on early retirement being obligatory. We believe that the lack of definition of the current proposal could create more problems than advantages and we have already received some indications of concern from various officials. Nevertheless, we will give the Commission our vote of confidence so that it can give as much detail as possible about the scope of its proposal.
During the coming three-way dialogue, we hope to receive good news on many issues, including this one, as well as the lifting of the reserve in the category of new posts. This would clearly indicate this Parliament' s goodwill in relation to moving ahead with this reform with the Commission.
Mr President, today is an important day for Commission reform. Well, that is how I was going to begin but looking around the room I am beginning to doubt my own words. It is indicative of the way Parliament works that we are still not used to putting the items where we really have a big input at the top of our agenda and instead first debate those issues where Parliament does not have a formal say.
(Applause from Mr Kinnock) Six months after the Commission set out its plans in a White Paper, Parliament is ready to give its opinion. I would also like to congratulate the rapporteurs. They did an excellent job under difficult conditions. Admittedly, we created the difficult conditions ourselves, but they were difficult conditions nonetheless. On matters as important as this one it is important that Parliament speaks with one voice. I believe that is what tomorrow' s vote will demonstrate we are doing. I would like to extend my particular thanks to Mr Pomés Ruiz who drew up the report for the Committee on Budgetary Control. He demonstrated great willingness to take on board the views of his fellow members of the committee. The result of this exercise is a strong set of reports which will receive the near-unanimous endorsement of the House tomorrow. So I think the Commission had better take them seriously.
It is also an important day for Commission reform because the Commission today adopted a number of proposals which I believe will be the key to restoring the confidence of the people of Europe in our institutions. First, the Commission has accepted the need for rules to protect whistle-blowers. The crisis which led to the Commission' s resignation last year demonstrated the absence of adequate provisions for dealing with genuine, honest complaints put forward by hard-working officials. While we may continue to differ over the role played by Mr Van Buitenen it is clear that he should never have been punished for following his conscience.
Second, the Commission proposes to overhaul the disciplinary procedure. This is long overdue. The Commission has now decided to accept the recommendations by the Committee of Independent Experts that the disciplinary board should be headed by an independent chair. This will greatly enhance, and will be seen to enhance, the fairness and accuracy of the disciplinary process.
Third, the Commission has adopted a proposal for an advisory group on standards in public life to be set up by inter-institutional agreement. This is also in line with the proposals made by the independent experts, and one which was strongly endorsed by Parliament in its resolution of 19 January of this year. The report by Mr Pomés Ruiz sets out Parliament' s position on this issue in greater detail. I am happy to see that the Commission' s proposal appears to be consistent with the position we are due to adopt tomorrow.
But important challenges still lie ahead. The overhaul of the system of financial management and control has only just begun and while I do not share the pessimistic view just expressed by my EPP colleague I do think there is a lot of work left to be done. The de-centralisation of financial control to DGs is an important step but it will only work if staff are properly trained, if sufficient resources are available, and if the responsibility of line managers is properly enforced. In this context two aspects of the process are of particular concern to us. First, the Commission has not yet taken up our suggestion to set up an external chamber for financial discipline. The Commission may have perfectly good reasons for not doing so, but we would like to know what they are. Second, the setting up of a financial irregularities help-desk or panel as proposed in the White Paper is acceptable to my group only if it can be shown that such a help-desk will in no way undermine the ability of OLAF to do its work.
After one and a half years of discussion and preparation the Commission is now putting its money where its mouth is. The reform process is on track and being implemented as the Commission' s progress reports have shown. The only danger in my view right now is that we become complacent and that we give in to the forces of conservatism. They are everywhere: in Parliament, in the Council, in the Commission. I therefore call on the Commission to redouble its efforts and to make sure that in two years' time, we have the first results that will show the people of Europe that the Commission is working again.
Mr President, firstly, I would like to thank the four rapporteurs for their excellent work. Improving EU administration is one of most important reforms of this parliamentary term. The main objective of the reform of the Commission must be a reduction in bureaucracy, increased efficiency and an end to financial confusion. This means simplifying ways of working, devolving power downwards, and a better definition of the power of decision. The key to reform is to increase and emphasise the importance of personal responsibility. People in positions of responsibility within the institutions must bear both the legal and financial responsibility for their decisions. Emphasising the importance of personal responsibility requires, among other things, the swift reform of Staff Regulations.
The reform will require activity-based budgeting. The managers of units and institutions must be given a certain amount of leeway in administration. Attention should be mainly focused on results, rather than working practice. Only then can the resources that are available be allocated most effectively. An institution and its directors must have clear scope for the best possible administrative practices. Bearing responsibility will mean ending the advance monitoring of financing. If there is more than one decision-maker, nobody clearly bears the responsibility.
Administrative reform is particularly necessary to improve financial transactions in the European Union. The same practice needs to be followed in the payment of EU bills as in the outside world. The current three-month term is too long, let alone the fact that many payments are delayed for more than a year. That is a shameful state of affairs when we consider that the EU itself is a champion of modernised business practice. My group firmly supports administrative reform.
Mr President, my group, the Greens/European Free Alliance, also support the reform of the Commission as set out in the White Paper, and we urge its speedy implementation. Time and again in today's debate on Nice, we heard that the EU is facing enormous challenges and that the enlargement of the EU to an eventual total of 27 or more Member States will test the resilience of the European institutions. At the same time, however, the prestige of the European institutions has sunk to a new low in the eyes of the public, beset as they are between a lack of confidence on the one hand and the pressure generated by a growing number of problems on the other; by way of example, I need only name three of the most pressing problems at the present time - the oil crisis, climate change and BSE.
We urgently need reform of the institutions, the sort of reform that will rebuild confidence and enable the Union to act more effectively. We need legitimacy, which is born of greater efficiency, activity-based management, the creation of a culture of accountability, greater transparency, user-friendly administrative services and decentralisation. We can only endorse these aims that the Commission has set itself. We do fear, however, that the required degree of courage is still lacking in certain areas. Let me take the example of transparency. The Commission made great promises about transparency when it took office. Sadly, the reality of the situation is quite different, as is shown by the framework agreement with Parliament and the rules on access to information. We can see that some ground still needs to be made up here, and we hope that the Commission will take a bolder approach to the transparency problem.
As for disciplinary procedures, pledges have been made here too, but no clear rules have been formulated so far, nor have we seen or heard any clear statements as to how such rules would be enforced, nor has the question of external agencies been conclusively resolved. We are hoping for an unequivocal statement on this at an early date. With regard to 'whistle-blowers', I should like to subscribe to Mr van Hulten's earlier remarks. On this matter too, we should have welcomed a less diffident approach from the Commission and greater courage on its part to address this problem openly, because whistle-blowers, of course, contributed in no small measure to the fact that reform process was finally set in motion.
The implementation of the budget is another area in which the Commission - and Parliament too, for that matter - must consider in future what to do about the problem of backlogs, how to ensure that we start to address the question of budgetary commitments in the implementation of new programmes too, so that we do not always have this huge discrepancy between commitments and payments. In the domain of personnel too, we in the Group of the Greens/European Free Alliance - of all groups - had imagined that Parliament might have been more accommodating towards the Commission. Indeed, we believe that the establishment of new posts has been very tentative; given the current tasks of the Commission and the forthcoming eastward enlargement, there will certainly be a need to increase the rate of staff recruitment in future.
But, as I have said, there has been a regrettable lack of support from Parliament. The European Parliament needs to take a good look at itself here too. In general, we consider the basic approach taken in the White Paper to be right and proper, and we hope that the Commission has staying power and further reserves of courage on which it can draw in the course of the implementation process.
Mr President, despite the effort made by the rapporteurs to support the Commission's work, the fact remains that a coherent, global response aimed at producing a governing policy in addition to merely improving the institution's administration system has not yet been given to the recommendations of the Committee of Independent Experts. We take note of the fact that the Commission has endeavoured to introduce progressively a new budgetary nomenclature, but we would like to know when this process will be completed. I would just like to point out that, according to the experts, under the current budgetary nomenclature most of the subsidies are in fact disguised contracts, which the Commission refuses to treat as such because transparency is ensured even less effectively by subsidies than by contracts.
I will not dwell on the recruitment procedures. The fact remains that the secrecy veiling these procedures is still incomprehensible. As far as we are concerned, the only reform possible was put forward by the Socialist Group when it tabled 3 amendments to the Bösch report, which we discussed during the last part-session.
I will close by touching on the commitology. According to the Committee of Independent Experts, the committees of the representatives of the Member States tend in practice to become a mechanism through which national interests are represented in the implementation of Community policies, sometimes to the point where they become a forum for dividing up the booty of Community funds. In our opinion, on this issue, the Commission sees nothing, hears nothing and sometimes speaks in a whisper if at all. With regard to the Commission reform, we feel that the disparity between declared goals and accomplished facts is clear.
Mr President, in his letter to the Romans, the apostle Paul exhorts his readers to allow themselves to be transformed by the renewing of their minds. This process of transformation is necessary to be able to truly serve God and cannot be enforced by rules. Although the reform of the Commission is not to be compared with Paul' s message, this Biblical precept contains an important lesson for the Commission: rules cannot enforce true obedience.
Commissioner Kinnock is trying, by changing and improving the rules, to give the Commission officials an enhanced sense of responsibility. As sound as the intention behind the rules may be, ultimately it all revolves around the implementation of these rules. The new rules must therefore be tested as to their feasibility. At the deepest level, this reform process is about a change of attitude and behaviour on the part of the Commission and its officials.
This change of attitude should find expression in openness of government. The reform plans still leave a lot to be desired on that score. The proposed advisory service for financial irregularities will not only undermine OLAF' s openness, but also its work.
In view of its limited budget, the Commission will have to make choices in its task package. We must choose between deepening or enlarging the Union. The years to come will be dominated by the issue of enlargement. It is therefore astounding that the rapporteurs Mrs Guy-Quint and Mr Pomés Ruiz completely pass over this and merely regard the reform process as a means of achieving European political integration. I believe that the reform of the Commission should be seen in the context of enlargement, and that is what it must be guided by.
Mr President, ladies and gentlemen, with the plan to reform the Commission, we are progressing towards the new European institutions: new in that changes were made to the old institutions following the problems which arose during past management and on the basis of the lengthy, exhaustive and in many places complex report of the independent experts. As in the case of anything new which changes established situations, care and precision are clearly necessary. Those with legislative responsibility cannot, and must not, let themselves be influenced by emotion and must not accept proposals in toto which, although the product of brilliant minds, do not follow the principle of representativeness. The experts, as such, are specialists, but the legislator cannot be either their obedient servant or another expert: he must hear, consult, reflect and then produce on his own initiative, or else he may as well give up politics and leave law-making to the experts.
We would point out that part of the reform, which was unwisely adopted in September last year in line with the experts' proposal, was then rejected by the Court of Justice. The entire structure of the Commission, which is a fundamental institutional body of the Union's current system, implements European Union policy as willed by Parliament and the Council. Parliament must succeed in reforming the appropriate and necessary parts of the Commission without undue influence from outside, in order indeed to guarantee efficiency and transparency but also to make those who work there more aware of themselves, of what they are, of what they do and for whom they work.
As I see it, there is no structure of greater importance or substance in the world: 15 nations, soon to become 20 or more, an entire continent; the most industrialised part of the globe thrives in the Union and, therefore, in the Commission through its structures. The officials working in the Commission and Parliament must be top quality, aware of this and paid accordingly. They must work but they must also receive all the guarantees and prerogatives appropriate to their job. They must be accountable but not subjected to humiliation. If we give due recognition to those who have to be good, hard workers in order to be here, we will achieve excellent institutions. Otherwise, everything will regress and the same problems may well arise as in the past, those very problems which have prompted us to carry out these reforms.
Mr President, can I start off by acknowledging Mr Harbour and the work he has put in to his report. Like Mr Van Hulten I commend the way he worked with other people and was prepared to take on ideas and submissions from other political groups. At the same time I thank the Commission and its staff for their support and assistance. The Harbour report is really only the broad framework, it is basically the bones. There is still a lot to be done, and I believe that Parliament cannot rest on its laurels. We have already heard that the Commissioner earlier today launched a series of papers on individual aspects of the report. Parliament, I understand, will not officially be considering these. This is a mistake. For what happens in staff reform in the Commission will ultimately have repercussions for the Parliament and we should not forget that.
I would like to pick up on the some 26 amendments which have been made to the Harbour report. As you would expect we are supporting Amendments Nos 1 to 6, submitted by the PSE. We shall however be withdrawing Amendment No 6 and asking for a split vote on the latter part of Amendment No 15 as we do not believe the current system within the ECB lends itself to this situation. We would ask that Amendments Nos 20 and 23 be taken as additions, as in Paragraph 10 it would be utter folly to delete the involvement in drawing up the job goals and the personnel development role of the appraisal system. Amendment No 23 looks like it was an afterthought and while we are not against it, it should not replace the existing Paragraph 22. We are supporting Amendments Nos 13, 14, 16 and 9 submitted by the PPE. We are opposing the rest of the amendments as they either add nothing to the report or basically take us off into flights of fantasy.
I would like to say something quickly about change. Change is never easy. Many people are resistant to change because of the fear of taking that step into the unknown. Can I say that as someone who has been an employee of an organisation which downsized without any consultation with the existing staff, I envy the Commission staff. Can I also say as someone who has been of another organisation who went through a downsizing and was made redundant, I am more than envious of the Commission staff and the way they are working and the Commissioner working with them. It is not easy being made redundant. I wish I had been offered the chance of retraining for another job within that organisation.
I want initially to pay credit to Mr Harbour. I recall what he said about the long gestation period of this work and I would encourage the Commission not to feel that the timetable is an indefinite one. There has been a vacuum and I would encourage the Commission to feel that its restored sense of self-confidence is important to us here in the Parliament and more importantly to the peoples of Europe.
Could I now draw attention to what Mr Lamassoure said in his explanatory statement about the institutional role of the Commission and particularly the political initiative. I do not often agree with my colleague Mr Van Dam who sits with me on the Estonian delegation. But he said two things I do accept, one that an attitudinal change was necessary and two, that enlargement is a key factor in the future success of the Commission. Mr Lamassoure says on enlargement that the Commission, as regards the accession process, is expected to propose a comprehensive strategy reflecting the Union's interest in its political timetable - not just an assessment regarding the suitability of each applicant country.
When I was previously in this Parliament, the President of the Commission was Jacques Delors and he worked alongside Commissioner Brittan and before him Commissioner Cockfield. They did not wait for ideas to be handed down from the Council of Ministers. They themselves devised the single market programme. They worked hand-in-hand with the Parliament throughout. They promoted the scheme and they achieved it. There was a sense of great self-confidence and harmony between the institutions. I would simply say to Commissioner Kinnock, and I am sure he needs no encouragement in this, that it is not just a question of management or technical detail, it is a question of personnel and belief in what you are doing and belief that the Parliament will work alongside the Commission. We must have a goal. That goal is enlargement and it is extremely difficult to achieve but we look to the Commission to be the driving force and we want to work alongside it.
Mr President, all administrations need to be reviewed periodically and to be modified and brought up to date. Consequently, our Group supports the Commission' s proposals - the White Paper - promoted by Commissioner Kinnock. Mr Harbour' s report views these proposals positively and we also support that report, which has been approved by the Committee on Legal Affairs and the Internal Market.
However, while doing so, the Socialist Group considers that the current functioning of the Community' s public administration is reasonably efficient. We must remember that the crisis in the Commission was not caused by any failing in the Community' s administration but by political problems which had little to do with the functioning of the administration, and any desire to link the crisis in the Commission with the malfunctioning of its administration would be arbitrary.
We must bear in mind that the Community administration is based on certain principles, which are well established in continental administration, such as the principle of a job for life and stable employment. These principles were established after a previous period in which public appointments resulted from the distribution of influences, from the system of cherry picking and string pulling. In light of this, the system of stable public administration offered a guarantee that political changes would not affect the functioning of the administration. In some countries, such as Spain, where our political life has been through tempestuous times, the administration, at least, has been a guarantee of stability. Therefore, while recognising that it is necessary to modernise the administration, our concern is to guarantee those fundamental principles of Community administration, which is currently occupied by extremely competent officials, who, often at great personal sacrifice, have to move home in order to set up in Brussels and who receive remuneration which is appropriate to the efforts that this entails.
We feel sure that the Commission will continue to present concrete proposals. We believe that we will have the opportunity to express our opinions on them and that throughout this time we will be able to help the Commission in developing the Community civil service. However, we feel that we ought to respect two fundamental principles; one, the recognition of situations that are recognised in law; the so-called acquired rights of officials and secondly, the principle of stability, of guarantee, and even the right to union membership, the right to the defence, by officials, of their post, their career and even their professional prestige. With this consideration, we urge the Commission and Mr Kinnock to move ahead with their efforts at reform.
Mr President, Commissioners, ladies and gentlemen, we are monitoring this reform with justifiably high expectations. I regret the fact that it took the resignation of the Commission in March 1999, due to dubious practices and maladministration, to initiate this reform. The European public' s confidence was shaken and it is much more difficult to regain this now. The Commission' s problems in implementing various programmes are clear to see. Delays in payment are mounting up and the bureaucratic obstacles are well known. The Commission' s new duties have multiplied, the complexity and the slowness of its procedures have grown worse and its structures, methods and formal constraints have not changed. We are all familiar with the consequences of this situation and it has tested the dedication and skill of the many people working in the Commission and in its administration.
It is crucial that the Commission makes the best use of existing human resources and promotes new recruitment. This is not enough, however, to improve the implementation of actions and of available appropriations. We hope to see a thorough reorganisation of structures and working methods, and clarification of the distribution of powers between Parliament, the Council and the Commission is essential. The first two institutions are responsible for defining policies and priorities and making financial resources available. The Commission is responsible for ensuring that all the conditions are met in order to implement the financial management of Community programmes.
With regard to this last aspect, the executive role of the Commission must be strengthened, above all, by a reform of commitology. Let us be clear on this matter: if, under the terms of Article 274 of the Treaty, the Commission alone is responsible for implementing the budget, then some interventions by Member States through management and regulatory committees, which have basically been put forward to express national interests, must be seen as hampering the Commission's ability to manage efficiently. This is what also needs to be changed in the procedure known as commitology. I am sure of the success of this reform and therefore congratulate the four rapporteurs, especially Mrs Guy­Quint, whose work I have followed most closely.
Mr President, the resignation of the Commission in the spring of 1999 was in fact the dénouement of a much more deep-seated problem within the European Commission, namely vague working structures that resulted in a lack of political accountability, fragmented policy priorities and unsatisfactory results.
Commissioner Kinnock' s White Paper offers a solution to these problems but also goes much further in that the reform proposals are founded on the basic principles of a modern European public service. The people of Europe should be the main concern of a service of this kind, and for their part, they simply expect to see results and appropriate action when their interests are at issue. Issues such as the BSE crisis, oil prices, and the greenhouse effect have a distinctly European dimension. So the Commission has an important task to fulfil in this respect. It will only be possible to achieve results for the citizens if the Commission is able to act swiftly and transparently, and be accountable to this public service, among other things. So this is what the goal of the reforms taking place within the Commission must be.
We have all seen how the culture of fear has rather paralysed - totally paralysed I might say - the decision-making processes within the Commission, and by that I also mean the departments and the officials. The field of external relations, for example, exemplifies the major problems that the Commission is unfortunately still struggling with. Many thousands of project applications have been awaiting assessment for over a year now. Letters and requests for information as to the state of play are either dealt with half-heartedly or not at all.
Situations of this kind have severely eroded the confidence of the citizens and organisations concerned. That being the case, Commissioner Kinnock' s proposed transition to efficiency and supervised management and budget deserves all the support it can get. The Commission could then concentrate on its core tasks and dramatically improve its efficiency. At the same time, the package of reform proposals could break through this culture of fear, restoring the officials' faith in themselves as an organisation, because there are a lot of good people there.
The European Parliament could then judge the Commission on its results, with the political priorities established by Parliament and the Council, but also, in fact, the emphasis on service provision for the people of the EU, forming the all-important framework for assessment.
It is essential to quickly win back the credibility of the European public service in the eyes of the public. This cannot be achieved by over-emphasising the word 'internal' in the reforms. The public must also be able to feel that the Commission is truly accessible and transparent.
The White Paper on European governance that came out recently, contains a whole host of worthwhile initiatives to this end, but there is still a great deal to be done in other areas. I have in mind the people' s access to documents, an issue that we have yet to be satisfied on. Now is the time to close the chapter on fraud, bureaucracy and the fall of the Commission once and for all. Let us open a new book on a modern European public service that fulfils its constitutional role in the proper manner, is ready for the forthcoming enlargement and lastly, which embraces service provision for the European public as its new mission statement.
Commissioner Kinnock and President Prodi will receive the full support of the socialist group, which also means that we will keep an ever-watchful eye on the results and criteria outlined so eloquently in the White Paper.
Mr President, Commissioner, ladies and gentlemen, I am going to be very brief, but first I would like to congratulate all the rapporteurs. The basic consensus with which they have worked is something to be greatly welcomed and is very encouraging.
The debate, as we have seen, is not so much about the principles, objectives and timeliness of the reform as about the procedures, pace, timetable, and possible shortcomings or unwanted consequences of its implementation. This is a necessary reform because at the root of it was a real political crisis, not just the normal self-criticism which occurs in the course of an administration that has been in action for several decades.
However, what we are dealing with here is not a political reform with administrative consequences but an administrative reform with political consequences. We are therefore dealing with one of those challenges that are occasionally faced by politicians who must find the best way to safeguard the governability of institutions, as well as the best way to provide the citizens with a good administration.
The success of the reform will be a success for all of us and we all have a great deal at stake here. This being the case, it seems to me not only appropriate but also necessary to explore all the possibilities offered by interinstitutional dialogue. This dialogue must open up the basic legislative framework of Community finances to the codecision procedure. This dialogue must allow the establishment of common mechanisms in human resources policies. It must yield fruit in terms of multiannual budgetary agreements, within the framework of the Financial Perspectives and, finally, it must allow us to work jointly on the monitoring and control of the reform.
Ladies and gentlemen, I believe that the European public is not so much interested in our plans, in the sense of the material design of the reform, as in the intentions, that is to say, its objectives and consequences. The public is going to judge us according to the degree of transparency, closeness in the decision-making responsibilities, coherence in the distribution of responsibilities, and according to the efficiency which is finally achieved.
I was reflecting on the very good point, amongst others, that Mr van Hulten made earlier on, seeking the explanation for the fact that the House, including myself, had the delight of listening to a lengthy foreign affairs debate earlier on.
The difference between the time given to that debate and the time given to this debate and the occasion on which they took place, I would point out to Mr van Hulten, is very simple to understand. For the European Parliament, foreign affairs is a vital and interesting matter, and I completely agree that, having had a lifetime's interest myself in these issues, that is a proper explanation. For the European Parliament, reform is a vital matter on which it has decisive effect as a budgetary authority and as a legislature. That explains in politics why foreign affairs gets two hours and comes first and reform gets one hour and comes second. The more power you have over an issue, the later it comes in the night.
Mr President, I am very grateful to you for the opportunity of this debate to respond to the excellent work of Parliament's four rapporteurs, the four musketeers, on the Commission's Reform White Paper. It is also appropriate for me to provide an up-to-date picture of the latest progress with the implementation of our strategy for applying modernising changes and for preparing the further improvements, which we outlined in our strategy eight months ago. I am very pleased that my colleague, Michaele Schreyer has been able to join us and naturally she will respond on the parts of the reports that relate particularly to her budget portfolio.
I would like to begin by reporting to the House that this morning's meeting of the College as Mr Van Hulten said earlier, adopted a proposal for an interinstitutional agreement establishing an advisory group on standards in public life, as outlined in Action 1 of the White Paper action programme. It adopted a preliminary strategy for decentralisation and simplification of decision-making procedures - something which eventually will lead to substantial increases in Commission productivity and reducing those strata of bureaucracy that everybody rightly talks about.
The College also agreed today substantial proposals relating to the reform of human resources policy. Those human resources policy documents relate to discipline, to whistle-blowing and to equal opportunities. They will be the formal basis for the legally required consultation between the Commission, its staff and staff representatives, which of course will take place over the coming months.
Our approach on disciplinary procedure proposes several necessary changes, including the improvement and restructuring of the investigative phase of disciplinary proceedings, which would be handled by a specialist service. They include: making the disciplinary board a permanent and more professional body, chaired by a qualified specialist from outside the Commission; improving the provisions governing the justified suspension of officials, including those being prosecuted in criminal cases in national courts; consolidating the vital coordination between the Commission and OLAF whilst not compromising the essential independence of OLAF; refining the list of possible sanctions to relate them better to any proven contravention of staff regulations. All these proposals are focused on enabling the Commission and the other European institutions, including Parliament, to improve the professionalism, the consistency and the reasonable speed of disciplinary procedures and to do so without loss of fairness or rights of the accused.
The document on whistle-blowing proposes a system that compares well with the best existing practices in Member States. It proposes the integration of the existing OLAF regulation reporting obligation into the body of the Staff Regulations. It sets out the rights of career protection for whistle-blowers who report genuine concerns in a responsible way. It establishes safeguards against frivolous or malicious reporting. It emphasises the responsibility for those receiving reports of possible wrong-doing to act promptly, seriously and effectively. It defines many clear procedures in several channels for reporting alleged wrong-doing inside and outside an official's employing institution.
In addition in the right to report to OLAF and to the hierarchy of his or her own institution, an official will also be entitled to report suspicions and evidence to the Presidents of the Council or this Parliament or the Commission or the Court of Auditors or the Ombudsman.
The provision of external channels will be a major and progressive change, which I am certain will work to the benefit of the institutions and their staff, the European Union and, of course, the public interest.
Finally, our equal opportunities document presents specific policy proposals to ensure equality of employment opportunity, so that the evident inequalities, which have been endured by women, by people from ethnic minorities and people with disabilities, can be addressed effectively without compromising standards of merit. In these documents we have again sought to take examples from best practices in Member States.
To save time and to recognise portfolio relevance, I hope that the House will accept that it is best at this juncture to leave the salient issues raised in Madame Guy-Quint' s very thorough and very constructive report from the Budget Committee and also the financial management issues highlighted in the equally productive report by Mr Pomés Ruiz to my colleague Commissioner Schreyer.
With more time, naturally, I would be very happy to address the matters raised, and I am sure that there will be other opportunities. For now, however, I will focus on just one of Mr Pomés Ruiz's points, one raised by other honourable Members in this debate, namely his question of why the Commission has not acted on the proposal made in a number of Budgetary Control Committee reports that there should be a separate chamber for disciplinary hearings for budgetary irregularities, either within the Court of Auditors or in the Court of Justice. I think Mr Van Hulten made the point in the course of the debate again.
It is a fair question and there are basically two reasons for not taking up proposals that the Commission should have recourse to such external institutions. First, the Committee of Independent Experts stipulated, in my view rightly, that any such body should be an internal one, not least because the Treaties attribute very specific roles to the other two institutions in controlling the financial implications and the legality of the Commission's disciplinary decisions. It would create untenable conflicts of interest, not to say some constitutional gymnastics, if either Court were to be directly involved in the Commission's internal procedures. In addition, such changes would obviously only be possible with amendment to the Treaties. Secondly, in practical terms, dividing a disciplinary case up into its financial aspects and its other aspects of conduct, with these matters being heard in different institutions, would have the very undesirable effect of considerably lengthening the disciplinary procedure.
I hope that the House will agree that these reasons are sound, as the document on discipline this morning shows. In most Member States and in all international organisations, the institution itself is responsible for disciplining its staff. We strongly believe that should remain the case in all the European Union institutions.
Turning now to the governments and human resources issues of the reports from Mr Lamassoure and Mr Harbour, I regret greatly that time does not permit me on this occasion to make the detailed response, which these reports merit. Suffice it to say at this juncture that I very much welcome both these reports.
I thank Mr Harbour for the very positive and thoughtful approach that he and his committee have taken to the complex issues of the modernisation of human resources policy, both in the Commission and in the other European institutions. The report has given us additional and extremely useful bases for discussion in many of the relevant areas and the opportunity which was provided by the public hearing on human resources policy organised by Mr Harbour offered practices and perceptions from the public and private sectors which were all extremely instructive.
I would like to extend my thanks to Mr Lamassoure for his constructive insights and his constructive remarks on the constitutional context in which the current reform is being pursued. He rightly draws attention to the broad issues and argues that it would have been valuable if the forthcoming governance White Paper could have preceded the proposals for administrative reform. Ideally, of course, he is absolutely right. I know, however, that he and other honourable Members understand that the political priority and the urgency necessarily given to the reform agenda meant that any delay in pursuing that agenda would not have been feasible or acceptable. I am sure, however, that the analysis and the principles that will be set out in the Governance Paper next year will directly inform us, as we complete the design and begin the full implementation of reform and modernising changes over the next two years.
I express my gratitude to all honourable Members for their hard and thoughtful work on the reform issues undertaken over recent months. I also thank them for the quality of the further contributions made in the course of tonight's debate and I am naturally glad to be able to say, with justification, that the hope that I expressed last year that the Commission and this Parliament would sustain an alliance for reform is proving to be absolutely realistic. I thank the House for that too and for your patience this evening.
Thank you very much, Mr Vice-President. I am sure that Parliament will give you the opportunity to go into greater depth on another occasion, since this reform is not going to end with the first vote tomorrow. I am therefore sure that we will have the pleasure of hearing you in the future.
Mrs Schreyer has the floor to supplement the Commission' s report.
Mr President, ladies and gentlemen, the reform of the Commission is a root-and-branch reform process. That is evident from the White Paper, and I believe it is also very plainly evident from the parliamentary reports. The main focal point of the reform is the effort to improve financial management. This is not a matter of localised fine-tuning; no, the changes in this area are profound and substantive. The best news is that major building blocks of the reform process are already in place. They not only exist on paper but have also been implemented in practice. Some building blocks are being chiselled out, while others still have to be approved in formal decisions of Parliament and the Council prior to implementation.
Allow me to deal now with important points from the reports by Mrs Guy-Quint and Mr Pomés Ruiz which relate directly to the budget process, namely the drafting of the budget and its implementation. Both of these subjects are examined in the new version of the Financial Regulation. The recast Financial Regulation is at the heart of the reform process. The main aims of the new version are simplification, greater transparency and reinforcement of budgetary principles; in concrete terms, this means fewer exceptions to the rules, fewer incomprehensible special regimes and more efficient and effective budgetary procedures.
An entirely new feature of the Financial Regulation is the inclusion of rules such as those on the awarding of contracts and on financial aid. In other words, the rules governing everyday budgetary operations have become clearer and will be easier to administer, which - as is our hope and our aim - will cut future error rates.
Mrs Guy-Quint, in your report you referred to many points in the new version of the Financial Regulation, but you also expressed concern that activity-based budgeting might deprive Parliament of information. I believe I can allay this concern. The idea underlying activity-based budgeting is actually to make it clear in the budget how much money is available for operational and necessary administrative expenditure in each policy area. We want to indicate the cost of each policy, and you are right in saying that this does not in itself suffice for a cost-benefit analysis, but it does provide a general review of the funds available for a given policy area, and that is an innovation in the budget of the European Union.
The abolition of the present division of the budget into administrative and operating appropriations is the logical consequence of this new approach, but it does not mean that staff and administration costs are no longer identifiable, no longer separately labelled. On the contrary, it goes without saying that they will continue to be shown in specific budget lines; they will simply be assigned to the appropriate area of political activity and will no longer lurk anonymously somewhere inside a general administrative budget for the Commission.
This activity-related approach is designed to harmonise resources more closely with political priorities. It is an instrument with which expenditure can be more accurately estimated and recorded, and it is also a straightforward management tool which can channel managerial activity in a more focused manner on the basis of priorities. It was, after all, one of the main concerns of this very Parliament that political priorities should be made more clearly identifiable. So once again transparency is the aim, and I believe we shall achieve that aim.
Let me say briefly, Mr Garriga Polledo, that the categories used in the Financial Regulation have been retained. The Regulation is a financial-planning instrument, and as such it has also been retained. Incidentally, I am delighted to note, Mrs Guy-Quint, that you are a specialist in this field who can be relied upon to debate the recast Financial Regulation in Parliament with competence and no doubt with passion too.
I should like to deal with a point on which Mr Pomés Ruiz laid special emphasis in his report, namely the issue of payment targets. You were right, Mr Pomés Ruiz, to emphasise this point so strongly. Last year, only about two thirds of payments were made within the 60-day limit, and I agree with your criticism; this is unacceptable. Admittedly, the number of financial transactions has risen rapidly in recent years, but that is no excuse. It must become a matter of course for the Commission to pay invoices within the prescribed time limit, and this is the target the Commission has set itself. How do we intend to achieve it? I shall mention just a few of the many steps we are taking. For example, contract clauses on invoicing will be simplified, and the Commission will make greater use of flat-rate reimbursement. For one thing, it is simply very uneconomical for the Commission if contracts operate in such a way that 20% of expenditure on item X is reimbursable, while 30% of expenditure on item Y is eligible for reimbursement, not to mention the frequent need for vouchers covering minimal items of expenditure to be collected and checked. The instrument of flat-rate reimbursement saves a great deal of time and money.
Another important point is that the date on which the Commission receives an invoice should be clearly specified. For that reason we shall establish a central register in which incoming invoices will be logged, and an entitlement to interest on late payments will be enshrined in the Financial Regulation and in the terms of our contracts. I need hardly add that financial penalties are always a very potent and painful instrument.
On the subject of externalisation, may I briefly point out that the Commission will present a legal basis for this. Moreover, in its letter amending the budget, the Commission also gives a detailed opinion on the question of the technical-assistance offices (TAOs), and I am very pleased to see that the ideas of the Commission and those of Parliament on the future treatment of this question run along the same lines.
Administrative reform is intended to improve the work of the Commission. For this improvement we need good people, good staff, and we need a sufficient number of staff. To that end, the Commission requested additional posts for next year from the budgetary authority, and I am delighted with the decisions that were taken last week in the framework of the conciliation procedure.
With these reforms the Commission is preparing itself to deal more effectively with its current tasks as well as with new tasks in the future, and it is also, of course, a reform process that will equip the Commission to discharge its new responsibilities in the framework of enlargement. We shall naturally make every effort to implement the reforms as quickly as possible, even though there will be occasional criticism that one or other of these reforms still awaits completion. In those situations it is sometimes forgotten that we also operate within a democratic system and that codecision rules have to be respected - and rightly so. The staff of the Commission are also agents of the reform process, so it has to meet with their acceptance too. It also has to be accepted by the other institutions, and in particular it needs the support of the elected representatives of the people. For that support, whether critical or enthusiastic, may I express my sincere thanks to Parliament. I see that we have evidently launched the reform process in good time, because it is not quite five to twelve yet!
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 11.00 a.m.
EU - LDC relations
The next item is the debate on the report (A5-0337/2000) by Mrs Sauquillo Pérez del Arco, on behalf of the Committee on Development and Cooperation, on the effectiveness of relations between the European Union and the developing countries and the impact of reform of the Commission on these relations [2000/2051(INI)].
. (ES) Mr President, although we are approaching twelve o' clock we hope that this final report on development policy - which we are also trying to include within the reform - is not being treated as any less important, despite the fact that it is indeed the last report.
I wish firstly to thank Commissioner Nielson for being here and for putting his commitment to this Parliament before certain other important engagements.
The report by the Committee on Development and Cooperation, for which I am rapporteur, deals with the repercussions of the Commission reform on the effectiveness of relations between the European Union and developing countries. It is an initiative report, because the Commission has not seen fit to consult us in any other more official way, despite the fact that it has done so with regard to other aspects of the reform. At least as important as those which we have just debated is the issue of the RELEX reform, which is the one that will offer the world an idea of the scope of the changes in the Commission.
On the basis of the Commission' s own diagnosis of the ineffectiveness of Community development policy, this report reaches different conclusions on how to remedy it. In our opinion, that is, the opinion of the Socialist Group and that of the whole of the Development Committee, the development policy is an essential policy within the framework of Community external action, which must respond to the problems of today' s world, of which the greatest and most dramatic is underdevelopment.
This is an essential policy whose method of implementation must be modified in order to achieve the objective of eradicating poverty. These are the basic principles that we share with the Commission. Nevertheless, we believe that it has not been correct in its approach to the reform. The Commission maintains a division - albeit a somewhat blurred one - between political responsibility and executive competence, which past experience leads us to believe, will not work very well in practice. We believe that a cosmetic reform makes no sense in these times of profound change.
Commissioner, surely you and your staff have asked yourselves the same questions as I have: Why not unify the cycle of cooperation? Why not allocate the competences for development in the developing countries to the Commissioner with responsibility for that area? It sounds absurd, but in fact what the Commission is proposing is absurd: that you take charge of implementing measures designed by others for certain countries considered to be developing, and of designing and implementing policies for the ACP countries.
Reason and experience lead us in a different direction. Perhaps the direction we propose in this report, which does not question the division of competences in the College of Commissioners, simply applies it. The Commissioner for Development should have competence for development; the Commissioner for External Relations should have competence for political relations, and so on and so forth.
We fear that the origin of the absurdity lies in the internal debate within the Commission regarding who is who. The problem is that the consequences of this will harm the effectiveness of development policy and, what is even more serious, those people who should be benefiting from it. We will see this next year when we are presented with the assessment we are asking for of the results of the reform. The assessment criteria will be the progress made in the eradication of poverty, in the complementarity of Member States' policies, in the degree of coherence between Community policies, in the efficiency of project management, decision making and the simplification of procedures.
These latter aspects particularly effect the NGOs. The NGOs, Commissioner, are one of the pillars of Community cooperation, providing added value for European development policy and great care must therefore be shown in taking them into account. The importance of the large multilateral organisations does not cancel out that of the small NGOs, and I am not going to expand on the role they play in development at local level because we are all aware of it, especially those populations that benefit from their action.
We consider it to be essential that the hitherto fragile dialogue between the Commission and the committee for liaison with development NGOs be consolidated. We wish Commissioner Nielson the greatest success. We ask Commissioner Patten for the greatest generosity for the sake of the effectiveness of development policy, to which we are all committed and whose consequences are immeasurable in political and human terms, in both a positive and a negative sense. We demand from Commissioner Kinnock, who has just left, the greatest transparency in the management of the reform and the necessary efforts in the field of human resources. And we will call all of them to account.
We remind the Member States that there is no place in European construction for temptations to renationalise; on the contrary, it is time to defend the European dimension of this policy by contributing to its rationalisation. Complementarity is one of the key elements for the success of the Community development policy and there should not be theological debate like the one in which subsidiarity has become bogged down.
(The President urged the speaker to bring her speech to a close) Mr President, I will conclude by saying that we are going to approve two amendments and another three will not be approved, as has been discussed in committee.
Mr President, ladies and gentlemen, let me begin by emphasising the quality of Mrs Sauquillo's own-initiative report on the reform of the Commission and its impact on the effectiveness of the European Union's relations with the developing countries.
One of the great merits of this report is that it highlights the crucial need for the European Union and its Member States to conduct a large-scale development policy, which alone can reflect the culture and influence of our continent.
First let me remind you of a few statistics, to avoid any complexes about our current activities. We must say it and repeat it: the European Union and its Member States provide more than half the public development aid. Contrary, therefore, to what is often assumed, the Community is committing itself more and more, in the strict sense of providing European aid. Thirty years ago, it provided 7% of international aid; today the figure is 17%.
In 1990, total external aid from the European Union accounted for EUR 3 billion. Today, ten years later, the figure is nearly EUR 9 billion. Of course this is not enough, but it should at least protect us from caricatures about our poor record of development aid.
Nonetheless, we have to remember one incontrovertible fact. It is that some Member States pursue their own development policies alongside the European policy.
In my view we can improve the global situation if we take a pragmatic approach and try to coordinate the Member States' activities as closely as possible with those of the Community. At that price, I believe, we can achieve complementarity.
In any case, that is in line with the declaration on regional policy of 10 November, an important Council and Commission policy. It introduces a division of labour between the Commission and the Member States, on the basis of their comparative advantages.
In my view, we must beware of two equally dangerous traps: the gradual renationalisation of development aid on the one side, on the other a Utopian vision of the Commission as the sole player in the development aid field. Nevertheless, the reform of the European Commission is moving in the right direction in proposing both more effective action by the Commission and giving more responsibility to the beneficiaries of the development projects. Of course, as some speakers have pointed out, that raises the question of human resources, which have been inadequate until now. I shall not dwell on that point.
Let me conclude by emphasising three amendments I tabled on behalf of the PPE Group, Amendments Nos 1, 2 and 4. The underlying idea is to turn the European Union into an active rather than passive partner in development aid, but also the concern to improve the use of the allocated funds. The PPE Group will vote for Mrs Sauquillo's report, while hoping the amendments it has tabled can be incorporated.
Mr President, one in five people in the world has no access to basic social provisions. Europe is a super power in economic terms and so it is absolutely right that we should be having this discussion subsequent to the debate on the White Paper. It was an excellent idea of Mrs Sauquillo' s to include the part on external relations in the section on internal training, thereby making it an item on the agenda.
We have big problems. The Commissioner has also referred to this in his texts: a huge backlog, lack of objectives, a culture of fear in the departments dealing with payments, and at the same time, far too low a level of project proposals, a great deal of time wasted and little in the way of efficient spending. We want to work towards a culture of greater accountability. We want to see ex-post control. We want to see increased accountability for the public service and we want to see decentralisation. We want to see a European development fund become integral to Parliament. We want clearer objectives.
Parliament foresaw all this in terms of its role in the draft budget for 2001. We will come back to that later because that in itself constitutes a sound framework. We have our doubts about the technical mould in which the reforms are now being cast. We think it is more important to have a clear distribution of political tasks: a Parliament with clear objectives, a Commission with a clear idea of what it wants, a Commissioner - and I fully support Mrs Sauquillo in this - who has hundred per cent responsibility for the whole world when it comes to development policy, and who is given full responsibility for this within the Commission, and also the human resources they need, because without these human resources it is of course absolutely impossible to implement this policy.
To briefly sum up: let us put an end to this culture of fear, also amongst the officials. Let us build trust between our Parliament, the departments and the Commissioner so that Europe can deliver a different kind of message in a world of poverty. Feyenoord was known as the football club of 'deeds, not words' . May the Commissioner take this motto to heart.
Mr President, ladies and gentlemen, I fully support Mrs Sauquillo's report, commending the hard work put in and the contribution it makes to the changes to the Committee on Development and Cooperation. If, as is hoped in the explanatory statement, the reform brings about greater involvement of the European Parliament, we will have to establish a sort of policy which does not merely stop at money or budget headings, which, in practice, take the form of tangible aid to less developed countries. Aid does not just mean donating money but providing practical assistance in times of difficulty or for things which they would not be able to do themselves or without assistance.
Poverty and need are not just the product of economic backwardness and development problems but are often the result of aggression and the exploitation of the weak by the strong, of the selfishness of the capable in the face of the weakness of the marginalised. Before we start to talk about aid to projects, we should try to remove all the existing causes of exploitation, identifying and bringing to justice those who have exploited and abused peoples which are in a state of need. The reformed Commission must establish a project, before dispensing aid, to investigate the causes which have created or contributed to creating a state of discomfort among the poor peoples.
We often talk about cancelling the debt of the less developed countries. The phrase would lead us to believe that it is an act of altruism or great generosity but, when all is said and done, it may be merely an act of justice. The Commission must also ensure that this happens at international level. In this way, quality of life will improve and the gap between the poor, who are becoming increasingly poorer, and the very rich, who are exploiting these situations and becoming increasingly richer, will be lessened.
Mr President, I have today returned from Mozambique where the European Union has been responsible for brilliant humanitarian assistance following the flood disaster, but, once again reconstruction projects, where we have already allocated the money, are delayed while signatures in Brussels are awaited. Reform of external assistance "yes" , sufficient staff numbers to manage projects "yes" , decentralisation to delegations "yes" , increased emphasis on programming, movement to ex post financial assessment, streamlined comitology arrangements "yes" , "yes" , "yes" .
Late at night, when we have to be clear, even blunt and when my esteemed colleague, Mrs Sauquillo Pérez del Arco, has had to use the instrument of an own-initiative report to ensure parliamentary accountability, the Commission should listen when European Parliament says "no" .
First, the emasculation of DG Development will deform not reform external assistance. We want a single development directorate covering policy and implementation, covering trade and aid, covering Asia, Africa and Latin America, when the Commission still proposes to peel off these other policy areas, still proposes a hybrid with programming undertaken separately.
Second, we demand an end to the practice of draining external assistance away from developing countries towards the EU' s own borders in recent years. The reform communication of 16 May does not once mention the word "poverty" nor does the General Affairs Council Resolution of 9 October. We need to ensure the EU lives up to the promises made at the UN summits, that development is paramount, and to do so by guaranteeing a fixed percentage of external assistance to the world' s least developed countries.
Finally, we should understand that Mr Patten' s proposal for aid responsible to a board of Commissioner directors with Mr Nielson as Chief Executive is an unworkable gimmick borrowed from management text books and is fundamentally incompatible with the collegiate structure of the Commission itself. It is precisely because Mr Nielson is loyal to that collegiate responsibility that he will doubtless defend the proposal tonight. So I hope others in the Commission will hear us when we say we have a highly effective development Commissioner. Let us give him the political responsibility to do the job.
Mr President, the latest annual report by the World Bank highlighted certain figures which were both scandalous in their bleakness and a challenge to the developed world. This report told us how, in fact, poverty and under-development continue to gain ground and that a huge number of people are still unable to exercise their inalienable right to live in dignity. Furthermore, there is the fear that the process of economic globalisation will increase the difficulties of the poorest countries and widen the chasm that separates them from the wealthy countries.
Given this situation, there is an inescapable need for greater involvement and greater effectiveness in the fight against poverty and underdevelopment. If the European Union wishes to fully implement its policy of solidarity and finally eradicate poverty and its causes, we must begin to reassess the Union' s actions and the approach it should adopt towards its development aid policy, with a view to improving the effectiveness of those efforts.
That is why Mrs Sauquillo' s report and the proposals contained in it are so timely - and I would also like to congratulate her on her work - because they indicate the direction which the European Union should take in responding to the challenges of the twenty-first century in the field of development cooperation. These proposals have been drawn up on the basis of an assessment of the current situation and take account of the obstacles which hinder progress in this field and discuss, in particular, the reform of the Commission' s services: greater competences for delegations and an increase in human resources devoted to development policy, the allocation of financial resources in accordance with the objectives of Community development policy, the simplification of administrative procedures and - of course - the complementarity and coherence of the Union' s development policies.
Let us hope that the Commission and the Council are receptive to these proposals and that together we can make speedier progress towards the ultimate eradication of poverty, thereby contributing to the creation of a fairer world.
Mr President, when preparing its proposal for reform, the European Commission did not include amongst the people it consulted those of us in this Parliament who deal with the issues of cooperation and development. Therefore, on its own initiative, Parliament' s Committee on Development and Cooperation decided to present the report which we are currently discussing. In this report we advocate the idea that the policy of cooperation for a fairer, more balanced and stable world is not some sort of secondary issue, but that it should be a real priority in European Union policy and that, furthermore, the efforts which we make in pursuit of this objective must be considered to be a substantial part of our project.
Furthermore, however, in Mrs Sauquillo' s report we draw attention to certain measures within the reforms proposed by the Commission, which we consider to be mistaken. For example, they propose an institutional structure in which the body responsible for formulating cooperation policy and the body responsible for implementing that policy are not one and the same. Our Committee shared the view of the rapporteur that the Commissioner for Development should both formulate and implement policy in this area, although these should be coordinated with the other policies dealing with external activities.
What seems to us even more serious in the Commission' s proposal is the territorial separation, which is maintained. It does not seem reasonable that the Commissioner for Development should deal almost exclusively with the ACP countries while relations with Asia, Latin America and the Mediterranean region - which of course are very much cooperation and development issues - should remain in the hands of those responsible for external relations.
. Chairman, this debate is timely as the Commission has in fact taken important steps, new steps in the reform of external relations. It agreed today in the creation of the new office responsible for European cooperation from the identification of activities to implementation. The process of implementing the Commission' s decision of May on reform of external relations is going well.
There are three main elements to the reform: the enhancing of the programming process; the reunification of the management of the project cycle; and the devolution of powers to our delegations, all are making substantial progress.
As regards country programmes, the Commission has adopted a standard framework for country strategy papers. This was discussed during the recent development council and was positively welcomed by all Member States. We now have a harmonised scheme to draft country strategy papers and indicative cooperation programmes in all developing countries. This will put the country concerned at the centre of the process, and it will also provide a basis for close coordination with Member States and other donors involved in that country. This is the tool we have missed in the discussion over many years about how to coordinate better. The clear focus of our action on fighting poverty as part of our overhaul of the policy framework and concentration on a limited number of sectors will be key elements in improving the impact of our cooperation.
Within the Commission, the inter-service quality support group has started work under the chairmanship of the Development DG. It will ensure that strategy papers follow the agreed framework and methodology and I am confident that this group will bring more quality and consistency to our country strategies. This covers the whole geography and it makes also a big improvement as to the consistency with the policy we are backing.
Last but not least, I shall with my colleagues, the external relations Commissioners, very soon submit to the college legislative proposals to modify the rules relating to the legal basis for all external relations instruments and budget lines. This will allow the management committees to focus their work on strategies and not on individual projects.
As regards the reunification of the project cycle, the creation of the new office has now been agreed today formally in the Commission. The office will be responsible for the management of all steps of the project cycle. As from the beginning of next year, 250 officials will be transferred from the Development DG and the External Relations DG to the office and gradually contractual agents will also join the staff of the office while, in parallel, the technical assistance offices will be dismantled. Here also, things have moved quite fast with the help and understanding of the budgetary authority.
Finally, a programme of devolution of powers to the heads of delegations has been set up. In three years, about 120 delegations or officers will see major improvement in their working methods. Together with extended financial powers they will receive upgraded computer systems and telecommunications. Here again the understanding of the budget authority has played a crucial role for funding this major reorganisation of the European External Service. In 2001, for instance, financial responsibilities will be deconcentrated to 22 delegations, 15 more delegations will see their computer facilities upgraded and 40 additional posts of officials will be allocated to external services. The creation of SEM in 1998 was a first step towards improving the speed of delivery of 8 programmes. Even if that reform were clearly insufficient, and this is beyond any discussion today, it did in fact lay the basis for a number of the changes which we are now pushing forward. Simplifying procedures is essential if we are to speed things up. It is also necessary to make sure that programmes can in future be easily managed by our delegations and made more accessible to our partners.
How could we have talked of increasing transparency when we had 46 different tendering procedures? How could we expect the delegation official to move from Morocco to Mauritania or from Botswana to South Africa when the procedures of each programme and the relevant financial management systems had to be learned from scratch? So simplifications are very necessary.
The resolution is quite correct in identifying as problems the unclear and divided responsibilities within the totality of the cooperation cycle and the problems we have had. Moreover the creation of SEM provided no solution to the continuing mismatch between 8 voluminous administrative resources. The resolution supports a reform going further in one respect than agreed today by the Commission. It favours not just the reunification of the project cycle but of the whole cooperation cycle, including programming which now remains with the DG Development and DG Relex. On this point, I can only say that the reform is a dynamic process. The quality support group will enable a more deliberate and better-managed handover from the programming part of the total activity to the office. This is something we are giving quite a lot of attention in order to have this run smoothly.
I would also remind Parliament that the decision contains a review clause. We will have to assess how this new system works and, if necessary, we will take steps to pursue reforms further and deeper. The Commission is very much aware of the importance of Parliament' s support for the reform of its policies and working methods. I am very grateful for the supportive recommendations in Mrs Sauquillo' s report and for the very positive contributions tonight in this debate. I assure that I will do my best to keep Parliament informed of policy proposals and I welcome the invitation to the Commission to report regularly to this Parliament on the reform of the external service.
Thank you very much indeed for your contribution, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
(The sitting was closed at 12.30 a.m.)